IMAX CORPORATION

Exhibit 10.38

Published CUSIP Number: C4548VAF6

Revolving Loan CUSIP Number: C4548VAG4

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

by and between

IMAX CORPORATION

as Borrower

- and -

THE GUARANTORS REFERRED TO HEREIN

as Guarantors

- and -

THE LENDERS REFERRED TO HEREIN

as Lenders

- and -

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Agent, Issuing Lender and Swingline Lender

- and -

WELLS FARGO SECURITIES, LLC

as Sole Lead Arranger

- and -

WELLS FARGO SECURITIES, LLC and

CITIBANK, N.A.

as Joint Bookrunners

- and -

CITIBANK, N.A.

as Syndication Agent

- and -

EXPORT DEVELOPMENT CANADA,

HSBC BANK CANADA and

NATIONAL BANK OF CANADA

as Co-Documentation Agents

Dated: June 28, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS      2   ARTICLE 2 CREDIT FACILITIES      34  

2.1

 

Revolving Loans

     34  

2.2

 

Letter of Credit Accommodations

     38  

2.3

 

Maturity Date

     39  

2.4

 

Optional Cancellation of Unused Revolving Loan Commitments

     39  

2.5

 

Hedge Transactions

     40  

2.6

 

Incremental Term Loans and Revolving Loans

     40   ARTICLE 3 INTEREST, REQUESTS FOR REVOLVING LOANS, INCREASED COSTS AND
FEES      44  

3.1

 

Interest

     44  

3.2

 

Changed Circumstances

     47  

3.3

 

Compensation for Breakage or Non-Commencement of Interest Periods

     50  

3.4

 

Increased Costs

     50  

3.5

 

Taxes

     52  

3.6

 

Mitigation Obligations; Replacement of Lenders

     55  

3.7

 

Commitment Fee

     56   ARTICLE 4 CONDITIONS PRECEDENT      57  

4.1

 

Conditions Precedent to the Availability of Revolving Loans and Letter of Credit
Accommodations

     57  

4.2

 

Conditions Precedent to the Availability of All Loans and Letter of Credit
Accommodations

     58   ARTICLE 5 COLLECTION AND ADMINISTRATION      59  

5.1

 

Borrower’s Loan Account

     59  

5.2

 

Statements

     59  

5.3

 

Payments

     60  

5.4

 

Authorization to Make Loans and Letter of Credit Accommodations

     61  

5.5

 

Use of Proceeds

     61  

5.6

 

Pro Rata Treatment

     61  

5.7

 

Obligations Several; Independent Nature of Lenders’ Rights

     62   ARTICLE 6 REPRESENTATIONS AND WARRANTIES      62  

6.1

 

Existence, Power and Authority; Subsidiaries; Solvency

     62  

6.2

 

Financial Statements; No Material Adverse Change

     62  

6.3

 

Chief Executive Office; Collateral Locations

     63  

6.4

 

Priority of Liens; Title to Properties; Intellectual Property Matters

     63  

6.5

 

Tax Returns

     64  

6.6

 

Litigation

     64  

6.7

 

Compliance with Applicable Laws; Approvals

     64  

6.8

 

[Reserved]

     65  

6.9

 

Accuracy of Information

     65  



--------------------------------------------------------------------------------

6.10

 

Status of Pension Plans and ERISA

     65  

6.11

 

Environmental Compliance

     66  

6.12

 

U.S. Legislation

     67  

6.13

 

Material Subsidiaries

     68  

6.14

 

Employee Relations

     68  

6.15

 

[Reserved]

     68  

6.16

 

Absence of Defaults

     68  

6.17

 

Senior Indebtedness Status

     68  

6.18

 

Flood Hazard Insurance

     68  

6.19

 

Survival of Warranties; Cumulative

     69   ARTICLE 7 AFFIRMATIVE COVENANTS      69  

7.1

 

Maintenance of Existence

     69  

7.2

 

New Collateral Locations

     69  

7.3

 

Compliance with Laws

     69  

7.4

 

Payment of Taxes

     70  

7.5

 

Insurance

     70  

7.6

 

Financial Statements and Other Information

     71  

7.7

 

Intellectual Property

     72  

7.8

 

Operation of Pension Plans

     72  

7.9

 

ERISA

     73  

7.10

 

IP Collateral

     73  

7.11

 

Visits and Inspections

     75  

7.12

 

Material Subsidiaries and Real Property Collateral

     76  

7.13

 

Grant of Equitable Mortgage by IMAX Barbados

     77   ARTICLE 8 NEGATIVE COVENANTS      78  

8.1

 

Merger, Sale of Assets, Dissolution, Etc.

     78  

8.2

 

Liens

     80  

8.3

 

Debt

     83  

8.4

 

Investments

     87  

8.5

 

Restricted Payments

     89  

8.6

 

Transactions with Affiliates

     91  

8.7

 

[Reserved]

     91  

8.8

 

[Reserved]

     91  

8.9

 

No Material Changes

     91  

8.10

 

No Further Negative Pledges; Restrictive Agreements

     91   ARTICLE 9 FINANCIAL COVENANT      93  

9.1

 

Maximum Senior Secured Net Leverage Ratio

     93   ARTICLE 10 EVENTS OF DEFAULT AND REMEDIES      93  

10.1

 

Events of Default

     93  

10.2

 

Remedies

     96   ARTICLE 11 ASSIGNMENT AND PARTICIPATIONS: APPOINTMENT OF AGENT     
100  

 

- ii -



--------------------------------------------------------------------------------

11.1

 

Assignment and Participations

     100  

11.2

 

Appointment of Agent

     102  

11.3

 

Agent’s Reliance, Etc.

     103  

11.4

 

Agent as Lender

     104  

11.5

 

Lender Credit Decision

     104  

11.6

 

Indemnification

     104  

11.7

 

Failure to Act

     105  

11.8

 

Concerning the Collateral and the Related Financing Agreements

     105  

11.9

 

Reports and other Information; Disclaimer by Lenders

     105  

11.10

 

Collateral Matters

     105  

11.11

 

Successor Agent

     107  

11.12

 

Setoff and Sharing of Payments

     108  

11.13

 

Advances; Payments; Non-Funding Lenders; Information; Actions in Concert

     108  

11.14

 

Approval of Lenders and Agent

     112   ARTICLE 12 GOVERNING LAW; JURISDICTION, ETC.      114  

12.1

 

Governing Law; Jurisdiction, Etc.

     114  

12.2

 

Waiver of Notices

     116  

12.3

 

Amendments and Waivers

     116  

12.4

 

Waiver of Counterclaim

     116  

12.5

 

Indemnification

     116  

12.6

 

Costs and Expenses

     117  

12.7

 

Further Assurances

     118   ARTICLE 13 MISCELLANEOUS      118  

13.1

 

Notice

     118  

13.2

 

Partial Invalidity

     119  

13.3

 

Successors

     119  

13.4

 

Entire Agreement

     119  

13.5

 

Headings

     119  

13.6

 

Judgment Currency

     119  

13.7

 

Counterparts and Facsimile

     120  

13.8

 

Patriot Act Notice

     120  

13.9

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

     120   ARTICLE 14 ACKNOWLEDGMENT AND RESTATEMENT      121  

14.1

 

[Reserved]

     121  

14.2

 

Acknowledgment of Security Interests

     121  

14.3

 

[Reserved]

     121  

14.4

 

Restatement

     121  

 

- iii -



--------------------------------------------------------------------------------

INDEX TO

EXHIBITS AND SCHEDULES

 

Exhibit A   Form of Assignment and Assumption Agreement Exhibit B   Form of
Compliance Certificate Exhibit C   Form of Omnibus Information Certificate
Exhibit D   Form of Notice of Borrowing Exhibit E   Form of Notice of
Conversion/Continuation Exhibit F   Form of Notice of Prepayment Exhibit G  
Revolving Loan Commitments Schedule 6.1   Corporate Structure Chart Schedule 8.2
  Existing Liens Schedule 8.3(d)   Existing Debt Schedule 8.4   Existing Loans
and Advances

 

 

- iv -



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

This Fifth Amended and Restated Credit Agreement dated June 28, 2018 is entered
into by and between IMAX Corporation, a corporation incorporated pursuant to the
laws of Canada, as Borrower, the guarantors who are a party to this Agreement
and who may become a party hereto pursuant to the terms hereof, as Guarantors,
the lenders who are a party to this Agreement and who may become a party hereto
pursuant to the terms hereof, as Lenders, and Wells Fargo Bank, National
Association, a national banking association, as Agent (as defined below) for the
Secured Parties.

W I T N E S S E T H:

WHEREAS Borrower and Congress Financial Corporation (Canada) (“Original Lender”)
entered into a loan agreement dated February 6, 2004 which was amended pursuant
to:

 

  (a) a first amendment to the loan agreement dated June 30, 2005;

 

  (b) a second amendment to the loan agreement dated May 16, 2006;

 

  (c) a second amendment to the loan agreement dated May 16, 2006 (which
amended, restated and replaced in its entirety the second amendment to the loan
agreement referred to in clause (b) above);

 

  (d) a third amendment to the loan agreement dated September 30, 2007;

 

  (e) a fourth amendment to the loan agreement dated December 5, 2007; and

 

  (f) a fifth amendment to the loan agreement dated May 5, 2008,

(collectively, the “Original Loan Agreement”);

WHEREAS Wachovia Capital Finance Corporation (Canada) (formerly known as
Congress Financial Corporation (Canada)) as agent (the “Original Agent”) and
lender, Borrower and Export Development Canada (“EDC”), as lender, amended and
restated the Original Loan Agreement pursuant to an amended and restated credit
agreement dated November 16, 2009 as amended by a first amendment to the amended
and restated credit agreement dated January 21, 2011 (as amended, modified,
supplemented, extended, renewed, restated or replaced from time to time, the
“First Amended and Restated Credit Agreement”);

WHEREAS Wells Fargo Capital Finance Corporation Canada (formerly known as
Wachovia Capital Finance Corporation (Canada)), as Original Agent and lender,
Borrower and EDC, as lender, amended and restated the First Amended and Restated
Credit Agreement pursuant to a second amended and restated credit agreement
dated June 2, 2011 (as amended, modified, supplemented, extended, renewed,
restated or replaced from time to time, the “Second Amended and Restated Credit
Agreement”);

WHEREAS Agent (as successor agent to the Original Agent), Borrower and the
lenders party thereto amended and restated the Second Amended and Restated
Credit Agreement pursuant to a



--------------------------------------------------------------------------------

third amended and restated credit agreement dated February 7, 2013 (as amended,
modified, supplemented, extended, renewed, restated or replaced from time to
time, the “Third Amended and Restated Credit Agreement”);

WHEREAS Agent, Borrower and the lenders party thereto amended and restated the
Third Amended and Restated Credit Agreement pursuant to a fourth amended and
restated credit agreement dated March 3, 2015 (as amended February 22, 2016 and
as further amended, modified, supplemented, extended, renewed, restated or
replaced from time to time, the “Fourth Amended and Restated Credit Agreement”);

WHEREAS Agent, Borrower and Lenders desire to amend and restate the Fourth
Amended and Restated Credit Agreement as set forth herein; and

WHEREAS each Lender is willing to (severally and not jointly) make loans and
provide such financial accommodations to Borrower according to its Pro Rata
Share on the terms and conditions set forth herein and Agent is willing to act
as agent for Secured Parties on the terms and conditions set forth herein and
the other Financing Agreements;

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

ARTICLE 1

DEFINITIONS

All references to the plural herein shall also mean the singular and to the
singular shall also mean the plural unless the context otherwise requires. All
references to Borrower, Credit Parties, Guarantors, Lenders, Issuing Lender and
Agent pursuant to the definitions set forth in the recitals hereto, or to any
other person herein, shall include their respective successors and permitted
assigns. The words “hereof”, “herein”, “hereunder”, “this Agreement” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not any particular provision of this Agreement and as this Agreement
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced. The word “including” when used in this Agreement
shall mean “including, without limitation”. References herein to any statute or
any provision thereof include such statute or provision as amended, revised,
re-enacted, and/or consolidated from time to time and any successor statute
thereto. An Event of Default shall continue or be continuing until such Event of
Default is waived in accordance with Section 12.3 or, without derogating from
the cure rights, if any, provided to Credit Parties in Article 10 hereof, is
cured, if such Event of Default is capable of being cured. Any accounting term
used herein unless otherwise defined in this Agreement shall have the meanings
customarily given to such term in accordance with GAAP. If, after the Closing
Date, there shall be any change in the application of the accounting principles
used in preparation of Borrower’s financial statements as a result of any
changes in GAAP including International Financial Reporting Standards becoming
applicable to Borrower, which changes (a) result in a change in the method of
calculation of, or (b) impact on, the financial covenant or other covenants
applicable to Borrower found in this Agreement or the other Financing
Agreements, and either the Borrower or the Required Lenders shall so request,
Borrower and Agent shall promptly enter into negotiations in good faith in order

 

- 2 -



--------------------------------------------------------------------------------

to amend the financial covenant or other covenants so as to reflect equitably
such changes with the desired result that the evaluations of Borrower’s
financial condition shall be the same after such changes as if such changes had
not been made. Canadian Dollars and the sign “CDN$” mean lawful money of Canada.
“U.S. Dollars” and the sign “$” mean lawful money of the United States of
America. All monetary amounts referred to in this Agreement are in U.S. Dollars
unless otherwise stated. The words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties (both real and personal property), including
cash, securities, accounts and contract rights. For purposes of this Agreement,
the following terms shall have the respective meanings given to them below:

“Accounts” as defined in the UCC as in effect in the State of New York.

“Adjusted Euro Dollar Rate” means, with respect to each Interest Period for any
Euro Dollar Rate Loan, the rate per annum (rounded upwards, if necessary, to the
next 1/16th of 1%) determined by dividing:

 

  (a) the Euro Dollar Rate for such Interest Period by:

 

  (b) a percentage equal to:

 

  (i) one (1) minus

 

  (ii) the Reserve Percentage.

For purposes hereof, “Reserve Percentage” shall mean the reserve percentage,
expressed as a decimal, prescribed by any United States or foreign banking
authority for determining the reserve requirement which is or would be
applicable to deposits of U.S. Dollars in a non-United States or an
international banking office of the US Reference Bank used to fund a Euro Dollar
Rate Loan or any Euro Dollar Rate Loan made with the proceeds of such deposit,
whether or not the US Reference Bank actually holds or has made any such
deposits or loans. The Adjusted Euro Dollar Rate shall be adjusted on and as of
the effective day of any change in the Reserve Percentage.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent” means Wells Fargo, in its capacity as administrative and collateral
agent hereunder, and any successor thereto appointed pursuant to Section 11.11.

“Agreed Currency” is defined in Section 13.6 hereof.

“Alternate Currency” means each Currency other than U.S. Dollars.

“Alternate Currency Loan” means each Revolving Loan denominated in an Alternate
Currency.

“Alternate Currency Revolving Loan Sublimit” means an amount equal to the lesser
of (i) $100,000,000 and (ii) the aggregate amount of the Revolving Loan
Commitment as then in effect.

 

- 3 -



--------------------------------------------------------------------------------

The Alternate Currency Revolving Loan Sublimit is part of, and not in addition
to, the Revolving Loan Commitment.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations and orders of Governmental
Authorities and all orders and decrees of all courts and arbitrators.

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Total Leverage Ratio:

 

Pricing Level

  

Total Leverage Ratio

   Applicable
Margin for Euro
Rate Loans,
CDOR Rate
Loans and Letter
of Credit
Accommodations      Applicable
Margin for
U.S. Base Rate
Loans and
Canadian
Prime Rate
Loans      Applicable
Margin for
Commitment
Fees  

I

  

Less than 1.00:1.00

     1.00 %       0.25 %       0.25 % 

II

  

Greater than or equal to 1.00:1.00 but less than 1.50:1.00

     1.25 %       0.50 %       0.30 % 

III

  

Greater than or equal to 1.50:1.00 but less than 2.00:1.00

     1.50 %       0.75 %       0.35 % 

IV

  

Greater than or equal to 2.00:1.00

     1.75 %       1.00 %       0.375 % 

The Applicable Margin shall be determined and adjusted quarterly on the date
(each an “AM Calculation Date”) ten (10) Business Days after the day by which
Borrower is required to provide a Compliance Certificate pursuant to
Section 7.6(a) for the most recently ended Fiscal Quarter; provided that (a) the
Applicable Margin shall be based on Pricing Level I until the first AM
Calculation Date occurring after the Closing Date and, thereafter the Pricing
Level shall be determined by reference to the Total Leverage Ratio as of the
last day of the most recently ended Fiscal Quarter preceding the applicable AM
Calculation Date, and (b) if Borrower fails to provide the Compliance
Certificate as required by Section 7.6(a) for the most recently ended Fiscal
Quarter preceding the applicable AM Calculation Date, the Applicable Margin from
such AM Calculation Date shall be based on Pricing Level IV until such time as a
Compliance Certificate is provided, at which time the Pricing Level shall be
determined by reference to the Total Leverage Ratio as of the last day of the
most recently ended Fiscal Quarter. The Applicable Margin shall be effective
from one AM Calculation Date until the next AM Calculation Date. Any adjustment
in the Applicable Margin shall be applicable to all Revolving Loans or Letter of
Credit Accommodations then existing or subsequently made or issued.

 

- 4 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to Section 7.6(a) is shown to be
inaccurate (regardless of whether (i) this Agreement is in effect, (ii) the
Revolving Loan Commitment is in effect, or (iii) any Loan or Letter of Credit
Accommodation is outstanding when such inaccuracy is discovered or such
financial statement or Compliance Certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (A) Borrower shall immediately
deliver to Agent a corrected Compliance Certificate for such Applicable Period,
(B) the Applicable Margin for such Applicable Period shall be determined as if
the Total Leverage Ratio in the corrected Compliance Certificate were applicable
for such Applicable Period, and (C) Borrower shall immediately and retroactively
be obligated to pay to Agent the accrued additional interest and fees owing as a
result of such increased Applicable Margin for such Applicable Period, which
payment shall be promptly applied by Agent in accordance with Section 5.3.
Borrower’s obligations under this paragraph shall survive the termination of the
Revolving Loan Commitments and the repayment of all other Obligations hereunder.

“AM Calculation Date” has the meaning set forth in the definition of “Applicable
Margin.”

“Approved Fund” means any Fund that is administered or managed by (a) an
existing Lender, (b) an Affiliate of an existing Lender or (c) an entity or an
Affiliate of an entity that administers or manages an existing Lender.

“Arranger” means Wells Fargo Securities, LLC, in its role hereunder as sole lead
arranger and joint bookrunner.

“Assignment and Assumption Agreement” means an assignment and assumption
agreement entered into by a Lender and an assignee (with the consent of any
party whose consent is required by Section 11.1), and accepted by Agent, in
substantially the form attached hereto as Exhibit A or any other form approved
by Agent.

“Attributable Debt” means, on any date of determination, (a) in respect of any
Capital Lease Obligation of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease, the capitalized
amount or principal amount of the remaining lease payments under the relevant
lease that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP if such lease were accounted for as a Capital Lease
Obligation.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means title 11 of the United Stated Code, as in effect from
time to time.

 

- 5 -



--------------------------------------------------------------------------------

“BIA” means the Bankruptcy and Insolvency Act (Canada).

“BMO” means Bank of Montreal.

“BMO Facilities” means the debt facilities originally described in the term
sheet dated July 10, 2014 between Borrower and BMO with respect to the issuance
of:

 

  (a) a $10,000,000 Demand, Revolving Letter of Credit Facility by BMO in favor
of Borrower (the “BMO LC Facility”);

 

  (b) a CDN$175,000 Mastercard Businesscard Facility by BMO in favor of Borrower
(the “Mastercard Facility”); and

 

  (c) a $3,000,000 Directline for Business – Foreign Exchange Settlement
Facility by BMO in favor of Borrower (the “F/X Facility”).

“Borrower” means IMAX Corporation, a corporation incorporated pursuant to the
laws of Canada.

“Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day (other than a Saturday, Sunday or legal holiday) on which
banks in Toronto, Ontario and New York, New York, are open for the conduct of
their commercial banking business and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any Euro Rate Loans or any U.S. Base Rate Loan as to which the interest rate is
determined by reference to the Adjusted Euro Dollar Rate or the Euro Dollar
Rate, as applicable, any day that is a Business Day described in clause (a) and
that is also a London Banking Day.

“Canadian Revolving Loans” means Revolving Loans denominated in Canadian
Dollars.

“Canadian Prime Rate” means the greater of (a) the rate of interest publicly
announced from time to time by the Canadian Reference Bank as its prime rate in
effect for determining interest rates on Canadian Dollar denominated commercial
loans in Canada (which such rate is not necessarily the most favored rate of
such reference bank and such reference bank may lend to its customers at rates
that are at, above or below such rate) and (b) the annual rate of interest equal
to the sum of (i) the CDOR Rate for a one (1) month interest period at such time
plus (ii) 0.75% per annum.

“Canadian Prime Rate Loans” means any Loans or portion thereof on which interest
is payable based on the Canadian Prime Rate in accordance with the terms hereof.

“Canadian Reference Bank” means a bank listed in Schedule I to the Bank Act
(Canada) as Agent may from time to time designate, in its discretion.

“Capital Lease Obligations” means all monetary obligations of Borrower and its
consolidated Subsidiaries under a capital lease and, for the purposes of this
Agreement, the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP; provided that obligations or
liabilities of any Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations would be required to be classified and
accounted for as an operating

 

- 6 -



--------------------------------------------------------------------------------

lease under GAAP as existing on the Closing Date that are recharacterized as
Capital Lease Obligations due to a change in GAAP after the Closing Date shall
not be treated as Capital Lease Obligations for any purpose under this
Agreement, but instead shall be accounted for as if they were operating leases
for all purposes under this Agreement as determined under GAAP as in effect on
the Closing Date..

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the government of Canada, the United States, the
United Kingdom or any country that is a member of the European Union (as it is
constituted on the Closing Date) or any agency or instrumentality of any of the
foregoing; (b) domestic and euro dollar certificates of deposit and time
deposits, bankers’ acceptances and floating rate certificates of deposit issued
by any commercial bank organized under the laws of Canada or the United States,
any province or state thereof, any foreign bank, or its branches or agencies,
the long-term indebtedness of which institution at the time of acquisition is
rated A- (or better) by Standard & Poor’s Rating Services (“S&P”) or A3 (or
better) by Moody’s Investors Service, Inc. (“Moody’s”), and which deposits are
fully protected against currency fluctuations for any such deposits with a term
of more than 90 days; (c) shares of money market, mutual or similar funds having
assets in excess of $100,000,000 and the investments of which are limited to
(i) investment grade securities (i.e., securities rated at least BBB by S&P or
rated at least Baa by Moody’s) and (ii) commercial paper of Canadian, U.S. and
foreign banks and bank holding companies and their subsidiaries and Canadian,
U.S. and foreign finance, commercial industrial or utility companies which, at
the time of acquisition, are rated A-1 (or better) by S&P or P-1 (or better) by
Moody’s (all such institutions being, “Qualified Institutions”); (d) commercial
paper of Qualified Institutions; (e) auction rate securities (long-term,
variable rate bonds tied to short-term interest rates) that are rated AAA by S&P
and Aaa by Moody’s; and (f) in the case of any non-U.S. Subsidiary, investments
of comparable tenor and credit quality to those described in the foregoing
clauses customarily used in any country where such non-U.S. Subsidiary is
located or in which the investment is made; provided that the maturities of such
Cash Equivalents shall not exceed 365 days from the date of acquisition.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that (i) at the time it enters into a
Cash Management Agreement, is a Lender, an Affiliate of a Lender, Agent or an
Affiliate of Agent, in its capacity as a party to such Cash Management Agreement
or (ii) within thirty days after the time such Person enters into the applicable
Cash Management Agreement, becomes a Lender, an Affiliate of a Lender, Agent or
an Affiliate of Agent.

“CCAA” means the Companies’ Creditors Arrangement Act (Canada).

“CDOR Rate” means, for the applicable Interest Period and as determined on the
day of the applicable borrowing, conversion or continuation, a rate of interest
per annum equal to the stated average appearing on the “Reuters Screen CDOR
Page” (as defined in the International Swap Dealer Association, Inc.’s
definitions, as amended, restated, supplemented or otherwise modified from time
to time), or any successor page, as of 10:00 a.m. (Toronto time) on such day (or
if such day is not a Business Day, then on the immediately preceding Business
Day), of the rates per

 

- 7 -



--------------------------------------------------------------------------------

annum applicable to Canadian Dollar bankers’ acceptances having a term equal to
such Interest Period, rounded to the nearest 1/100th of 1% (with 0.005% being
rounded up); provided, however, that if, for any reason, such rate does not
appear on the Reuters Screen CDOR Page on such day as contemplated, then the
“CDOR Rate” on such day shall be calculated as the arithmetic average of the
rates per annum applicable to Canadian Dollar bankers’ acceptances having a term
equal to such Interest Period quoted by the banks listed in Schedule I of the
Bank Act (Canada) as of 10:00 a.m. (Toronto time) on such day (or if such day is
not a Business Day, then on the immediately preceding Business Day). Each
calculation by Agent of the CDOR Rate shall be conclusive and binding for all
purposes, absent manifest error. Notwithstanding the foregoing, if the CDOR Rate
shall be less than 0%, such rate shall be deemed to be 0% for purposes of this
Agreement.

“CDOR Rate Loans” means any Loans or portion thereof on which interest is
payable by reference to the CDOR Rate in accordance with the terms hereof.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) compliance by Agent, any Lender or the Issuing
Lender with any request, rule, guideline or directive (whether or not having the
force of law) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, implemented or issued.

“Closing Date” means June 28, 2018.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Collateral” means, collectively, all of the property and assets, real or
personal, tangible or intangible, now existing or hereafter acquired by any
Credit Party that may at any time be or become subject to a Lien in favor of
Agent to secure any or all of the Obligations; provided that, for greater
certainty, any and all assets of IMAX China Multimedia and IMAX China Theatre,
the Mississauga Property, the Playa Vista Property and any other property and
assets expressly excluded from the “Collateral” pursuant to the terms of the
applicable Financing Agreements shall be excluded from, and not form part of,
the Collateral.

“Commitments” means, collectively, the Revolving Loan Commitments and the Term
Loan Commitments.

“Compliance Certificate” means the compliance certificate substantially in the
form attached hereto as Exhibit B.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

- 8 -



--------------------------------------------------------------------------------

“Consolidated Total Assets” means, with respect to Borrower and its consolidated
Subsidiaries as of any date, the amount which, in accordance with GAAP, would be
set forth under the heading “Total Assets” (or any like heading) on a
consolidated balance sheet of Borrower and its Subsidiaries, as of the end of
the most recent consolidated balance sheet of Borrower and its Subsidiaries,
determined on a pro forma basis.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise and
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Parties” means, collectively, Borrower and Guarantors.

“Currency” means Canadian Dollars, Euros and U.S. Dollars and any other freely
transferable currency to the extent that such currency is approved by Agent and
each Revolving Lender providing the Revolving Loan in such currency.

“Debt” means, with respect to any Person at any time and without duplication:

 

  (a) all obligations for the deferred purchase price of property or services
(other than (x) current trade payables incurred in the ordinary course of
business, (y) any earn-out obligations until such obligation becomes a liability
on the balance sheet of such Person in accordance with GAAP and (z) expenses
accrued in the ordinary course of business);

 

  (b) all obligations, liabilities and indebtedness evidenced by notes, bonds,
debentures or similar instruments;

 

  (c) the Attributable Debt of such Person with respect to such Person’s Capital
Lease Obligations and Synthetic Leases;

 

  (d) the drawn and unreimbursed amount of all issued letters of credit
(including Letter of Credit Accommodations and letters of credit issued under
the BMO LC Facility);

 

  (e) Capital Lease Obligations;

 

  (f) all obligations, liabilities and indebtedness for borrowed money;

 

  (g) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);

 

  (h) all indebtedness of any other Person secured by a Lien on any asset owned
or being purchased by such Person, whether or not such indebtedness shall have
been assumed by such Person or is limited in recourse;

 

  (i) all obligations of any such Person in respect of Disqualified Equity
Interests;

 

- 9 -



--------------------------------------------------------------------------------

  (j) all net obligations of such Person under any Hedge Agreements; and

 

  (k) guarantees of items referenced in subsections (a) through to (j) of this
definition.

For all purposes hereof, the Debt of any Person shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, (i) unless such Debt is expressly made non-recourse
to such Person or (ii) except to the extent such Person’s liability for such
Debt is otherwise limited in recourse or amount, but only up to the amount of
the value of the assets to which recourse is limited or the amount of such
limit. In respect of Debt of another Person secured by a Lien on the assets of
the specified Person, the amount of such Debt as of any date of determination
will be the lesser of (x) the fair market value of such assets as of such date
and (y) the amount of such Debt as of such date. The amount of any net
obligation under any Hedge Agreement on any date shall be deemed to be the Hedge
Termination Value thereof as of such date. Debt shall not include, in the case
of Borrower and its Subsidiaries, intercompany loans, intercompany advances, or
intercompany Debt having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business.

“Default” means an event, circumstance or omission which, with any of the giving
of notice or a lapse of time or both would constitute an Event of Default.

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests) (except as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), in whole or in part,
(c) provide for the scheduled payment of dividends in cash or (d) are or become
convertible into or exchangeable for Debt or any other Equity Interests that
would constitute Disqualified Equity Interests, in each case, prior to the date
that is 91 days after the Maturity Date.

“Dollar Equivalent” means, at any time for the determination thereof, with
respect to an amount of an Alternate Currency, the amount of U.S. Dollars which
could be purchased with such amount of such Alternate Currency at the spot
exchange rate therefor as quoted by Agent as of 11:00 a.m. (New York time) on
the date two (2) Business Days prior to the date of any determination thereof
for purchase on such date.

“EBITDA” means, for any period with respect to Borrower and its consolidated
Subsidiaries, an amount equal to:

 

  (a) the sum, without duplication, of the amounts for such period of:

 

- 10 -



--------------------------------------------------------------------------------

  (i) consolidated net income or net loss;

 

  (ii) loss from equity accounted investments and cash fees and expenses
incurred in connection with Permitted Investments, recapitalization, the
issuance of Equity Interests and the incurrence, repayment or exchange of Debt
permitted to be incurred hereunder (including a refinancing thereof), in each
case, whether or not successful;

 

  (iii) provisions for Taxes based on income, profits or capital, including
state, franchise and similar Taxes;

 

  (iv) total interest expense;

 

  (v) total depreciation expense;

 

  (vi) total amortization expense (including amortization or write-off of
deferred financing fees);

 

  (vii) write-downs relating to inventories, financing receivables, accounts
receivable, property, plant and equipment, joint revenue sharing arrangements,
other intangible assets, other assets or investments and film assets, as
approved by Agent, acting consistent with past practice or as otherwise agreed
by Agent;

 

  (viii) stock option based compensation expenses and other non-cash
equity-based compensation expenses;

 

  (ix) the amount of any restructuring charges or reserves (which, for the
avoidance of doubt, shall include retention, severance, systems establishment
cost, excess pension charges, contract termination costs, including future lease
commitments, costs related to the start up, closure, relocation or consolidation
of facilities and costs to relocate employees), as approved by Agent, acting
consistent with past practice or as otherwise agreed by Agent;

 

  (x) curtailment of post-retirement benefits;

 

  (xi) expenses during such period relating to pension payments;

 

  (xii) the amount of any extraordinary, unusual or non-recurring charges,
expenses or losses, as approved by Agent, acting consistent with past practice
or as otherwise agreed by Agent;

 

  (xiii) other non-cash charges, expenses and losses as approved by Agent,
acting consistent with past practice or as otherwise agreed by Agent;

 

  (xiv) transaction costs in connection with the Financing Agreements;

 

- 11 -



--------------------------------------------------------------------------------

  (xv) charges, expenses or losses in connection with the termination or
write-down of the Hong Kong JV Investment; and

 

  (xvi) write-downs relating to the virtual reality business of the Borrower and
its Subsidiaries as of the Closing Date;

minus

 

  (b) the sum, without duplication, of the amounts for such period of:

 

  (i) interest income; and

 

  (ii) any credit for income tax.

For purposes of calculating compliance with the financial covenant in
Section 9.1 hereof and the Fixed Incremental Amount, EBITDA shall be calculated
(a) without taking into account any contribution to consolidated net income or
net loss with respect to (i) any Future Permitted Transaction and (ii) non-cash
equity income or loss from joint ventures and (b) to reflect the reduction in
EBITDA allocable to minority interests owned in any Subsidiary by arm’s length
third Persons.

“EDC Indemnity Agreement” means the indemnity agreement dated May 3, 2010 given
by Borrower in favor of EDC, as amended, modified, supplemented, extended,
renewed, restated or replaced from time to time.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Transferee” means

 

  (a) any Lender;

 

  (b) any Affiliate of such Lender;

 

  (c) any Approved Fund; and

 

- 12 -



--------------------------------------------------------------------------------

  (d) any other commercial bank, financial institution or “accredited investor”
(as defined under Ontario Securities Commission Rule 45-106) approved by Agent
and, unless an Event of Default has occurred and is continuing, Borrower (each
such approval not to be unreasonably withheld or delayed),

provided, however, that,

 

  (i) neither Borrower nor any Affiliate of Borrower;

 

  (ii) nor any natural person;

 

  (iii) nor any Person that is a competitor of Borrower (if such Person is
included on a written list provided by Borrower to Agent prior to or after the
Closing Date, which written list Borrower may update from time to time by
providing it to Agent),

in each case of the foregoing clauses (i), (ii), and (iii), shall qualify as an
Eligible Transferee (each, a “Prohibited Transferee”).

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata and natural resources such as
wetlands, flora and fauna.

“Environmental Claim” means any investigation, notice, notice of violation or of
potential responsibility, claim, action, suit, proceeding, demand, abatement
order or other order or directive (conditional or otherwise), by any
Governmental Authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law;
(ii) in connection with any Hazardous Material; or (iii) in connection with any
actual or alleged damage, injury, threat or harm to health, natural resources or
the environment.

“Environmental Laws” means with respect to any Person, all Applicable Laws,
permits, licenses and consent decrees imposed by a Governmental Authority
relating to pollution or protection of the Environment or protection of human
health (to the extent relating to exposure to Hazardous Materials), including
laws relating to emissions, discharges, releases or threatened releases of
Hazardous Materials into the Environment or otherwise relating to the
generation, use, treatment, storage, transport or handling of Hazardous
Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), of any Credit Party or any of their respective Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage or
treatment of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials or (e) any
contract, agreement or other binding consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

- 13 -



--------------------------------------------------------------------------------

“Equity Interests” means (a) in the case of a corporation, capital stock or
shares, (b) in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of capital stock, (c) in the case of a partnership, partnership
interests (whether general or limited), (d) in the case of a limited liability
company, membership interests, (e) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person and (f) any and all warrants,
rights or options to purchase any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, together with
all rules, regulations and interpretations thereunder or related thereto.

“ERISA Affiliate” means any person required to be aggregated with any Credit
Party or any of its Subsidiaries under Sections 414(b), 414(c), 414(m) or 414(o)
of the Code.

“ERISA Event” means

 

  (a) any “reportable event” as defined in Section 4043(c) of ERISA or the
regulations issued thereunder, with respect to a U.S. Pension Plan, other than
events as to which the requirement of notice has been waived in regulations by
the Pension Benefit Guaranty Corporation;

 

  (b) the adoption of any amendment to a U.S. Pension Plan or Multiemployer Plan
that would require the provision of security pursuant to the Code or ERISA;

 

  (c) a complete or partial withdrawal by any Credit Party or any ERISA
Affiliate from a Multiemployer Plan or a cessation of operations which is
treated as such a withdrawal;

 

  (d) the filing of a notice of intent to terminate a U.S. Pension Plan or
Multiemployer Plan under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the Pension Benefit Guaranty Corporation to terminate a U.S.
Pension Plan or Multiemployer Plan;

 

  (e) an event or condition which would reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan;

 

  (f) the imposition of any liability under Title IV of ERISA, other than the
Pension Benefit Guaranty Corporation premiums due but not delinquent under
Section 4007 of ERISA, upon any Credit Party or any ERISA Affiliate in excess of
$1,000,000; and

 

  (g) any other event or condition with respect to any U.S. Pension Plan or
Multiemployer Plan subject to Title IV of ERISA maintained, or contributed to,
by any ERISA Affiliate in excess of $1,000,000.

“Euribor” means the rate per annum determined on the basis of the rate for
deposits in Euros for a period equal to the applicable Interest Period as
published by the ICE Benchmark Administration

 

- 14 -



--------------------------------------------------------------------------------

Limited, a United Kingdom company, or a comparable or successor quoting service
approved by Agent, at approximately 11:00 a.m. (London time) four (4) Business
Days prior to the commencement of such Interest Period, provided that, to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions, the rate above instead shall be the offered quotation to first-class
banks in the London interbank Eurodollar market by Agent for deposits in Euros
of amounts in immediately available funds comparable to the principal amount of
the Euro Rate Loan of Agent (in its capacity as a Lender (or, if Agent is not a
Lender with respect thereto, taking the average principal amount of the Euro
Rate Loan then being made by the various Lenders pursuant thereto)) with
maturities comparable to the Interest Period applicable to such Euro Rate Loan
at approximately 11:00 a.m. (London time) four (4) Business Days prior to the
commencement of such Interest Period. Notwithstanding the foregoing, if Euribor
shall be less than 0%, such rate shall be deemed to be 0% for purposes of this
Agreement.

“Euro” means the single currency of the participating member states as described
in any EMU Legislation.

“Euro Dollar Rate” means, subject to the implementation of a Replacement Rate in
accordance with Section 3.2(c), the rate of interest, based on a 360 day year,
published by the ICE Benchmark Administration Limited, a United Kingdom company,
or a comparable or successor quoting service approved by Agent, as the London
interbank offered rate for deposits in U.S. Dollars for a term comparable to the
applicable Interest Period as selected by Borrower (but if more than one rate is
specified on such page, the rate will be an arithmetic average of all such rates
rounded upwards, in Agent’s discretion, to the nearest 1/100th of one 1%) at
approximately 9:00 a.m. (New York time) three (3) Business Days prior to the
commencement of such Interest Period. If, for any reason, such rate is not so
published then “Euro Dollar Rate” shall be determined by Agent to be the
arithmetic average of the rate per annum at which deposits in U.S. Dollars would
be offered by first class banks in the London interbank market to Agent at
approximately 9:00 a.m. (New York time) three (3) Business Days prior to the
commencement of such Interest Period. Each calculation by Agent of the Euro
Dollar Rate shall be conclusive and binding for all purposes, absent manifest
error. Notwithstanding the foregoing, if the Euro Dollar Rate shall be less than
0%, such rate shall be deemed to be 0% for purposes of this Agreement.

“Euro Dollar Rate Loans” means any Loans or portion thereof denominated in U.S.
Dollars and on which interest is payable based on the Adjusted Euro Dollar Rate
in accordance with the terms hereof.

“Euro Loans” means any Loans or portion thereof denominated in Euros and on
which interest is payable based on the Euro Rate in accordance with the terms
hereof.

“Euro Rate” means, subject to the implementation of a Replacement Rate in
accordance with Section 3.2(c):

 

  (a) for any Revolving Loans denominated in U.S. Dollars, the Adjusted Euro
Dollar Rate;

 

  (b) for any Revolving Loans denominated in Euros, Euribor; and

 

- 15 -



--------------------------------------------------------------------------------

  (c) for any Revolving Loans denominated in an Alternate Currency (other than
Canadian Dollars and Euros), such rate per annum as shall be agreed upon by
Agent, Borrower and the Revolving Lenders.

“Euro Rate Loans” means any Revolving Loans or portion thereof denominated in
U.S. Dollars or an Alternate Currency (other than Canadian Dollars) and on which
interest is payable based on the Euro Rate in accordance with the terms hereof.

“Event of Default” is defined in Section 10.1.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by Borrower under Section 3.6(b)) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.5, amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.5(g), (d) any Taxes imposed under
FATCA and (e) any Taxes that are required to be deducted or withheld under the
ITA or in respect of any payment or deemed payment under the ITA, to or for the
benefit of any Recipient (i) with which the payor does not deal at arm’s length
for purposes of the ITA at the time of the making of the payment or deemed
payment or (ii) that is a “specified shareholder” (as defined in subsection
18(5) of the ITA) of the applicable Credit Party at any relevant time or does
not deal at arm’s length for purposes of the ITA with a “specified shareholder”
(as defined in subsection 18(5) of the ITA) of the applicable Credit Party at
any relevant time.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by Agent from three (3) federal funds brokers of
recognized standing selected by Agent.

 

- 16 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the Federal Funds Rate shall be less than 0%,
such rate shall be deemed to be 0% for purposes of this Agreement.

“Fee Letter” means the separate fee letter agreement dated June 6, 2018 among
Borrower, Agent and Arranger.

“Financing Agreements” means, collectively, this Agreement, the Fee Letter and
all notes, guarantees, security agreements and other agreements, documents and
instruments previously, now or at any time hereafter executed and/or delivered
by any Credit Party in connection with this Agreement, in each case, as the same
now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, but excluding any Secured Hedge Agreement and
Secured Cash Management Agreement.

“Fiscal Quarter” means each of the following 3 month periods in any Fiscal Year
of Borrower: January 1 to March 31, April 1 to June 30, July 1 to September 30
and October 1 to December 31.

“Fiscal Year” means the fiscal year of Borrower being the twelve (12) month
period of January 1 to December 31.

“Fixed Incremental Amount” means, at any time, the greater of (a) $140,000,000
and (b) the EBITDA of Borrower and its consolidated Subsidiaries for the four
(4) fiscal quarter period most recently ended for which a Compliance Certificate
has been executed and delivered by Borrower to Agent less the aggregate
principal amount of all Incremental Loans, Incremental Loan Commitments and
Incremental Equivalent Debt incurred under the Fixed Incremental Amount prior to
such time.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

“Future Permitted Transaction” means any infrequent or unusual transaction
requested by Borrower to be designated as such to the extent any such
transaction has been pre-approved in writing by Agent and Required Lenders.

“GAAP” means generally accepted accounting principles in the United States of
America and as in effect from time to time (for all other purposes of the
Agreement), including those forth in the opinions and pronouncements of the
relevant U.S. public and private accounting boards and institutes which are
applicable to the circumstances as of the date of determination consistently
applied. If at any time any change in GAAP or the application thereof would
affect the computation or interpretation of any financial ratio, basket,
requirement or other provision set forth in any Financing Agreement, and either
the Borrower or the Required Lenders shall so request, the Agent and the
Borrower shall negotiate in good faith to amend such ratio, basket, requirement
or other provision to preserve the original intent thereof in light of such
change in GAAP or the application thereof (subject to the approval of the
Required Lenders not to be unreasonably withheld, conditioned or delayed).

 

- 17 -



--------------------------------------------------------------------------------

“General Security Agreement” means the amended and restated general security
agreement dated November 16, 2009 entered into by Borrower in favor of Agent, as
the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.

“Governmental Authority” means any government, parliament, legislature,
municipal or local government, or any regulatory authority, agency, commission
or board of any government, parliament or legislature, or any court or (without
limitation to the foregoing) any other law, regulation or rule-making entity
(including any central bank, fiscal or monetary authority regulating banks),
having or purporting to have jurisdiction in the relevant circumstances, or any
Person acting or purporting to act under the authority of any of the foregoing
(including any arbitrator).

“Guarantors” means, other than Borrower, any guarantor, endorser, acceptor,
surety or other person liable on or with respect to the Obligations or who is
the owner of any property which is security for the Obligations, including:

 

  (a) IMAX U.S.A. Inc., a Delaware corporation;

 

  (b) 1329507 Ontario Inc., an Ontario corporation;

 

  (c) IMAX II U.S.A. Inc., a Delaware corporation;

 

  (d) IMAX Post/DKP Inc., a Delaware corporation;

 

  (e) IMAX Barbados; and

 

  (f) IMAX Ireland.

“Hazardous Materials” means any chemical, material, substance, waste, pollutant
or contaminant, or compound in any form of any nature, including petroleum and
petroleum products, asbestos and asbestos-containing materials, regulated
pursuant to any Environmental Law.

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, all as amended,
modified, supplemented, extended, renewed, restated or replaced from time to
time.

 

- 18 -



--------------------------------------------------------------------------------

“Hedge Bank” means any Person that at the time it enters into a Hedge Agreement
is a Lender, an Affiliate of a Lender, Agent or an Affiliate of Agent, in its
capacity as a party to such Hedge Agreement.

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include Agent, a Lender or
any Affiliate thereof).

“Hong Kong JV Guarantee” means the unsecured guarantee dated January 6, 2014
issued by Borrower to Sino Leader (Hong Kong) Limited.

“Hong Kong JV Investment” means the $12,500,000 investment by IMAX (Hong Kong)
Holding, Limited in TCL-IMAX Entertainment Co., Limited for 50% of the issued
and outstanding share capital of TCL-IMAX Entertainment Co., Limited.

“IMAX Barbados” means IMAX (Barbados) Holding, Inc., a Barbados corporation.

“IMAX Cayman” means IMAX China Holding, Inc., a Cayman Islands exempted company.

“IMAX China Credit Facility” means a secured credit facility provided by third
party lenders to IMAX Cayman, IMAX China HK and/or IMAX China Multimedia.

“IMAX China Guarantee” means an unsecured guarantee issued by Borrower of the
obligations, liabilities and indebtedness of any borrower that is a Subsidiary
of Borrower under the IMAX China Credit Facility in an amount not to exceed
$5,000,000.

“IMAX China HK” means IMAX China (Hong Kong), Limited.

“IMAX China Multimedia” means IMAX (Shanghai) Multimedia Technology Co., Ltd., a
People’s Republic of China corporation.

“IMAX China Theatre” means IMAX (Shanghai) Theatre Technology Services Co.,
Ltd., a People’s Republic of China corporation.

“IMAX Film Fund” means IMAX Documentary Films Capital, LLC.

“IMAX Film Fund Put” means the Production, Financing and Distribution Agreement
dated as of May 12, 2014, by and between IMAX Film Holding Co. and IMAX Film
Fund.

“IMAX HK” means IMAX (Hong Kong) Holding, Limited, a Subsidiary of Borrower and
a Hong Kong corporation.

“IMAX Ireland” means IMAX Theatres International Limited, an Irish corporation.

 

- 19 -



--------------------------------------------------------------------------------

“Increased Amount Date” is defined in Section 2.6(b).

“Increased-Cost Lender” is defined in Section 3.6(a).

“Incremental Equivalent Debt” is defined in Section 8.3(y).

“Incremental Lender” is defined in Section 2.6(c).

“Incremental Loan Commitments” is defined in Section 2.6(a)(ii).

“Incremental Loans” is defined in Section 2.6(a)(ii).

“Incremental Revolving Loan Commitment” is defined in Section 2.6(a)(ii).

“Incremental Revolving Loan Increase” is defined in Section 2.6(a)(ii).

“Incremental Term Loan” is defined in Section 2.6(a)(i).

“Incremental Term Loan Commitment” is defined in Section 2.6(a)(i).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under this Agreement and any other documents entered into in connection herewith
and (b) to the extent not otherwise described in clause (a), Other Taxes.

“Indemnitee” is defined in Section 12.5.

“Information Certificate” means the Information Certificate substantially in the
form of Exhibit C hereto provided by or on behalf of each Credit Party to Agent
in connection with the Financing Agreements.

“Insolvency Laws” means any of the Bankruptcy Code, BIA, the CCAA (Canada), the
Winding-Up and Restructuring Act (Canada), and any similar debtor relief laws of
any applicable jurisdiction (including common law or equity and any law
permitting a debtor to obtain a stay or a compromise of the claims of its
creditors against it) now or hereafter in effect relating to bankruptcy,
insolvency, receivership, liquidation, dissolution, winding-up, restructuring or
reorganization of debtors (including provisions of any applicable corporations
legislation dealing with the restructuring or rearrangement of debts),
compromise, arrangement, adjustment, protection, moratorium, relief, stay of
proceedings of creditors generally (or any class of creditors), or composition
of any debtor or its indebtedness.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of Insolvency Law, assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with creditors,
or proceedings seeking reorganization, arrangement, or other similar relief.

 

- 20 -



--------------------------------------------------------------------------------

“Intercreditor Agreement” means an intercreditor agreement that is reasonably
satisfactory to Agent and entered into by Agent pursuant to Section 11.10(d), as
amended, modified, extended, renewed, restated or replaced from time to time.

“Interest Period” means, with respect to each CDOR Rate Loan and Euro Rate Loan,
a period of one (1), two (2), three (3) or six (6) months (or, if agreed to by
all relevant Lenders, twelve (12) months) duration as Borrower may elect, the
exact duration to be determined in accordance with customary practice in the
applicable CDOR Rate or Euro Rate market; provided that (a) if an Interest
Period would otherwise expire on a day that is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day unless no further
Business Day occurs in such month, in which case such Interest Period shall
expire on the immediately preceding Business Day; (b) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall, subject to clause (c) of this definition, end on the
last Business Day of a calendar month; and (c) Borrower may not elect an
Interest Period which will end after the Maturity Date.

“Interest Rate” means:

 

  (a) as to Euro Dollar Rate Loans, the Adjusted Euro Dollar Rate plus the
Applicable Margin per annum; or

 

  (b) as to U.S. Base Rate Loans, the U.S. Base Rate plus the Applicable Margin
per annum; or

 

  (c) as to CDOR Rate Loans, the CDOR Rate plus the Applicable Margin per annum;

 

  (d) as to Canadian Prime Rate Loans, the Canadian Prime Rate plus the
Applicable Margin per annum;

 

  (e) as to Euro Rate Loans (other than US Revolving Loans), the Euro Rate plus
the Applicable Margin per annum;

 

  (f) notwithstanding the rates described in clause (a) and (e) above, the rate
of 2% per annum in excess of the applicable Interest Rate described above and
all fees payable in connection herewith shall apply (and shall be payable on
demand by Agent):

 

  (i) automatically upon the occurrence and continuation of a Payment/Insolvency
Event of Default; and

 

  (ii) at the election of Required Lenders (or Agent at the direction of
Required Lenders) upon the occurrence and continuation of any other Event of
Default.

“Investment” is defined in Section 8.4.

“IP Collateral” means all of the Intellectual Property as such term is defined
in the General Security Agreement.

 

- 21 -



--------------------------------------------------------------------------------

“IP Collateral License Agreement” means the amended and restated intellectual
property license agreement dated November 16, 2009 granting Agent and its
successors, transferees and assignees, a non-exclusive, royalty free perpetual
license to the IP Collateral, but effective only upon the occurrence and
continuance of an IP Grace Period, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.

“IP Grace Period” means the period commencing on the date upon which Agent
exercises its remedies pursuant to Section 10.2(a) and/or Section 10.2(b) hereof
and ending 120 days thereafter.

“Issuing Lender” means with respect to Letter of Credit Accommodations issued
hereunder on or after the Closing Date, Wells Fargo, in its capacity as issuer
thereof, or any successor thereto.

“ITA” means the Income Tax Act, R.S.C. 1985, c. (5th Supplement).

“Lenders” means each Person executing this Agreement as a Lender on the Closing
Date (including the Swingline Lender) and any other Person that becomes a party
hereto as a Lender pursuant to an Assignment and Assumption Agreement or the
relevant Lender Joinder Agreement, other than any Person that ceases to be a
party hereto as a Lender pursuant to an Assignment and Assumption Agreement.

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to Agent and executed and delivered in connection with
Section 2.6.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Loans.

“Letter of Credit Accommodations” means the letters of credit, merchandise
purchase or other guarantees denominated in U.S. Dollars which are from time to
time either (a) issued or opened by Issuing Lender for the account of Borrower
or any Credit Party or (b) with respect to which Issuing Lender has agreed to
indemnify the issuer or guaranteed to the issuer the performance by any Credit
Party of its obligations to such issuer, and shall include the existing letters
of credit, merchandise purchase and other guarantees issued and currently
outstanding under the Fourth Amended and Restated Credit Agreement.

“Letter of Credit Accommodations Sublimit” is defined in Section 2.2(c).

“License Agreements” shall have the meaning set forth in the General Security
Agreement.

“Lien” means any security interest, mortgage, pledge, hypothec, lien, charge or
other lien of any nature whatsoever (including those created by statute);
provided that in no event shall an operating lease or an agreement to sell be
deemed to constitute a Lien.

“Loans” means, collectively, the Revolving Loans, the Swingline Loans and the
Term Loans.

“London Banking Day” means any day on which dealings in U.S. Dollar or Euro
deposits are conducted by and between banks in the London interbank Eurodollar
market.

 

- 22 -



--------------------------------------------------------------------------------

“Material Acquisition” means any transaction, or any series of related
transactions, which is a Permitted Investment consummated on or after the
Closing Date, by which any Credit Party or any of its Subsidiaries:

 

  (a) (i) acquires any business or all or substantially all of the assets of any
Person, or division thereof, whether through purchase of assets, merger or
otherwise or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of members of the board of directors or the equivalent
governing body (other than securities having such power only by reason of the
happening of a contingency) or a majority (by percentage or voting power) of the
outstanding ownership interests of a partnership or limited liability company;
and

 

  (b) the consideration is payable in an amount equal to or greater than the
lesser of (i) $100,000,000 and (ii) twenty-five percent (25%) of TTM Revenue
(other than any consideration paid for by the issuance of Equity Interests
and/or using the proceeds received from the sale of Equity Interests).

“Material Adverse Effect” means, with respect to Borrower and its Subsidiaries,
(a) a material adverse effect on the properties, business, operations,
liabilities (actual or contingent) or financial condition of any such Persons,
taken as a whole, (b) a material adverse effect on the ability of any such
Persons, taken as a whole, to perform their respective obligations under the
Financing Agreements to which any of the Credit Parties is a party, (c) a
material adverse effect on the rights and remedies of Agent or the Lenders under
any Financing Agreements or (d) a material adverse effect on the legality,
validity, binding effect or enforceability against any Credit Party of any
Financing Agreement to which it is a party.

“Material Real Property” means any real property owned in fee simple (or local
law equivalent) and acquired by a Credit Party after the Closing Date with a
market value or purchase price in excess of $5,000,000; provided that, for the
avoidance of doubt, neither the Mississauga Property nor the Playa Vista
Property shall constitute “Material Real Property.”

“Material Subsidiary” means any Subsidiary of any Credit Party that accounts for
greater than 10% of the revenues of Borrower on a consolidated basis other than
(a) IMAX China Multimedia, IMAX China Theatre, IMAX China HK, Playa Vista
Borrower and IMAX Cayman and its Subsidiaries; (b) not wholly owned directly by
a Credit Party or one or more of its wholly owned Subsidiaries; (c) a charitable
or not-for-profit Subsidiary reasonably designated as such by Borrower; (d) any
Subsidiary that is prohibited by Applicable Law, or by any contractual
obligation from guaranteeing the applicable Obligations or which would require
governmental and/or regulatory consent, approval, license or authorization to
provide such guarantee, unless such consent, approval, license or authorization
has been received (provided Borrower agrees to use commercially reasonable
efforts to obtain such contractual or governmental consent and/or regulatory
consent, approval, license or authorization if reasonably requested by Agent),
or which would result in material adverse tax consequences to any Credit Party
and/or any of its Subsidiaries as reasonably determined by Borrower and Agent;
(e) any Subsidiary that is created solely for the purpose of consummating a
transaction pursuant to an acquisition permitted hereunder but only

 

- 23 -



--------------------------------------------------------------------------------

until such transaction is consummated, if such new Subsidiary at no time holds
any assets or liabilities other than any merger or amalgamation consideration
contributed to it contemporaneously with the closing of such transactions;
(f) acquired pursuant to a Permitted Investment and financed with secured Debt
permitted to be incurred hereunder as assumed Debt (and not incurred in
contemplation of such acquisition), and each Subsidiary acquired in such
Permitted Investments that guarantees such Debt, in each case to the extent
that, and for so long as, the documentation relating to such Debt to which such
Subsidiary is a party prohibits such Subsidiary from guaranteeing the
Obligations and such prohibition was not created in contemplation of such
Permitted Investment; and (g) any other Subsidiary with respect to which, in the
reasonable judgment of Borrower (as agreed to in writing by Agent), the cost or
other consequences of guaranteeing the Obligations would be excessive in view of
the benefits to be obtained by the Lenders therefrom.

“Maturity Date” means the earlier of:

 

  (a) demand for payment under Section 10.2; and

 

  (b) the 5th anniversary of the Closing Date.

“Maximum Incremental Amount” means, collectively, the Fixed Incremental Amount,
the Ratio Incremental Amount and the Voluntary Prepayment Amount; provided that
the order and combination of the utilization of any component of the Maximum
Incremental Amount shall be directed by Borrower in writing in its sole
discretion subject to the terms of this Agreement on or prior to the date any
commitment therefor is entered into and if not so directed shall be deemed to
have been incurred in reliance first on the Ratio Incremental Amount, second on
the Voluntary Prepayment Amount and third on the Fixed Incremental Amount.

“Mississauga Property” means the property located at 2525 Speakman Drive,
Mississauga, Ontario L5K 1B1 legally owned by 1329507 Ontario Inc. and
beneficially owned by Borrower.

“Mortgages” means the collective reference to each mortgage, deed of trust or
other real property security document, encumbering any real property now or
hereafter owned by any Credit Party, in each case, in form and substance
reasonably satisfactory to Agent and executed by such Credit Party in favor of
Agent, for the ratable benefit of the Secured Parties, as any such document now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

“Multiemployer Plan” means a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding 6 years contributed to by Borrower or any ERISA
Affiliate or with respect to which Borrower or any ERISA Affiliate may incur any
liability.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.14 and (b) has been
approved by the Required Lenders.

“Non-Funding Lender” is defined in Section 11.13(a)(iii).

 

- 24 -



--------------------------------------------------------------------------------

“Notice of Borrowing” means a notice of borrowing substantially in the form
attached as Exhibit D hereto.

“Notice of Conversion/Continuation” means a notice of conversion/continuation
substantially in the form attached as Exhibit E hereto.

“Notice of Prepayment” means a notice of prepayment substantially in the form
attached as Exhibit F hereto.

“Obligations” means any and all Revolving Loans, Swingline Loans, Letter of
Credit Accommodations, Term Loans and all other obligations, liabilities and
indebtedness of every kind, nature and description owing by any Credit Party to
Agent, Lenders and their respective Affiliates including principal, interest,
charges, indemnifications for Letter of Credit Accommodations or otherwise,
fees, costs and expenses, however evidenced, whether as principal or otherwise,
arising under or in connection with the Financing Agreements, Secured Hedge
Agreements and Secured Cash Management Agreements, as amended, modified,
supplemented, extended, renewed, restated, replaced or superseded, in whole or
in part, from time to time and/or Applicable Laws, whether now existing or
hereafter arising, whether arising before, during or after the initial or any
renewal term of this Agreement or after the commencement of any proceeding with
respect to any Credit Party under Insolvency Laws (including the payment of
interest and other amounts which would accrue and become due but for the
commencement of such proceeding, whether or not such amounts are allowed or
allowable in whole or in part in such proceeding), whether direct or indirect,
absolute or contingent, joint or several, due or not due, primary or secondary,
liquidated or unliquidated, secured or unsecured. For greater certainty, the
obligations, liabilities and indebtedness owing under or in connection with the
BMO Facilities are not included in “Obligations”.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
which is not a capital lease.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement and any other documents entered into in connection herewith, or sold
or assigned an interest in any Loan or this Agreement and any other documents
entered into in connection herewith).

“Other Currency” is defined in Section 13.6.

“Other Lender” is defined in Section 11.13(d).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any this Agreement and any other documents entered into in

 

- 25 -



--------------------------------------------------------------------------------

connection herewith, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.5).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“Payment/Insolvency Event of Default” means the occurrence and continuation of
any Event of Default pursuant to Section 10.1(a)(i) and (ii), 10.1(i) or
10.1(j).

“Pension Plans” means each of the pension plans, if any, that are registered in
accordance with the ITA which any Credit Party sponsors or administers or into
which any Credit Party makes contributions.

“Permitted Debt” means, collectively, the Debt of Borrower and its Subsidiaries
permitted pursuant to Section 8.3.

“Permitted Investments” means, collectively, the Investments permitted pursuant
to Section 8.4.

“Permitted Liens” means, collectively, the Liens permitted pursuant to
Section 8.2.

“Permitted Refinancing” means any renewals, exchanges, extensions, refinancings
and refunding of such Debt; provided that:

 

  (a) any such renewal, exchange, extension, refinancing or refunding is in an
aggregate principal amount not greater than the principal amount (or accreted
value, if applicable) of the aggregate principal amount of such Debt outstanding
at such time (plus accrued interest, any reasonable premium and reasonable
commission, fees and expenses);

 

  (b) such Debt has a stated maturity date that is at least 91 days after the
Maturity Date and the Weighted Average Life to Maturity of such Debt is not
shorter than the Weighted Average Life to Maturity of the Debt being renewed
exchanged, extended or refinanced or refunded;

 

  (c) with respect to which any Liens securing such Debt are limited to the
assets or property that secured or would have secured the Debt being renewed,
exchanged, extended, refinanced or refunded and without any change in the Lien
priority with respect to such assets or property subject to such Liens; provided
that any such Lien may be subordinated on terms satisfactory to Agent;

 

  (e) no obligor that was not obligated with respect to the Debt that is
renewed, extended, refinanced or refunded shall become obligated with respect to
the renewal, exchange, extension, refinancing or refund of such Debt;

 

  (f)

if the Debt that is renewed, exchanged, extended, refinanced or refunded was
subordinated in right of payment to the Obligations, then the terms and
conditions of the renewal, exchange, extension, refinancing, refunding must
include

 

- 26 -



--------------------------------------------------------------------------------

  subordination terms and conditions that are at least as favorable to the
Lenders as those that were applicable to the renewed, exchanged, extended,
refinanced or refunded Debt; and

 

  (g) such Debt shall be on terms no more materially restrictive on such
obligors than the Debt being renewed, exchanged, extended, refinanced or
refunded.

“Person” or “person” means any individual, sole proprietorship, corporation,
partnership, limited partnership, corporation, limited liability company,
business trust, unincorporated association, joint stock corporation, trust,
joint venture or other entity or any government or any agency or instrumentality
or political subdivision thereof.

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which Borrower or any ERISA Affiliate sponsors, maintains, or to which it makes,
is making, or is obligated to make contributions or, in the case of a
Multiemployer Plan, has made contributions at any time during the immediately
preceding 6 plan years or with respect to which Borrower may incur liability.
For greater certainty, “Plan” does not include a Pension Plan that is not a U.S.
Pension Plan.

“Playa Vista Agent” means Wells Fargo Bank, National Association, as
administrative agent for itself and the lenders under the Playa Vista Credit
Facility.

“Playa Vista Borrower” means IMAX PV Development Inc., a wholly-owned subsidiary
of Borrower.

“Playa Vista Credit Facility” means the credit facilities established in favor
of Playa Vista Borrower pursuant to the construction loan agreement dated
October 6, 2014 among Playa Vista Borrower, Playa Vista Agent and the other
Persons party thereto, as amended, modified, supplemented, extended, renewed,
restated or replaced from time to time.

“Playa Vista Guarantee” means the payment and performance guaranty dated
October 6, 2014 issued by Borrower in favor of Playa Vista Agent with respect to
the Playa Vista Credit Facility.

“Playa Vista Property” means the property located at 12582 West Millennium,
Playa Vista, California 90094 owned by Playa Vista Borrower.

“PPSA” means the Personal Property Security Act (Ontario); provided that, if the
attachment, perfection or priority of Agent’s security in respect of any
Collateral is governed by the laws of any jurisdiction other than Ontario, PPSA
shall mean those other laws for the purposes hereof relating to attachment,
perfection or priority.

“Pro Rata Share” means with respect to a Lender:

 

  (a) with respect to all Revolving Loans, the percentage obtained by dividing
(i) the aggregate Revolving Loan Commitments of such Lender by (ii) the
aggregate Revolving Loan Commitments of all Lenders;

 

  (b)

with respect to all Revolving Loans on and after the Maturity Date, the
percentage obtained by dividing (i) the aggregate outstanding principal balance
of the

 

- 27 -



--------------------------------------------------------------------------------

  Revolving Loans held by such Lender by (ii) the outstanding principal balance
of the Revolving Loans held by all Lenders;

 

  (c) with respect to all Term Loans, the percentage obtained by dividing
(i) the aggregate Term Loan Commitments of such Lender by (ii) the aggregate
Term Loan Commitments of all Lenders;

 

  (d) with respect to all Term Loans on and after the Maturity Date, the
percentage obtained by dividing (i) the aggregate outstanding principal balance
of the Term Loans held by such Lender by (ii) the outstanding principal balance
of the Term Loans held by all Lenders; and

 

  (e) with respect to all Loans on and after the Maturity Date, the percentage
obtained by dividing (i) the aggregate outstanding principal balance of the
Loans held by such Lender by (ii) the outstanding principal balance of the Loans
held by all Lenders.

“Prohibited Transferee” is defined in the definition of Eligible Transferee.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Ratio Debt” is defined in Section 8.3(m).

“Ratio Debt Test” is defined in Section 8.3(m).

“Ratio Incremental Amount” means, at any time, the maximum amount of Debt that
could be incurred at such time by Borrower so long as on a pro forma basis,
after giving effect to the incurrence of any applicable Incremental Term Loan
Commitment, the Senior Secured Net Leverage Ratio does not exceed 2.50:1.00 (as
calculated by Borrower in a Compliance Certificate executed and delivered by
Borrower to Agent).

“Receiver” is defined in Section 10.2(f).

“Recipient” means (a) Agent, (b) any Lender and (c) any Issuing Lender, as
applicable.

“Records” means all of each Credit Party’s present and future books of account
of every kind or nature, purchase and sale agreements, invoices, ledger cards,
bills of lading and other shipping evidence, statements, correspondence,
memoranda, credit files and other data relating to the Collateral or any account
debtor, together with the tapes, disks, diskettes and other data and software
storage media and devices, file cabinets or containers in or on which the
foregoing are stored (including any rights of a Credit Party with respect to the
foregoing maintained with or by any other person).

“Replacement Rate” is defined in Section 3.2(c).

“Report” is defined in Section 11.9(a).

 

- 28 -



--------------------------------------------------------------------------------

“Required Lenders” means, on any date of determination, (a) Lenders holding more
than 50% of the Commitments or (b) on and after the Maturity Date, Lenders
holding more than 50% of the outstanding Loans. The Commitments and outstanding
Loans of Non-Funding Lenders shall be excluded from the calculation of Required
Lenders. For purposes of this definition, the calculation of the outstanding
principal amount of all Alternate Currency Loans shall be determined by taking
the Dollar Equivalent thereof at the time of any such calculation.

“Restricted Payment” is defined in Section 8.5.

“Revolving Lenders” means, at any time, collectively, all Lenders with a
Revolving Loan Commitment at such time (and after the termination of all
Revolving Loan Commitments, any Lender that holds any outstanding amount in
respect of Revolving Loans). Unless the context otherwise requires, the term
“Lenders” includes Swingline Lender.

“Revolving Loan Commitment” means (a) as to any Revolving Lender with respect to
Revolving Loans, the aggregate of such Revolving Lender’s Revolving Loan
Commitment as set forth beside such Revolving Lender’s name on Exhibit G hereto
or, if such Revolving Lender’s name does not appear on Exhibit G hereto, in the
most recent Assignment and Assumption Agreement or Lender Joinder Agreement
executed by such Revolving Lender, and (b) as to all Revolving Lenders, the
aggregate of all Revolving Lenders’ Revolving Loan Commitments to Borrower,
which aggregate commitment is $300,000,000 as of the Closing Date. For greater
certainty, the Swingline Commitment of $5,000,000 as of the Closing Date is a
sub-limit of the Revolving Loan Commitment and not in addition thereto.

“Revolving Loans” means Canadian Prime Rate Loans, CDOR Rate Loans, U.S. Base
Rate Loans and/or Euro Rate Loans, as the case may be, now or hereafter made by
Revolving Lenders to or for the benefit of Borrower on a revolving basis
(involving advances, repayments and re-advances) as set forth in Section 2.1
hereof.

“Revolving Loan Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in the Letter of Credit Accommodations and
Swingline Loans at such time. For purposes of this definition, the calculation
of the outstanding principal amount of all Alternate Currency Loans shall be
determined by taking the Dollar Equivalent thereof at the time of any such
calculation.

“Revolving Loan Facility” means the revolving loan facility established pursuant
to Article 2 (including any increase in such revolving loan facility established
pursuant to Section 2.6).

“Revolving Loan Outstandings” means the sum of on any date (a) the aggregate
outstanding principal amount of Revolving Loans and Swingline Loans (without
duplication) after giving effect to any borrowings and prepayments or repayments
of Revolving Loans and Swingline Loans (without duplication) occurring on such
date; plus (b) the aggregate outstanding amount of all Letter of Credit
Accommodations after giving effect to any changes in the aggregate amount of the
Letter of Credit Accommodations as of such date. For purposes of this
definition, the

 

- 29 -



--------------------------------------------------------------------------------

calculation of the outstanding principal amount of all Alternate Currency Loans
shall be determined by taking the Dollar Equivalent thereof at the time of any
such calculation.

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in,
in each case, a country or territory that is the target of territory-wide or
country-wide OFAC sanctions.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/fac/sdn/index.html, or as otherwise
published from time to time.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Credit Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Hedge Agreement that is entered into by and
between any Credit Party and any Hedge Bank.

“Secured Parties” means, collectively, Agent, Lenders, and their respective
Affiliates (including Hedge Banks under any Secured Hedge Agreements and Cash
Management Banks under Secured Cash Management Agreements) and any other person
holding any Obligations (and, for greater certainty, if such person ceases to be
an Agent or a Lender then for any transaction entered into under a Secured Hedge
Agreement or Secured Cash Management Agreement with that Agent or Lender or any
of its Affiliates prior to the date that person ceases to be an Agent or Lender,
that Person or any of its Affiliates shall continue to be a Secured Party
hereunder with respect to Borrower’s obligations relating to any such
transaction).

“Senior Secured Net Leverage Ratio” means, as of any date, the ratio of
(i) Total Debt secured by a Lien on any assets of Borrower or any of its
Subsidiaries as of such date (net of unrestricted cash and Cash Equivalents of
Borrower and its consolidated Subsidiaries on the consolidated balance sheet of
Borrower and its Subsidiaries as of the last day of such period less such
amounts domiciled in the People’s Republic of China, and such net amount not to
exceed in aggregate $75,000,000) to (ii) EBITDA for the period of four
(4) Fiscal Quarter period ending on or immediately prior to such date.

“Settlement Date” is defined in Section 11.13(a)(iii).

“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the assets (including contingent assets) of
such Person is greater than the total amount of liabilities (including
contingent liabilities) of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent assets or liabilities at any time shall be computed as the
amount that, in the light of all of the facts and circumstances existing at such
time, represents

 

- 30 -



--------------------------------------------------------------------------------

the amount that can reasonably be expected to become an actual or matured assets
or liability, as the case may be.

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person.

“Sweep Arrangement” is defined in Section 2.1(c).

“Swingline Commitment” means the lesser of (a) $5,000,000 and (b) the Revolving
Loan Commitment. For greater certainty, the Swingline Commitment of $5,000,000
as of the Closing Date is a sub-limit of the Revolving Loan Commitment and not
in addition thereto.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.1(c).

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

“Swingline Loan” means any swingline loan made by Swingline Lender to Borrower
pursuant to Section 2.1(c), and all such swingline loans collectively as the
context requires.

“Swingline Participation Amount” is defined in Section 2.1(c)(iv).

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

“Term Lender” means any Lender with a Term Loan Commitment.

“Term Loan Commitment” means (a) as to any Lender with respect to Term Loans,
the aggregate of such Lender’s Term Loan Commitment as set forth beside such
Lender’s name in the most recent Assignment and Assumption Agreement or Lender
Joinder Agreement executed by such Lender, and (b) as to all Lenders, the
aggregate of all Lenders’ Term Loan Commitments to Borrower, which aggregate
commitment is $0 as of the Closing Date.

“Term Loan Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Term Loans.

 

- 31 -



--------------------------------------------------------------------------------

“Term Loan Facility” means the term loan facility, if any, established pursuant
to Section 2.6.

“Term Loan Outstandings” means, on any date, the aggregate outstanding principal
amount of Term Loans after giving effect to any borrowings and prepayments or
repayments of Term Loans occurring on such date.

“Term Loans” means, collectively, if applicable, each Incremental Term Loans and
“Term Loan” means any of such Incremental Terms Loans.

“Total Debt” means, at any time with respect to Borrower and its consolidated
Subsidiaries in accordance with GAAP and to the extent listed on the
consolidated balance sheet (without duplication), the sum of all (i) Debt of the
type specified in clauses (b), (c), (d), (e), (f) and (h) of the definition of
“Debt” and (ii) non-contingent obligations of the type specified in clause
(k) of such definition (to the extent such obligations under clause (k) relate
to Debt of the type specified in clauses (b), (c), (d), (e), (f) and (h) of such
definition (but (1) excluding surety bonds not in connection with debt for
borrowed money, performance bonds or other similar instruments, (2) excluding
the effects of any discounting of Debt resulting from the application of
purchase accounting in connection with the transactions contemplated by this
Agreement or any acquisition and (3) any Debt that is issued at a discount to
its initial principal amount shall be calculated based on the entire stated
principal amount thereof, without giving effect to any discounts or upfront
payments), excluding obligations in respect of letters of credit, bankers
acceptances, bank guarantees, and guarantees on first demand, in each case,
except to the extent of unreimbursed amounts thereunder). For the avoidance of
doubt, it is understood that obligations under Hedge Agreements and Cash
Management Agreements do not constitute Total Debt.

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) Total Debt on such date to (b) EBITDA for the period of four (4) consecutive
Fiscal Quarters ending on or immediately prior to such date.

“Total Net Leverage Ratio” means, as of any date of determination, the ratio of
(a) Total Debt on such date (net of unrestricted cash and Cash Equivalents of
Borrower and its consolidated Subsidiaries on the consolidated balance sheet of
Borrower and its Subsidiaries as of the last day of such period less such
amounts domiciled in the People’s Republic of China, and such net amount not to
exceed in aggregate $75,000,000) to (b) EBITDA for the period of four
(4) consecutive Fiscal Quarters ending on or immediately prior to such date.

“Trade-mark” means any Trade-mark as such term is defined in the General
Security Agreement.

“TTM Revenue” means, as of any date of determination, with respect to Borrower
and its consolidated Subsidiaries the amount which is set forth under the
heading “Revenues” on the consolidated statement of operations of Borrower and
its Subsidiaries for the most recent four (4) consecutive Fiscal Quarter period
ending on or immediately prior to such date as determined in accordance with
GAAP.

“Type” means (i) for any US Revolving Loan, the type of such US Revolving Loan
determined with regard to the interest option available thereto, i.e., whether a
U.S. Base Rate Loan or a Euro Dollar Rate Loan, (ii) for a Euro Rate Loan (other
than a US Revolving Loan), the Currency of such Euro Rate Loan and (iii) for any
Canadian Revolving Loan, the type of such Canadian

 

- 32 -



--------------------------------------------------------------------------------

Revolving Loan determined with regard to the interest option available thereto,
i.e., whether a Canadian Prime Rate Loan or a CDOR Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“USERP” means the unregistered supplemental executive retirement plan dated
July 12, 2000, as amended and restated as of January 1, 2006, made by Borrower
in favor of its former Co-Chief Executive Officer and current Chairman of the
Board, Bradley J. Wechsler, and its current Chief Executive Officer, Richard L.
Gelfond.

“U.S. Base Rate” means, at any time, the highest of (a) the U.S. Prime Rate,
(b) the Federal Funds Rate plus 0.50% and (c) the Euro Dollar Rate for an
Interest Period of one month plus the difference between the Applicable Margin
for U.S. Base Rate Loans and Euro Dollar Rate Loans; each change in the U.S.
Base Rate shall take effect simultaneously with the corresponding change or
changes in the U.S. Prime Rate, the Federal Funds Rate or the Euro Dollar Rate.

“U.S. Base Rate Loans” means any Loans (including Swingline Loans) or portions
thereof denominated in U.S. Dollars and on which interest is payable based on
the U.S. Base Rate in accordance with the terms hereof.

“U.S. First Rate” is defined in Section 3.1(c).

“U.S. Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which any Credit Party sponsors, maintains, or to
which any Credit Party or any ERISA Affiliate makes, is making, or is obligated
to make contributions, other than a Multiemployer Plan.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Agent as its prime rate. Each change in the U.S.
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by Agent as its prime rate is an index or base rate and shall
not necessarily be its lowest or best rate charged to its customers or other
banks.

“US Reference Bank” means Wells Fargo or any successor thereto, or such other
major bank in the United States as Agent may from time to time designate, in its
discretion, after consultation with Borrower.

“US Revolving Loans” means Revolving Loans denominated in U.S. Dollars.

“Voluntary Prepayment Amount” means, at any time, the amount equal to all
voluntary prepayments by Borrower of the Loans to the extent accompanied by a
corresponding permanent reduction in the Revolving Loan Commitment, if
applicable, less the aggregate principal amount of all Incremental Loans,
Incremental Loan Commitments and Incremental Equivalent Debt incurred under the
Voluntary Prepayment Amount prior to such time, as applicable.

 

- 33 -



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” means, when applied to any indebtedness at
any date, the number of years (and/or portion thereof) obtained by dividing:
(a) the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (b) the then
outstanding principal amount of such indebtedness, in each case of clauses
(a) and (b), without giving effect to the application of any prior prepayment to
such installment, sinking fund, serial maturity or other required payment of
principal.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.

“Withholding Agent” means any Credit Party and Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-in
Legislation Schedule.

ARTICLE 2

CREDIT FACILITIES

 

  2.1 Revolving Loans

 

  (a) Availability and Repayment. Subject to, and upon the terms and conditions
contained herein, each Revolving Lender severally (and not jointly) agrees to
make its Pro Rata Share of Revolving Loans by way of Canadian Prime Rate Loans,
CDOR Rate Loans, Euro Rate Loans and U.S. Base Rate Loans to Borrower from time
to time from the Closing Date through, but not including, the Maturity Date in
amounts requested by Borrower in accordance with Section 3.1(h); provided, that
(i) after the Closing Date, the Revolving Loan Outstandings shall not exceed the
Revolving Loan Commitment, (ii) the Revolving Loan Exposure of any Lender shall
not at any time exceed such Lender’s Revolving Loan Commitment and (iii) the
aggregate principal amount (using the Dollar Equivalent thereof) of all
Alternate Currency Loans then outstanding shall not exceed the Alternate
Currency Revolving Loan Sublimit. Subject to the terms and conditions hereof,
Borrower at any time may borrow, repay and reborrow Revolving Loans hereunder
until the Maturity Date. On the Maturity Date, the outstanding balance of the
Revolving Loans (including principal, accrued and unpaid interest and other
amounts due and payable with respect thereto) shall be due and be payable and
the Revolving Loan Commitment shall terminate.

 

  (b)

Maximum Amounts. In the event that (i) the Revolving Loan Outstandings exceed
the Revolving Loan Commitment, (ii) the Revolving Loan Exposure of any Lender
exceeds such Lender’s Revolving Loan Commitment, (iii) the aggregate outstanding
amount of the Letter of Credit Accommodations exceeds the Letter of

 

- 34 -



--------------------------------------------------------------------------------

  Credit Accommodations Sublimit, (iv) the aggregate principal amount (using the
Dollar Equivalent thereof) of all Alternate Currency Loans then outstanding
exceeds the Alternate Currency Revolving Loan Sublimit or (v) the aggregate
principal amount of all Swingline Loans then outstanding exceeds the Swingline
Commitment, such event shall not limit, waive or otherwise affect any rights of
Agent or Lenders in that circumstance or on any future occasions and Borrower
shall, upon demand by Agent, which may be made at any time or from time to time,
immediately repay to Agent the entire amount of any such excess(es) for which
payment is demanded.

 

  (c) Swingline Loans.

 

  (i) Subject to, and upon the terms and conditions contained herein, Swingline
Lender may, in its sole discretion, make Swingline Loans in U.S. Dollars by way
of U.S. Base Rate Loans to Borrower from time to time from the Closing Date to,
but not including, the Maturity Date; provided, that (i) after giving effect to
any amount requested, the Revolving Loan Outstandings shall not exceed the
Revolving Loan Commitment and (ii) the aggregate principal amount of all
outstanding Swingline Loans (after giving effect to any amount requested) shall
not exceed the Swingline Commitment. Notwithstanding any provision herein to the
contrary, Swingline Lender and Borrower may agree that the Swingline Facility
may be used to automatically draw and repay Swingline Loans (subject to the
limitations set forth herein) pursuant to cash management arrangements between
Borrower and Swingline Lender (the “Sweep Arrangement”). Principal and interest
on Swingline Loans deemed requested pursuant to the Sweep Arrangement shall be
paid pursuant to the terms and conditions agreed to between Borrower and
Swingline Lender (without any deduction, setoff or counterclaim whatsoever). The
borrowing and disbursement provisions set forth in Section 3.1(h) and any other
provision hereof with respect to the timing or amount of payments on the
Swingline Loans (other than the requirement that the Swingline Loans be repaid
in full on the Maturity Date set forth herein) shall not be applicable to
Swingline Loans made and prepaid pursuant to the Sweep Arrangement. Unless
sooner paid pursuant to the provisions hereof or the provisions of the Sweep
Arrangement, on the Maturity Date, the outstanding balance of the Swingline
Loans (including principal, accrued and unpaid interest and other amounts due
and payable with respect thereto) shall be due and be payable and the Swingline
Commitment shall terminate. Swingline Loans may be made automatically through
the Credit Sweep Option under Swingline Lender’s Stagecoach Sweep® Service
subject to the additional terms and conditions set forth in Swingline Lender’s
standard documentation for such service as agreed to by Borrower.

 

  (ii)

Swingline Lender, at any time and from time to time in its sole and absolute
discretion may, on behalf of Borrower (which hereby irrevocably directs
Swingline Lender to act on its behalf), by written notice given no later than

 

- 35 -



--------------------------------------------------------------------------------

  11:00 a.m. (New York time) on any Business Day request each Revolving Lender
to make, and each Revolving Lender hereby agrees to make, a Revolving Loan as a
U.S. Base Rate Loan in an amount equal to such Revolving Credit Lender’s Pro
Rata Share of the Revolving Loan Commitment of the aggregate amount of the
Swingline Loans outstanding on the date of such notice, to repay Swingline
Lender. Each Revolving Lender shall make the amount of such Revolving Loan
available to Agent in immediately available funds at Agent’s Office not later
than 1:00 p.m. (New York time) on the day specified in such notice. The proceeds
of such Revolving Loans shall be immediately made available by Agent to
Swingline Lender for application by Swingline Lender to the repayment of the
Swingline Loans. No Revolving Lender’s obligation to fund its respective Pro
Rata Share of the Revolving Loan Commitment of a Swingline Loan shall be
affected by any other Revolving Lender’s failure to fund its Pro Rata Share of
the Revolving Loan Commitment of a Swingline Loan, nor shall any Revolving
Lender’s Pro Rata Share of the Revolving Loan Commitment be increased as a
result of any such failure of any other Revolving Lender to fund its Pro Rata
Share of the Revolving Loan Commitment of a Swingline Loan.

 

  (iii) Borrower shall pay to Swingline Lender on demand, and in any event on
the Maturity Date, in immediately available funds the amount of such Swingline
Loans to the extent amounts received from Revolving Lenders are not sufficient
to repay in full the outstanding Swingline Loans requested or required to be
refunded. In addition, Borrower irrevocably authorizes Agent to charge any
account (other than fiduciary accounts as to which a Credit Party is acting as
fiduciary for another Person who is not a Credit Party and payroll or trust fund
accounts) maintained by Borrower with Swingline Lender (up to the amount
available therein) in order to immediately pay Swingline Lender the amount of
such Swingline Loans to the extent amounts received from the Revolving Lenders
are not sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. If any portion of any such amount paid to Swingline
Lender shall be recovered by or on behalf of Borrower from Swingline Lender in
an Insolvency Proceeding or otherwise, the loss of the amount so recovered shall
be ratably shared among all Revolving Lenders in accordance with their
respective Pro Rata Share of the Revolving Loan Commitment.

 

  (iv)

If for any reason any Swingline Loan cannot be refinanced with a Revolving Loan
pursuant to Section 2.1(c)(ii), each Revolving Lender shall, on the date such
Revolving Loan was to have been made pursuant to the notice referred to in
Section 2.1(c)(ii), purchase for cash an undivided participating interest in the
then outstanding Swingline Loans by paying to Swingline Lender an amount (the
“Swingline Participation Amount”) equal to such Revolving Lender’s Pro Rata
Share of the Revolving Loan Commitment of the aggregate principal amount of
Swingline Loans then outstanding. Each Revolving Lender will immediately
transfer to Swingline Lender, in

 

- 36 -



--------------------------------------------------------------------------------

  immediately available funds, the amount of its Swingline Participation Amount.
Whenever, at any time after Swingline Lender has received from any Revolving
Lender such Revolving Lender’s Swingline Participation Amount, Swingline Lender
receives any payment on account of the Swingline Loans, Swingline Lender will
distribute to such Revolving Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s participating interest was
outstanding and funded and, in the case of principal and interest payments, to
reflect such Revolving Lender’s Pro Rata Share of such payment if such payment
is not sufficient to pay the principal of and interest on all Swingline Loans
then due); provided that in the event that such payment received by Swingline
Lender is required to be returned, such Revolving Lender will return to
Swingline Lender any portion thereof previously distributed to it by Swingline
Lender.

 

  (v) Each Revolving Lender’s obligation to make the Revolving Loans referred to
in Section 2.1(c)(ii) and to purchase participating interests pursuant to
Section 2.1(c)(iv) shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right that such Revolving Lender or Borrower may have against Swingline
Lender, Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Article 4, (C) any adverse
change in the condition (financial or otherwise) of any Loan Party, (D) any
breach of this Agreement or any other Financing Agreement by any Loan Party or
any other Lender or (E) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

 

  (vi) If any Revolving Lender fails to make available to Agent, for the account
of Swingline Lender, any amount required to be paid by such Revolving Lender
pursuant to the foregoing provisions of this Section 2.1(c) by the time
specified in Section 2.1(c)(ii) or 2.1(c)(iv), as applicable, Swingline Lender
shall be entitled to recover from such Revolving Lender (acting through Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to Swingline Lender at a rate per annum equal to the applicable Federal Funds
Rate, plus any administrative, processing or similar fees customarily charged by
Swingline Lender in connection with the foregoing. If such Revolving Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Lender’s Revolving Loan or Swingline Participation
Amount, as the case may be. A certificate of Swingline Lender submitted to any
Revolving Lender (through Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

 

- 37 -



--------------------------------------------------------------------------------

  2.2 Letter of Credit Accommodations

 

  (a) Letter of Credit Accommodations. Subject to, and upon the terms and
conditions contained herein, at the irrevocable request of Borrower pursuant to
a Notice of Borrowing given by Borrower to Agent no later than 12:00 noon (New
York time) at least three (3) Business Days prior to the requested issuance
date, Issuing Lender agrees to provide or arrange for Letter of Credit
Accommodations for the account of Borrower or any Credit Party in U.S. Dollars
containing terms and conditions reasonably acceptable to Issuing Lender. Any
payments made by Issuing Lender in connection with the Letter of Credit
Accommodations shall constitute additional Revolving Loans to Borrower pursuant
to this Article 2. Each Lender agrees to purchase an irrevocable and
unconditional participation in each Letter of Credit Accommodation issued
hereunder based on its Pro Rata Share. Each Letter of Credit Accommodation shall
expire on a date no more than twelve (12) months after the date of issuance or
last renewal of such Letter of Credit Accommodations (subject to (i) such longer
periods agreed to by Issuing Lender and (ii) automatic renewal for additional
one (1) year periods pursuant to the terms of the letter of credit application
or other documentation acceptable to Issuing Lender), which date shall be no
later than the fifth (5th) Business Day prior to the Maturity Date unless
Issuing Lender is satisfied that Borrower will cash collateralize the Letter of
Credit Accommodations that extend beyond the fifth (5th) Business Day prior to
the Maturity Date on terms acceptable to Issuing Lender.

 

  (b) Fees and Expenses. In addition to any charges, fees or expenses charged by
Issuing Lender in connection with the Letter of Credit Accommodations, Borrower
shall pay to Agent a letter of credit fee at a rate equal to the Applicable
Margin per annum for Euro Dollar Rate Loans on the daily outstanding balance of
the Letter of Credit Accommodations for the immediately preceding Fiscal Quarter
(or part thereof), payable in arrears as of the last Business Day of each Fiscal
Quarter. Such letter of credit fee shall be calculated on the basis of a 360 day
year and actual days elapsed and the obligation of Borrower to pay such fee
shall survive the maturity or termination of this Agreement. This letter of
credit fee shall not be payable to a Lender during the period it is a
Non-Funding Lender.

 

  (c) Maximum Amount. The amount of all outstanding Letter of Credit
Accommodations and all other commitments and obligations made or incurred by
Issuing Lender in connection therewith (including charges, fees and expenses
with respect thereto) shall not at any time exceed $25,000,000 (the “Letter of
Credit Accommodations Sublimit”). At any time an Event of Default has occurred
and is continuing, upon Agent’s request, Borrower will furnish Agent with cash
collateral to secure the reimbursement obligations of the Issuing Lender in
connection with any Letter of Credit Accommodations.

 

  (d) [Reserved].

 

  (e)

Rights of Issuing Lender. Nothing contained herein shall be deemed or construed
to grant Borrower any right or authority to pledge the credit of Agent, Issuing

 

- 38 -



--------------------------------------------------------------------------------

  Lender or a Lender in any manner. Except as a result of Issuing Lender’s own
gross negligence or willful misconduct as determined by a final and
non-appealable judgment or court order binding on Issuing Lender, Borrower shall
be bound by any interpretation made by Issuing Lender under or in connection
with any Letter of Credit Accommodation or any documents, drafts or acceptances
thereunder, notwithstanding that such interpretation may be inconsistent with
any instructions of Borrower. At all times other than when an Event of Default
has occurred and is continuing, Borrower shall be permitted, with the prior
written consent of Issuing Lender to: (i) grant any extensions of the maturity
of, time of payment for, or time of presentation of, any drafts, acceptances, or
documents, and (ii) agree to any amendments, renewals, extensions,
modifications, changes or cancellations of any of the terms or conditions of any
of the applications, Letter of Credit Accommodations, or documents, drafts or
acceptances thereunder or any letters of credit included in the Collateral.

 

  2.3 Maturity Date

 

  (a) This Agreement shall continue in full force and effect for a term ending
on the Maturity Date. Upon the Maturity Date, Borrower shall pay to Agent, in
full, all outstanding and unpaid non-contingent Obligations (except under or in
connection with any Secured Hedge Agreement) and shall furnish cash collateral
(or backstop letters of credit) to Agent in such amounts as Agent determines are
reasonably necessary to secure Agent, Lenders and Secured Parties from loss,
cost, damage or expense, including legal fees and expenses, with respect to
issued and outstanding Letter of Credit Accommodations, outstanding Secured
Hedge Agreements and cheques or other payments provisionally credited to the
Obligations and/or as to which Agent and Lenders have not yet received payment.
Such payments in respect of the Obligations and cash collateral shall be
remitted by wire transfer in U.S. Dollars to such bank account of Agent, as
Agent may, in its discretion, designate in writing to Borrower for such purpose.
Interest shall be due until and including the next Business Day, if the amounts
so paid by Borrower to the bank account designated by Agent are received in such
bank account later than 12:00 noon (New York time).

 

  (b) No termination of this Agreement shall relieve or discharge any Credit
Party of its respective duties, obligations and covenants under the Financing
Agreements until all Obligations have been fully paid, and Agent’s continuing
security interest in the Collateral and the rights and remedies of Agent and
Lenders, under the Financing Agreements and Applicable Law, shall remain in
effect until all such Obligations have been fully paid.

 

  2.4 Optional Cancellation of Unused Revolving Loan Commitments

Borrower shall have the right at any time and from time to time, without premium
or penalty, to cancel the unused Revolving Loan Commitments, in whole or in
part, with irrevocable prior written notice to Agent pursuant to a Notice of
Prepayment given not later than 12:00 noon (New York time) on a Business Day
specifying the date and amount of cancellation. Each optional

 

- 39 -



--------------------------------------------------------------------------------

partial cancellation hereunder shall be in an aggregate principal amount of at
least $5,000,000 or any whole multiple of $1,000,000 in excess thereof. A Notice
of Prepayment received after 12:00 noon (New York time) shall be deemed received
on the next Business Day. Agent shall promptly notify Revolving Lenders of each
Notice of Prepayment.

 

2.5 Hedge Transactions

Agent or a Lender (or their respective Affiliates) may offer to make available
Hedge Agreements to Borrower from time to time (it being understood that nothing
contained herein shall be construed to commit any person to enter into any Hedge
Agreement) upon terms mutually acceptable to Agent or such Lender or such
Affiliate and Borrower.

 

2.6 Incremental Term Loans and Revolving Loans

 

  (a) At any time, Borrower may by written notice to Agent elect to request the
establishment of:

 

  (i) one or more new or incremental term loan commitments (any such new or
incremental term loan commitment, an “Incremental Term Loan Commitment”) to make
one or more new or additional term loans, including a borrowing of a new or
additional term loan under this Agreement (any such new or additional term loan,
an “Incremental Term Loan”); or

 

  (ii) one or more increases in the Revolving Loan Commitments (any such
increase, an “Incremental Revolving Loan Commitment” and, together with the
Incremental Term Loan Commitments, the “Incremental Loan Commitments”) to make
additional revolving loans under this Agreement (any such increase, an
“Incremental Revolving Loan Increase” and, together with the Incremental Term
Loans, the “Incremental Loans”);

provided that (1) the total aggregate principal amount (as of the date of
incurrence thereof) of such Incremental Revolving Loan Commitments and
Incremental Revolving Loan Increases shall not exceed the Fixed Incremental
Amount, (2) the total aggregate principal amount (as of the date of incurrence
thereof) of such Incremental Loans shall not exceed the Maximum Incremental
Amount, (3) the amount for each Incremental Term Loan Commitment (and the
Incremental Term Loans made thereunder) shall not be less than a minimum
principal amount of $10,000,000 or, if less, the remaining amount permitted
pursuant to the foregoing clause (2) and (4) the amount for each Incremental
Revolving Loan Commitment shall not be less than a minimum principal amount of
$25,000,000.

 

  (b) Each such notice shall specify the date (each, an “Increased Amount Date”)
on which Borrower proposes that any Incremental Loan Commitment shall be
effective, which shall be a date not less than ten (10) Business Days after the
date on which such notice is delivered to Agent (or such earlier date as may be
approved by Agent).

 

- 40 -



--------------------------------------------------------------------------------

  (c) Borrower may invite any Lender, any Affiliate of any Lender and/or any
Approved Fund, and/or any other Person reasonably satisfactory to Agent, to
provide an Incremental Loan Commitment (any such Person, an “Incremental
Lender”). Any proposed Incremental Lender offered or approached to provide all
or a portion of any Incremental Loan Commitment may elect or decline, in its
sole discretion, to provide such Incremental Loan Commitment or any portion
thereof.

 

  (d) Any Incremental Loan Commitment shall become effective as of such
Increased Amount Date; provided that each of the following conditions has been
satisfied or waived as of such Increased Amount Date:

 

  (i) no Default or Event of Default shall exist on such Increased Amount Date
immediately prior to or after giving effect to (1) any Incremental Loan
Commitment, and (2) the making of any Incremental Loans pursuant thereto
(determined upon the earlier to occur of (x) the execution of definitive
documentation with respect to any investment in connection with the incurrence
of such Incremental Loan Commitment and (y) such investment);

 

  (ii) Agent and Lenders shall have received from Borrower a Compliance
Certificate demonstrating, in form and substance reasonably satisfactory to
Agent, that Borrower is in compliance with (1) the provisos in Section 2.6(a)
and (2) the Senior Secured Net Leverage Ratio pursuant to Section 9.1 based on
the financial statements most recently delivered pursuant to Section 7.6(a) both
before and after giving effect (on a pro forma basis) to (x) any Incremental
Loan Commitment, (y) the making of any Incremental Loans pursuant thereto (with
any Incremental Loan Commitment being deemed to be fully funded) and (z) any
Permitted Investment consummated in connection therewith, in each case, without
duplication;

 

  (iii) [reserved];

 

  (iv) the proceeds of any Incremental Loans shall be used in accordance with
Section 5.5;

 

  (v) each Incremental Term Loan Commitment (and the Incremental Term Loans made
thereunder) shall constitute Obligations of Borrower and shall be secured and
guaranteed with the other Obligations on a pari passu or junior basis;

 

  (vi) each Incremental Revolving Loan Commitment (and the Incremental Revolving
Loan Increase made thereunder) shall constitute Obligations of Borrower and
shall be secured and guaranteed with the other Revolving Loans and applicable
Term Loans on a pari passu basis;

 

  (vii) in the case of each Incremental Term Loan (the terms of which shall be
set forth in the relevant Lender Joinder Agreement):

 

- 41 -



--------------------------------------------------------------------------------

  (A) such Incremental Term Loan will not have a shorter Weighted Average Life
to Maturity than the remaining Weighted Average Life to Maturity of the other
Term Loans or a maturity date earlier than the Maturity Date;

 

  (B) the applicable margin and pricing grid, if applicable, for such
Incremental Term Loan shall be determined by Agent, the applicable Incremental
Lenders and Borrower on the applicable Increased Amount Date; and

 

  (C) except as provided above, all other terms and conditions applicable to any
Incremental Term Loan shall be substantially identical to those applicable to
the other Term Loans or not more restrictive than those applicable to the other
Term Loans;

 

  (viii) in the case of each Incremental Revolving Loan Increase (the terms of
which shall be set forth in the relevant Lender Joinder Agreement):

 

  (A) such Incremental Revolving Loan Increase shall mature on the Maturity
Date, shall bear interest and be entitled to fees at the rate applicable to the
Revolving Loans and shall be subject to the same terms and conditions as the
Revolving Loans; and

 

  (B) the outstanding Revolving Loans, Swingline Loans and Letter of Credit
Accommodations will be reallocated by Agent on the applicable Increased Amount
Date among the Revolving Lenders (including the Incremental Lenders providing
such Incremental Revolving Loan Increase) in accordance with their revised Pro
Rata Share and the Revolving Lenders (including the Incremental Lenders
providing such Incremental Revolving Loan Increase) agree to make all payments
and adjustments necessary to effect such reallocation and Borrower shall pay any
and all costs required pursuant to Section 3.2(f) in connection with such
reallocation as if such reallocation were a repayment;

 

  (ix) any Incremental Lender making any Incremental Term Loan shall be entitled
to the same voting rights as the existing Term Lenders under the Term Loan
Facility and (unless otherwise agreed by the applicable Incremental Lenders)
each Incremental Term Loan shall receive proceeds of payments on the same basis
as the existing Term Loans made hereunder;

 

  (x) any Incremental Lender with an Incremental Revolving Loan Increase shall
be entitled to the same voting rights as the existing Revolving Lenders under
the Revolving Loan Facility and any Revolving Loan made in connection with each
Incremental Revolving Loan Increase shall receive proceeds of payments on the
same basis as the other Revolving Loans made hereunder;

 

- 42 -



--------------------------------------------------------------------------------

  (xi) such Incremental Loan Commitments shall be effected pursuant to one or
more Lender Joinder Agreements executed and delivered by Borrower, Agent and the
applicable Incremental Lenders (which Lender Joinder Agreement may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Financing Agreements as may be necessary or appropriate, in the opinion of
Agent, to effect the provisions of this Section 2.6); and

 

  (xii) Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including a resolution duly adopted by the board of
directors (or equivalent governing body) of Borrower authorizing such
Incremental Loan and/or Incremental Loan Commitment) as may be reasonably
requested by Agent in connection with any such transaction.

 

  (e) The Incremental Term Loans shall be deemed to be Term Loans; provided that
any such Incremental Term Loan that is not added to the outstanding principal
balance of a pre-existing Term Loan shall be designated as a separate tranche of
Term Loans for all purposes of this Agreement.

 

  (f) The Incremental Lenders shall be included in any determination of the
Required Lenders and, unless otherwise agreed by the applicable Incremental
Lenders that their respective Incremental Term Loan Commitment (and the
Incremental Term Loans made thereunder) shall be secured and guaranteed with the
other Obligations on a junior basis, the Incremental Lenders will not constitute
a separate voting class for any purposes under this Agreement.

 

  (g) On any Increased Amount Date on which any Incremental Term Loan Commitment
becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Term Loan Commitment shall make, or be
obligated to make, an Incremental Term Loan to Borrower in an amount equal to
its Incremental Term Loan Commitment and shall become a Term Lender hereunder
with respect to such Incremental Term Loan Commitment and the Incremental Term
Loan made pursuant thereto.

 

  (h) On any Increased Amount Date on which any Incremental Revolving Loan
Increase becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Revolving Loan Commitment shall become a
Revolving Lender hereunder with respect to such Incremental Revolving Loan
Commitment.

 

  (i) The incurrence of Incremental Equivalent Debt pursuant to Section 8.3(y)
shall reduce, on a dollar-for-dollar basis, the aggregate amount of Incremental
Loans permitted to be incurred under Section 2.6(a).

 

- 43 -



--------------------------------------------------------------------------------

ARTICLE 3

INTEREST, REQUESTS FOR REVOLVING LOANS, INCREASED COSTS AND FEES

 

  3.1 Interest

 

  (a) Interest Rate. Borrower shall pay to Agent interest on the outstanding
principal amount of the Revolving Loans and Swingline Loans at the applicable
Interest Rate.

 

  (b) Payment and Calculation. Interest shall be payable by Borrower to Agent
(i) in the case of Canadian Prime Rate Loans and U.S. Base Rate Loans, quarterly
in arrears on the last Business Day of each Fiscal Quarter and (ii) in the case
of CDOR Rate Loans and Euro Rate Loans, on the last day of each Interest Period
(and in the case of an Interest Period of greater than three (3) months, on the
last day of each three (3) month period during such Interest Period and on the
last day of such Interest Period). All computations of interest for U.S. Base
Rate Loans (when the U.S. Base Rate is determined by reference to the U.S. Prime
Rate), Canadian Prime Rate Loans and CDOR Rate Loans shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest provided hereunder shall be made on the
basis of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a
365/366-day year). The interest rate applicable to Canadian Prime Rate Loans and
U.S. Base Rate Loans shall increase or decrease by an amount equal to each
increase or decrease in the Canadian Prime Rate or U.S. Base Rate after any
change in such rate is announced. All interest accruing hereunder on and after
an Event of Default that is continuing or maturity or termination hereof shall
be payable on demand. In no event shall charges constituting interest payable by
Borrower to Agent or Lenders exceed the maximum amount or the rate permitted
under any Applicable Law, and if any part or provision of this Agreement is in
contravention of any such Applicable Law, such part or provision shall be deemed
amended to conform thereto.

 

  (c)

Interest Act (Canada). For purposes of disclosure under the Interest Act
(Canada), where interest is calculated pursuant hereto at a rate based upon a
360 day year (the “U.S. First Rate”), it is hereby agreed that the rate or
percentage of interest on a yearly basis is equivalent to such U.S. First Rate
multiplied by the actual number of days in the year divided by 360. Each Credit
Party confirms that it fully understands and is able to calculate the rate of
interest based on the methodology for calculating per annum rates provided for
in this Agreement. Agent agrees that if requested in writing by Borrower it
shall calculate the nominal and effective per annum rate of interest on any Loan
outstanding at any time and provide such information to Borrower promptly
following such request; provided that any error in any such calculation, or any
failure to provide such information on request, shall not relieve Borrower or
any other Credit Party of any of its obligations under this Agreement or any
other Financing Agreement, nor result in any liability of Agent or any Lender.
Each Credit Party hereby irrevocably agrees not to plead or assert, whether by
way of defence or otherwise, in any proceeding relating to the Financing
Agreements, that the interest payable under the Financing Agreements and the

 

- 44 -



--------------------------------------------------------------------------------

  calculation thereof has not been adequately disclosed to Credit Parties,
whether pursuant to Section 4 of the Interest Act (Canada) or any other
Applicable Law or legal principle.

 

  (d) Criminal Code (Canada). Notwithstanding the provisions of this Article 3
or any other provision of this Agreement, in no event shall the aggregate
“interest” (as that term is defined in Section 347 of the Criminal Code
(Canada)) exceed the effective annual rate of interest on the “credit advanced”
(as defined therein) lawfully permitted under Section 347 of the Criminal Code
(Canada).

 

  (e) Agent Certificate. A certificate of an authorized signing officer of Agent
as to each amount and/or each rate of interest payable hereunder from time to
time shall be conclusive evidence of such amount and of such rate, absent
manifest error.

 

  (f) No deemed reinvestment principle/effective yield method. For greater
certainty, whenever any amount is payable under any Financing Agreement by
Borrower as interest or as a fee which requires the calculation of an amount
using a percentage per annum, each party to this Agreement acknowledges and
agrees that such amount shall be calculated as of the date payment is due
without application of the “deemed reinvestment principle” or the “effective
yield method”. As an example, when interest is calculated and payable monthly,
the rate of interest payable per month is 1/12 of the stated rate of interest
per annum.

 

  (g) Conversion/Continuation of CDOR Rate Loans and Euro Rate Loans. Each CDOR
Rate Loan or Euro Rate Loan shall automatically, at Agent’s option, either
(i) convert to Canadian Prime Rate Loans or U.S. Base Rate Loans, respectively,
upon the last day of the applicable Interest Period or (ii) be rolled over for a
further one (1) month Interest Period, unless Agent has received and approved a
Notice of Conversion/Continuation to continue such CDOR Rate Loan or Euro Rate
Loan for an Interest Period chosen by Borrower at least five (5) Business Days
prior to such last day with respect to CDOR Rate Loans and Euro Rate Loans
(other than Euro Dollar Rate Loans) and three (3) Business Days prior to such
last day with respect to Euro Dollar Rate Loans, each in accordance with the
terms hereof. Each CDOR Rate Loan and Euro Rate Loan shall, at Agent’s option,
upon notice by Agent to Borrower, be subsequently converted to Canadian Prime
Rate Loans and U.S. Base Rate Loans, respectively, upon the occurrence of any
Event of Default which is continuing and otherwise upon the Maturity Date.

 

  (h) Requests for Revolving Loans and Swingline Loans.

 

  (i)

Borrower may from time to time request in writing Revolving Loans and Swingline
Loans pursuant to a Notice of Borrowing or may request in writing that Canadian
Prime Rate Loans and U.S. Base Rate Loans (other than Swingline Loans) be
converted to CDOR Rate Loans or Euro Rate Loans pursuant to a Notice of
Conversion/Continuation or that any existing CDOR Rate Loan or Euro Rate Loan
continue for an additional Interest Period pursuant to a Notice of
Conversion/Continuation. Notices of

 

- 45 -



--------------------------------------------------------------------------------

  Borrowing and Notices of Conversion/Continuation received after 12:00 noon
(New York time) on any day shall be deemed to have been made as of the opening
of business on the immediately following Business Day. Notwithstanding anything
to the contrary herein, a Swingline Loan may not be converted to a CDOR Rate
Loan or Euro Rate Loan.

 

  (ii) Each Notice of Borrowing or Notice of Continuation/Conversion, as
applicable, from Borrower shall specify:

 

  (A) whether such Loan is to be a Revolving Loan or Swingline Loan and the
amount of the Revolving Loan or Swingline Loan, as applicable;

 

  (B) the date (which day shall be a Business Day) of borrowing, conversion or
continuation, as the case may be;

 

  (C) the Alternate Currency of the Revolving Loan (if applicable) provided that
the consent of all Revolving Lenders shall be required for a Revolving Loan in
an Alternate Currency other than Canadian Dollars and Euros;

 

  (D) the Type of Revolving Loan;

 

  (E) the amount of the Canadian Prime Rate Loan or U.S. Base Rate Loan to be
converted to CDOR Rate Loans or Euro Rate Loans (if applicable);

 

  (F) the amount of the CDOR Rate Loan or Euro Rate Loan to be continued (if
applicable); and

 

  (G) the Interest Period to be applicable to such Revolving Loan (if
applicable).

 

  (iii) Subject to the terms and conditions contained herein, after receipt by
Agent of such a Notice of Borrowing or Notice of Continuation/Conversion from
Borrower, such Revolving Loans shall be made, converted or continued, as
applicable provided, that:

 

  (A) a Notice of Borrowing or Notice of Continuation/Conversion with respect to
Euro Dollar Rate Loans shall be submitted by Borrower to Agent at least three
(3) Business Days prior to the date of such borrowing, conversion or
continuation;

 

  (B) a Notice of Borrowing or Notice of Continuation/Conversion with respect to
Alternate Currency Loans shall be submitted by Borrower to Agent at least five
(5) Business Days prior to the date of such borrowing, conversion or
continuation;

 

- 46 -



--------------------------------------------------------------------------------

  (C) a Notice of Borrowing with respect to Canadian Prime Rate Loans and U.S.
Base Rate Loans shall be submitted by Borrower to Agent no later than 12:00 noon
(New York time) on the Business Day upon which Borrower requires such Canadian
Prime Rate Loan or U.S. Base Rate Loan to be advanced to Borrower and if such
request is provided after 12:00 noon (New York time) on a Business Day then such
Canadian Prime Rate Loan or U.S. Base Rate Loan shall be advanced on the next
following Business Day;

 

  (D) any request by Borrower to Agent pursuant to a Notice of Borrowing or
Notice of Continuation/Conversion shall be irrevocable;

 

  (E) no more than ten (10) Interest Periods (for all outstanding CDOR Rate
Loans and Euro Rate Loans) may be in effect at any one time;

 

  (F) the aggregate amount of Euro Dollar Rate Loans shall be in an amount not
less than $5,000,000 or an integral multiple of $1,000,000 in excess thereof;

 

  (G) the aggregate amount of CDOR Rate Loans shall be in an amount not less
than CDN$5,000,000 or an integral multiple of CDN$1,000,000 in excess thereof;

 

  (H) the aggregate amount of Euro Rate Loans in an Alternate Currency (other
than Canadian Dollars) shall be in an amount agreed between Agent, Borrower, and
the Revolving Lenders; and

 

  (I) the aggregate amount of Canadian Prime Rate Loans and U.S. Base Rate Loans
(other than Swingline Loans) shall be in an amount not less than CDN$1,000,000
or an integral multiple of CDN$500,000 in excess thereof and $1,000,000 or an
integral multiple of $500,00 in excess thereof, respectively; and

 

  (J) the aggregate amount of Swingline Loans shall be in an amount not less
than $500,000 or an integral multiple of $100,000 in excess thereof.

 

  (iv) Notwithstanding anything to the contrary contained herein, Agent and
Lenders shall not be required to purchase Canadian Dollar, Euro or U.S. Dollar
deposits in the Canadian bankers’ acceptance or London interbank market to fund
any Revolving Loans, but the provisions hereof shall be deemed to apply as if
Agent or Lenders had purchased such deposits to fund such Revolving Loans.

 

3.2 Changed Circumstances

 

  (a)

Circumstances Affecting CDOR Rate and Euro Rate Availability. Unless and until a
Replacement Rate is implemented in accordance with clause (c) below, in

 

- 47 -



--------------------------------------------------------------------------------

  connection with any request for a CDOR Rate Loan or Euro Rate Loan or a
conversion to or continuation thereof or otherwise, if (i) in the case of Euro
Rate Loans, Agent shall determine (which determination shall be conclusive and
binding absent manifest error) that the applicable Currency deposits are not
being offered to banks by reason of circumstances affecting the London interbank
market for the applicable amount and Interest Period of such Loan, (ii) Agent
shall determine (which determination shall be conclusive and binding absent
manifest error) that reasonable and adequate means do not exist for ascertaining
the CDOR Rate or Euro Rate for such Interest Period with respect to a proposed
CDOR Rate Loan or Euro Rate Loan or (iii) the Required Lenders shall determine
in good faith that the CDOR Rate or Euro Rate does not adequately and fairly
reflect the cost to such Lenders of making or maintaining such Loans during such
Interest Period, then Agent shall promptly give notice thereof to Borrower.
Thereafter, until Agent notifies Borrower that such circumstances no longer
exist, the obligation of the Lenders to make CDOR Rate Loans or Euro Rate Loans
and the right of Borrower to convert any Loan to or continue any Loan as a CDOR
Rate Loan or Euro Rate Loan shall be suspended, and Borrower shall either
(A) repay in full (or cause to be repaid in full) the then outstanding principal
amount of each such CDOR Rate Loan or Euro Rate Loan together with accrued
interest thereon (subject to Section 5.1), on the last day of the then current
Interest Period applicable to such CDOR Rate Loan or Euro Rate Loan; or
(B) convert the then outstanding principal amount of each such CDOR Rate Loan or
Euro Rate Loan to a Canadian Prime Rate Loan or U.S. Base Rate Loan (or another
applicable rate as reasonably determined by Agent in the case of Loans
denominated in an currency other than U.S. Dollars or Canadian Dollars) as of
the last day of such Interest Period, and any Notice of Borrowing or Notice of
Conversion/Continuation given by Borrower with respect to the Loans in respect
of which such determination was made shall be deemed to be rescinded by
Borrower.

 

  (b)

Laws Affecting CDOR Rate or Euro Rate Availability. If, after the date hereof,
the compliance by any of the Lenders (or any of their respective Lending
Offices) in good faith with any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof or any request or directive (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, shall make
it unlawful or impossible for any Lender (or any of their respective Lending
Offices) to honor its obligations hereunder to make or maintain any CDOR Rate
Loan or Euro Rate Loan, such Lender shall promptly give notice thereof to Agent
and Agent shall promptly give notice to Borrower and the other Lenders.
Thereafter, until Agent notifies Borrower that such circumstances no longer
exist, (i) the obligations of the Lenders to make CDOR Rate Loans or Euro Rate
Loans, and the right of Borrower to convert any Loan to a CDOR Rate Loan or Euro
Rate Loan or continue any Loan as a CDOR Rate Loan or Euro Rate Loan shall be
suspended and thereafter Borrower may select only Canadian Prime Rate Loans or
U.S. Base Rate Loans and (ii) if any of the Lenders may not lawfully continue to
maintain a CDOR Rate Loan or Euro Rate Loan to the end of the then current
Interest Period applicable thereto,

 

- 48 -



--------------------------------------------------------------------------------

  the applicable Loan shall automatically be converted to a Canadian Prime Rate
Loan or U.S. Base Rate Loan for the remainder of such Interest Period.
Notwithstanding the foregoing, to the extent a determination by a Lender as
described above relates to CDOR Rate Loans or Euro Rate Loans then being
requested by Borrower, Borrower shall have the option, subject to the provisions
of Section 3.3, to rescind such Notice of Borrowing or Notice of
Conversion/Continuation as to all Lenders by giving notice to Agent of such
rescission on the date on which such Lender gives notice of its determination as
described above (which notice of rescission Agent shall promptly transmit to
each other Lender).

 

  (c)

Replacement Rate. Notwithstanding anything to the contrary in Section 3.2 above,
if Agent has made the determination (such determination to be conclusive absent
manifest error) that (i) the circumstances described in Section 3.2(a) or
(b) have arisen and that such circumstances are unlikely to be temporary,
(ii) any applicable interest rate specified herein is no longer a widely
recognized benchmark rate for newly originated loans in the U.S. or Canadian (as
applicable) syndicated loan market in the applicable currency or (iii) the
applicable supervisor or administrator (if any) of any applicable interest rate
specified herein or any Governmental Authority having, or purporting to have,
jurisdiction over Agent has made a public statement identifying a specific date
after which any applicable interest rate specified herein shall no longer be
used for determining interest rates for loans in the U.S. or Canadian (as
applicable) syndicated loan market in the applicable currency, then Agent may,
to the extent practicable (with the consent of Borrower and as determined by
Agent to be generally in accordance with similar situations in other
transactions in which it is serving as administrative or collateral agent or
otherwise consistent with market practice generally), establish a replacement
interest rate (the “Replacement Rate”), in which case, the Replacement Rate
shall, subject to the next two sentences, replace such applicable interest rate
for all purposes under the Financing Agreements unless and until (A) an event
described in Section 3.2(a), (b), (c)(i), (ii) or (c)(iii) occurs with respect
to the Replacement Rate or (B) Agent (or Required Lenders through Agent)
notifies Borrower that the Replacement Rate does not adequately and fairly
reflect the cost to Lenders of funding the Loans bearing interest at the
Replacement Rate. In connection with the establishment and application of the
Replacement Rate, this Agreement and the other Financing Agreements shall be
amended solely with the consent of Agent, as may be necessary or appropriate, in
the opinion of Agent, to effect the provisions of this Section 3.2(c).
Notwithstanding anything to the contrary in this Agreement or the other
Financing Agreements (including, without limitation, Section 11.14), such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as Agent shall not have received, within
five (5) Business Days of the delivery of such amendment to Lenders, written
notices from such Lenders that in the aggregate constitute Required Lenders,
with each such notice stating that such Lender objects to such amendment (which
such notice shall note with specificity the particular provisions of the
amendment to which such Lender objects). To the extent the Replacement Rate is
approved by Agent in connection with this clause (c), the Replacement Rate shall
be applied in

 

- 49 -



--------------------------------------------------------------------------------

  a manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for Agent, such
Replacement Rate shall be applied as otherwise reasonably determined by Agent
(it being understood that any such modification by Agent shall not require the
consent of, or consultation with, any Lenders).

 

  (d) Circumstances Affecting Alternate Currencies. In the event that Agent
shall have determined (which determination shall, absent manifest error, be
final and conclusive and binding upon all parties hereto) at any time that any
Alternate Currency (other than Canadian Dollars and Euros) is not available in
sufficient amounts, as determined in good faith by Agent, then Agent shall
promptly give written notice thereof to Borrower and Lenders. Thereafter, until
Agent notifies in writing Borrower and Lenders that such circumstances no longer
exist, the new Alternate Currency Loans denominated in the affected Alternate
Currency (other than any such Alternate Currency Loans which have theretofore
been funded) shall no longer be available and any Notice of Borrowing given by
with respect to such Alternate Currency Loans which have not yet been incurred
shall be deemed rescinded by Borrower.

 

3.3 Compensation for Breakage or Non-Commencement of Interest Periods

Borrower shall compensate each applicable Lender, within ten (10) days of a
written request by such Lender, for any loss or expense (including any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain a CDOR Rate Loan or Euro Rate Loan or from fees payable to terminate
the deposits from which such funds were obtained) which may arise or be
attributable to each Lender’s obtaining, liquidating or employing deposits or
other funds acquired to effect, fund or maintain any Loan (a) as a consequence
of any failure by Borrower to make any payment when due of any amount due
hereunder in connection with a CDOR Rate Loan or Euro Rate Loan (b) due to any
failure of Borrower to borrow or continue a CDOR Rate Loan or Euro Rate Loan or
convert to a CDOR Rate Loan or Euro Rate Loan on a date specified therefor in a
Notice of Borrowing or Notice of Conversion/Continuation or (c) due to any
payment, prepayment or conversion of any CDOR Rate Loan or Euro Rate Loan on a
date other than the last day of the Interest Period therefor. The amount of such
loss or expense shall be determined, in the applicable Lender’s sole discretion,
based upon the assumption that such Lender funded its Commitment of the CDOR
Rate Loans or Euro Rate Loans in the London or Canadian interbank market and
using any reasonable attribution or averaging methods which such Lender deems
appropriate and practical. A certificate of such Lender setting forth in
reasonable detail the basis for determining such amount or amounts necessary to
compensate such Lender shall be forwarded to Borrower through Agent and shall be
conclusively presumed to be correct save for manifest error.

 

3.4 Increased Costs

 

  (a) If any Change in Law shall:

 

  (i)

impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of,

 

- 50 -



--------------------------------------------------------------------------------

  deposits with or for the account of, or advances, loans or other credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Adjusted Euro Dollar Rate) or any Issuing Lender;

 

  (ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

  (iii) impose on any Lender or any Issuing Lender or the London or Canadian
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or CDOR Rate Loans or Euro Rate Loans made by such
Lender or any Letter of Credit Accommodations or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
Accommodations (or of maintaining its obligation to participate in or to issue
any Letter of Credit Accommodations), or to reduce the amount of any sum
received or receivable by such Lender, such Issuing Lender or such other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon written request of such Lender, such Issuing Lender or other Recipient,
Borrower shall within 30 days after receipt of the certificate referred to in
clause (c) below, pay to any such Lender, such Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Lender or other Recipient, as the case may
be, for such additional costs incurred or reduction suffered.

 

  (b)

Capital Requirements. If any Lender or any Issuing Lender determines that any
Change in Law affecting such Lender or such Issuing Lender or any Lending Office
of such Lender or such Lender’s or such Issuing Lender’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of reducing the rate of return on such Lender’s or such Issuing Lender’s capital
or on the capital of such Lender’s or such Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Commitment of such Lender or the
Loans made by, or participations in Letters of Credit Accommodations or Loans
held by, such Lender, or the Letters of Credit Accommodations issued by such
Issuing Lender, to a level below that which such Lender or such Issuing Lender
or such Lender’s or such Issuing Lender’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s or such
Issuing Lender’s policies and the policies of such Lender’s or such Issuing
Lender’s holding company with respect to capital adequacy and liquidity), then
from time to time upon written request of such Lender or such Issuing Lender
Borrower shall within 30 days after receipt of the certificate referred to in
clause (c) below, pay to such Lender or such

 

- 51 -



--------------------------------------------------------------------------------

  Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Lender or such Lender’s or such Issuing
Lender’s holding company for any such reduction suffered.

 

  (c) Certificates for Reimbursement. A certificate of a Lender, or an Issuing
Lender or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender or such Issuing Lender, such other Recipient or any of
their respective holding companies, as the case may be, as specified in clause
(a) or (b) of this Section and delivered to Borrower, shall be conclusive absent
manifest error.

 

  (d) Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Lender or such other Recipient to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or such Issuing Lender’s
or such other Recipient’s right to demand such compensation; provided that
Borrower shall not be required to compensate any Lender or an Issuing Lender or
any other Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
or such Issuing Lender or such other Recipient, as the case may be, notifies
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s or such Issuing Lender’s or such other Recipient’s
intention to claim compensation therefor (except that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

  3.5 Taxes

 

  (a) Defined Terms. For purposes of this Section 3.5, the term “Lender”
includes any Issuing Lender and the term “Applicable Law” includes FATCA.

 

  (b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower under this Agreement and any other documents entered into
in connection herewith shall be made without deduction or withholding for any
Taxes, except as required by Applicable Law. If any Applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by Borrower
shall be increased as necessary so that, after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section), the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

  (c) Payment of Other Taxes by Borrower. Borrower shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of Agent timely reimburse it for the payment of, any Other Taxes.

 

- 52 -



--------------------------------------------------------------------------------

  (d) Indemnification by Borrower. Borrower shall indemnify each Recipient,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Borrower by a Recipient (with a copy
to Agent), or by Agent on its own behalf or on behalf of a Recipient, shall be
conclusive absent manifest error.

 

  (e) Indemnification by the Lenders. Each Lender shall severally indemnify
Agent, within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that Borrower has not
already indemnified Agent for such Indemnified Taxes and without limiting the
obligation of Borrower to do so), and (ii) any Excluded Taxes attributable to
such Lender, in each case, that are payable or paid by Agent in connection with
this Agreement or any other documents entered into in connection herewith, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes Agent to setoff and apply any and all
amounts at any time owing to such Lender under any Financing Agreement or
otherwise payable by Agent to the Lender under this Agreement or any other
documents entered into in connection herewith from any other source against any
amount due to Agent under this clause (e).

 

  (f) Evidence of Payments. As soon as practicable after any payment of Taxes by
Borrower to a Governmental Authority pursuant to this Section 3.5, Borrower
shall deliver to Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to Agent.

 

  (g)

Status of Lenders. Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under this Agreement or any
other documents entered into in connection herewith shall deliver to Borrower
and Agent, at the time or times reasonably requested by Borrower or Agent, such
properly completed and executed documentation reasonably requested by Borrower
or Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
Borrower or Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by Borrower or Agent as will enable
Borrower or Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. If a payment made to a Lender
under this Agreement or any other documents entered into in connection herewith
would be subject to Tax under FATCA if such Lender were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in

 

- 53 -



--------------------------------------------------------------------------------

  Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to Borrower and Agent at the time or times prescribed by law and at such
time or times reasonably requested by Borrower or Agent such documentation
prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or Agent as may be necessary for Borrower and
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 3.5(g), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
Borrower and Agent in writing of its legal inability to do so.

 

  (h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.5 (including by
the payment of additional amounts pursuant to this Section 3.5), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this clause (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

  (i)

Survival. Each party’s obligations under this Section 3.5 shall survive the
resignation or replacement of Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,

 

- 54 -



--------------------------------------------------------------------------------

  satisfaction or discharge of all obligations under this Agreement or any other
documents entered into in connection herewith.

 

3.6 Mitigation Obligations; Replacement of Lenders.

 

  (a) Designation of a Different Lending Office. If any Lender (an
“Increased-Cost Lender”) requests compensation under Section 3.2 or Section 3.4,
or requires Borrower to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.5, then such Lender shall, at the request of Borrower, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.4 or Section 3.5, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

  (b) Replacement of Lenders. Notwithstanding anything to the contrary contained
herein, in the event that any Increased-Cost Lender has declined or is unable to
designate a different Lending Office in accordance with Section 3.6(a), or if
any Lender is a Non-Funding Lender or a Non-Consenting Lender, then Borrower
may, at its sole expense and effort, upon notice to such Lender and Agent,
require such Lender (and such Lender hereby irrevocably agrees) to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.1), all of its interests,
rights (other than its existing rights to payments pursuant to Section 3.4 or
Section 3.5) and obligations under this Agreement and the related Financing
Documents to an Eligible Transferee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

 

  (i) the assignee (or failing which, Borrower) shall have paid to Agent the
assignment fee (if any) specified in Section 11.1;

 

  (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in Letters of
Credit Accommodations and Swingline Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Financing
Agreements (including any amounts under Section 3.3) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or Borrower
(in the case of all other amounts);

 

  (iii) in the case of any such assignment resulting from a claim for
compensation under Section 3.2 or Section 3.4 or payments required to be made
pursuant to Section 3.5, such assignment will result in a reduction in such
compensation or payments thereafter;

 

- 55 -



--------------------------------------------------------------------------------

  (iv) such assignment does not conflict with Applicable Law; and

 

  (v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply. Upon the prepayment of all amounts owing to any such Lender and the
termination of such Lender’s Revolving Loan Commitments, such Lender shall no
longer constitute a “Lender” for purposes hereof; provided any rights of such
Lender to indemnification and to expense reimbursement hereunder shall survive
as to such Lender. Each Lender agrees that, if it becomes an Increased-Cost
Lender, Non-Funding Lender or a Non-Consenting Lender and its rights and claims
are assigned hereunder to an assignee pursuant to this Section 3.6(b), it shall
execute and deliver to Agent an Assignment and Assumption Agreement to evidence
such assignment; provided, however, that the failure of any Lender to execute an
Assignment and Assumption Agreement shall not render such assignment invalid.

 

  (c) Selection of Lending Office. Subject to Section 3.6(a), each Lender may
make any Loan to Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligations of Borrower to repay the
Obligations in accordance with the terms of this Agreement or otherwise alter
the rights of the parties hereto.

 

3.7 Commitment Fee

 

  (a) Borrower shall pay to Agent a commitment fee (i) initially after the
Closing Date at a rate equal to 0.25% per annum and (ii) after the first AM
Calculation Date after the Closing Date at the Applicable Margin for commitment
fees, in each case calculated on the basis of a 360 day year and actual days
elapsed and upon the amount by which the then applicable Revolving Loan
Commitment exceeds the sum of (i) the average daily principal balance of the
outstanding Revolving Loans and (ii) the average daily face amount of the Letter
of Credit Accommodations during the immediately preceding Fiscal Quarter (or
part thereof) while this Agreement is in effect and for so long thereafter as
any of the Obligations are outstanding, which commitment fee shall be payable on
the last Business Day of each Fiscal Quarter in arrears. For further clarity, no
Obligations will be outstanding once this Agreement has been terminated and all
non-contingent Obligations have been fully satisfied and cash collateral (or a
backstop letter of credit) has been provided in the full amount then outstanding
of any Letter of Credit Accommodations and Secured Hedge Agreement, if any. This
commitment fee shall not be payable to a Lender during the period it is a
Non-Funding Lender.

 

- 56 -



--------------------------------------------------------------------------------

ARTICLE 4

CONDITIONS PRECEDENT

 

  4.1 Conditions Precedent to the Availability of Revolving Loans and Letter of
Credit Accommodations

Each of the following is a condition precedent to Lenders making available the
Revolving Loans and making available the Letter of Credit Accommodations
hereunder on the Closing Date:

 

  (a) Agent and Lenders shall have received the following documents, all in form
and substance satisfactory to Agent and Lenders on or prior to the Closing Date:

 

  (i) an omnibus information certificate from each of the Credit Parties;

 

  (ii) this Agreement;

 

  (iii) a confirmation of existing guarantees and security between the Credit
Parties and Agent, acting as agent for and on behalf of the Secured Parties;

 

  (iv) an amended statement of charge with respect to the equitable share
mortgage dated April 8, 2014 by and between IMAX Barbados and Agent, acting as
agent for and on behalf of the Secured Parties;

 

  (v) an amended statement of charge with respect to the general security
agreement dated February 7, 2013 granted by IMAX Barbados in favor of Agent,
acting as agent for and on behalf of the Secured Parties;

 

  (vi) an amended statement of charge with respect to the charge over shares of
IMAX Barbados dated February 7, 2013 granted by Borrower in favor of Agent
acting as agent for and on behalf of the Secured Parties;

 

  (vii) a deed of confirmation granted by IMAX Ireland in favor of Agent, acting
as agent for and on behalf of the Secured Parties;

 

  (viii) an equitable share mortgage by and between IMAX Barbados and Agent
acting as agent for and on behalf of the Secured Parties;

 

  (ix) resolutions of the Board of Directors or similar governing body of each
Credit Party approving and authorizing the execution, delivery and performance
of this Agreement and the other Financing Agreements to which it is a party,
certified as of the Closing Date by its officer as being executed and delivered
and in full force and effect without modification or amendment or, if not
applicable under the Applicable Laws of the relevant jurisdiction, in a similar
form;

 

  (x)

customary written opinions of (i) Latham & Watkins LLP, U.S. counsel for Credit
Parties, (ii) McCarthy Tétrault LLP, Canadian counsel for Credit parties,
(iii) Clarke Gittens Farmer, Barbados counsel for Lenders, (iv)

 

- 57 -



--------------------------------------------------------------------------------

  Walkers (located in The Cayman Islands), Cayman counsel for Lenders, and
(v) Walkers (located in Ireland), Irish counsel for Lenders;

 

  (xi) any and all documents and instruments required to perfect or evidence
Agent’s security interest in and liens on the Collateral (including, without
limitation, all certificates evidencing pledged capital stock or membership or
partnership interests, as applicable, with accompanying executed stock powers,
all PPSA and UCC financing statements to be filed in the applicable government
PPSA and UCC filing offices and all intellectual property security agreements to
be filed with the intellectual property offices in Canada and the United States,
as applicable);

 

  (xii) any PPSA, UCC and other lien searches, intellectual property searches,
insurance policies and, where applicable and customary in the relevant
jurisdiction, special flood hazard determinations, evidence of flood insurance
and endorsements, surveys, title reports and policies, appraisals and
environmental reports, landlord waivers and access letters; and

 

  (xiii) in respect of any written request made no less than two (2) Business
Days prior to the Closing Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act;

 

  (b) since December 31, 2017, there shall not have occurred any event or
condition that has had or could be reasonably expected, either individually or
in the aggregate, to have a Material Adverse Effect;

 

  (c) all fees and reasonable out-of-pocket expenses due on the Closing Date to
the Lenders, Agent and counsel to Agent for which an invoice has been presented
at least two (2) Business Days prior to the Closing Date (or such shorter period
as may be reasonably requested by Agent and acceptable to Borrower, acting
reasonably) will be paid; and

 

  (d) Arranger will have received, in form and substance reasonably satisfactory
to the Arranger, projections prepared by Borrower of balance sheets, income
statements and cashflow statements of Borrower and its Subsidiaries.

 

4.2 Conditions Precedent to the Availability of All Loans and Letter of Credit
Accommodations

Each of the following is an additional condition precedent to Lenders making
available the Loans and/or making available Letter of Credit Accommodations to
Borrower, including the initial Loans and Letter of Credit Accommodations and
any future Loans and Letter of Credit Accommodations:

 

  (a) all steps required with respect to notice and request for the making
available of the Loans and/or making available Letter of Credit Accommodations
to Borrower set out or contemplated herein have been completed;

 

- 58 -



--------------------------------------------------------------------------------

  (b) all representations and warranties contained in the Financing Agreements
shall be true and correct (i) in all material respects if not subject to
materiality or Material Adverse Effect qualifications or (ii) in all respects if
subject to materiality or Material Adverse Effect qualifications in each case
with the same effect as though such representations and warranties had been made
on and as of the date of the making of each such Loan or providing each such
Letter of Credit Accommodation (except for any such representation and warranty
that by its terms is made only as of an earlier date, which representation and
warranty shall remain true and correct in all material respects if not subject
to materiality or Material Adverse Effect qualifications as of such earlier
date, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects as of such earlier date)
and after giving effect thereto;

 

  (c) no Event of Default or Default shall have occurred and be continuing on
and as of the date of the making of such Loan or providing, amending or
extending each such Letter of Credit Accommodation and after giving effect
thereto;

 

  (d) after giving effect to each Revolving Loan and Letter of Credit
Accommodation, (i) the Revolving Loan Outstandings shall not exceed the
Revolving Loan Commitment, (ii) the Revolving Loan Exposure of any Lender shall
not exceed such Lender’s Revolving Loan Commitment, (iii) the aggregate
outstanding amount of the Letter of Credit Accommodations shall not exceed the
Letter of Credit Accommodations Sublimit and (iv) the aggregate principal amount
(using the Dollar Equivalent thereof) of all Alternate Currency Loans shall not
exceed the Alternate Currency Revolving Loan Sublimit; and

 

  (e) after giving effect to each Term Loan, (i) the Term Loan Outstandings
shall not exceed the Term Loan Commitment and (ii) the Term Loan Exposure of any
Term Lender shall not exceed such Term Lender’s Term Loan Commitment.

ARTICLE 5

COLLECTION AND ADMINISTRATION

 

5.1 Borrower’s Loan Account

Agent shall maintain one or more loan account(s) on its books in which shall be
recorded: (a) all Loans, Letter of Credit Accommodations and other Obligations
and the Collateral; (b) all payments made by or on behalf of Borrower; and
(c) all other appropriate debits and credits as provided in this Agreement,
including fees, charges, costs, expenses and interest. All entries in the loan
account(s) shall be made in accordance with Agent’s customary practices as in
effect from time to time.

 

5.2 Statements

Agent shall render to Borrower, within a reasonable time following the end of
each Fiscal Quarter, statements setting forth the balance in Borrower’s loan
account(s) maintained by Agent for Borrower pursuant to the provisions of this
Agreement, including principal, interest, fees, costs

 

- 59 -



--------------------------------------------------------------------------------

and expenses. Each such statement shall be subject to subsequent adjustment by
Agent but shall, absent manifest errors or omissions, be considered correct and
deemed accepted by Borrower and conclusively binding upon Borrower as an account
stated except to the extent that Agent receives a written notice from Borrower
of any specific exceptions of Borrower thereto within 30 days after the date
such statement has been mailed by Agent. Until such time as Agent shall have
rendered to Borrower a written statement as provided above, the balance in
Borrower’s loan account(s) shall be presumptive evidence of the amounts due and
owing to Agent and Lenders by Borrower.

 

5.3 Payments

 

  (a) All Obligations (other than obligations, liabilities and indebtedness in
connection with any Secured Hedge Agreement (which shall be paid in accordance
with the terms thereof)) shall be payable to Agent as it may designate from time
to time.

 

  (b) Agent shall apply payments received or collected from Credit Parties or
for the account of Credit Parties (including the monetary proceeds of
collections or of realization upon any Collateral) as follows:

 

  (i) first, ratably, to pay any fees, indemnities or expense reimbursements
then due to Agent and Lenders from Credit Parties;

 

  (ii) second, to pay interest then due in respect of any Loans;

 

  (iii) third, to pay principal then due in respect of the Loans and outstanding
obligations due under Secured Hedge Agreements and Secured Cash Management
Agreements; and

 

  (iv) fourth, to pay the outstanding Loans and cash collateralize outstanding
Letter of Credit Accommodations, Secured Hedge Agreements, and Secured Cash
Management Agreements and after the occurrence of and during the continuance of
an Event of Default, to pay or pre-pay such of the Obligations, whether or not
then due, in such order and manner as Agent determines.

 

  (c) Notwithstanding clause (b) above, Obligations arising under Secured Hedge
Agreements and Secured Cash Management Agreements shall be excluded from the
application described above if Agent has not received written notice thereof,
together with such supporting documentation as Agent may request, from the
applicable Hedge Bank or Cash Management Bank, as the case may be. Each Hedge
Bank or Cash Management Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of Agent pursuant to the terms
of Article 11 for itself and its Affiliates as if a “Lender” party hereto.

 

  (d)

Payments and collections received in any currency other than Canadian Dollars,
Euros and U.S. Dollars will be accepted and/or applied at the sole discretion of
Agent. At Agent’s option, and to the extent such amounts are overdue, all
principal, interest, fees, costs, expenses and other charges provided for in the
Financing

 

- 60 -



--------------------------------------------------------------------------------

  Agreements, the Secured Hedge Agreements or the Secured Cash Management
Agreements may be charged directly to the loan account(s) of Borrower. Subject
to Section 3.5 and except as otherwise required by Applicable Law, Borrower
shall make all payments to Agent on the Obligations free and clear of, and
without deduction or withholding for or on account of, any set-off,
counterclaim, defence, duties, taxes, levies, imposts, fees, deductions,
withholding, restrictions or conditions of any kind. If after receipt of any
payment of, or proceeds of Collateral applied to the payment of, any of the
Obligations, Agent or any Lender is required to surrender or return such payment
or proceeds to any Person for any reason, then the Obligations intended to be
satisfied by such payment or proceeds shall be reinstated and continue and this
Agreement shall continue in full force and effect as if such payment or proceeds
had not been received by Agent. Borrower shall be liable to pay to Agent and
each Lender, and does hereby indemnify and hold Agent and each Lender harmless
for, the amount of any payments or proceeds surrendered or returned. This
Section 5.3 shall remain effective notwithstanding any contrary action which may
be taken by Agent or any Lender in reliance upon such payment or proceeds. The
indemnification in the second preceding sentence shall survive the payment of
the Obligations and the termination of this Agreement.

 

5.4 Authorization to Make Loans and Letter of Credit Accommodations

Each Lender is authorized to make the Loans and provide the Letter of Credit
Accommodations based upon written instructions received by Agent from the
persons authorized by Borrower as notified in writing by Borrower to Agent from
time to time or, at the discretion of Lenders, if such Loans are necessary to
satisfy any Obligations that are overdue. All Loans and Letter of Credit
Accommodations under this Agreement shall be conclusively presumed to have been
made to, and at the request of and for the benefit of, Borrower when deposited
to the credit of Borrower or otherwise disbursed or established in accordance
with the instructions of Borrower or in accordance with the terms and conditions
of this Agreement.

 

5.5 Use of Proceeds

Borrower shall use the proceeds of the Loans provided by Lenders to Borrower
hereunder to (a) pay costs, expenses and fees in connection with the
preparation, negotiation, execution and delivery of the Financing Agreements,
(b) repay in full and terminate the Playa Vista Credit Facility and (c) finance
ongoing working capital requirements and other general corporate purposes of
Borrower and its Subsidiaries, including the financing of permitted acquisitions
and other permitted investments, permitted stock buybacks and dividends.

 

5.6 Pro Rata Treatment

Except to the extent otherwise provided in this Agreement, (a) the making and
conversion of Revolving Loans shall be made by Revolving Lenders based on their
respective Pro Rata Shares as to the Revolving Loans and (b) each payment on
account of any Obligations to or for the account of one or more of Lenders or
their respective Affiliates in respect of any Obligations due on a particular
day shall be allocated among the Lenders and their respective Affiliates, as
applicable,

 

- 61 -



--------------------------------------------------------------------------------

entitled to such payments based on their respective Pro Rata Shares and shall be
distributed accordingly by Agent.

 

5.7 Obligations Several; Independent Nature of Lenders’ Rights

The obligations of each Lender hereunder are several, and no Lender shall be
responsible for the obligations or commitment of any other Lender hereunder.
Nothing contained in this Agreement or any of the other Financing Agreements and
no action taken by the Lenders pursuant hereto or thereto shall be deemed to
constitute the Lenders to be a partnership, an association, a joint venture or
any other kind of entity. The amounts payable at any time hereunder to each
Lender shall be a separate and independent debt, and subject to Section 11.13(f)
hereof, each Lender shall be entitled to protect and enforce its rights arising
out of this Agreement and it shall not be necessary for any other Lender to be
joined as an additional party in any proceeding for such purpose.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

Each Credit Party hereby represents and warrants to Agent and each Lender the
following (which shall survive the execution and delivery of this Agreement):

 

6.1 Existence, Power and Authority; Subsidiaries; Solvency

Each Credit Party and each Subsidiary thereof (a) is a Person duly incorporated
or organized and validly existing under the laws of its jurisdiction of
incorporation or organization and (b) is duly qualified or registered as a
foreign or extra-provincial corporation in all provinces, states or other
jurisdictions where the nature and extent of the business transacted by it or
the ownership of assets makes such qualification necessary, except in each case
referred to in clause (a) (other than with respect to each Credit Party) and
(b) to the extent that failure to do so could not reasonably be expected to have
a Material Adverse Effect. The execution, delivery and performance of the
Financing Agreements and the transactions contemplated thereunder (a) are all
within each Credit Party’s and each of its Subsidiaries’ corporate or other
powers, (b) have been duly authorized, and (c) are not in contravention of law
or the terms of its certificate of incorporation, by-laws, or other
organizational documentation, or any indenture, agreement or undertaking to
which it is a party or by which it or its property are bound except, in each
case, with respect to any contravention of any such law, indenture, agreement or
undertaking, to the extent that such contravention could not reasonably be
expected to have a Material Adverse Effect. The Financing Agreements constitute
legal, valid and binding obligations of each Credit Party which is a party
thereto enforceable in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
examinorship, receivership, moratorium or other laws affecting creditors’ rights
generally and by general principles of equity. As of the Closing Date, each
Credit Party does not have any Subsidiaries except as set forth on the corporate
structure chart attached as Schedule 6.1. Credit Parties and their Subsidiaries,
taken as a whole, on a consolidated basis, are Solvent. No Credit Party is an
EEA Financial Institution.

 

6.2 Financial Statements; No Material Adverse Change

The audited consolidated financial statements relating to Borrower most recently
delivered by Borrower to Agent pursuant to Section 7.6(a)(ii) have been prepared
in accordance with GAAP,

 

- 62 -



--------------------------------------------------------------------------------

except as otherwise expressly noted therein, and fairly present in all material
respects its financial condition and the results of its operation as at the
dates and for the periods set forth therein, except as otherwise expressly noted
therein. The unaudited consolidated financial statements relating to Borrower
most recently delivered by Borrower to Agent pursuant to Section 7.6(a)(i) have
been prepared in accordance with GAAP, except as expressly noted therein, and
fairly present in all material respects its financial condition and the results
of its operation as at the dates and for the periods set forth therein, subject
in each case to the absence of footnotes and to normal year-end audit
adjustments. The projections relating to Borrower most recently delivered by
Borrower to Agent pursuant to Section 7.6(a)(iv) were prepared in good faith
based upon assumptions believed to be reasonable at the time of preparation and
delivery (it being understood that such projections may vary from actual results
and that such variances may be material). Since the Closing Date, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

 

6.3 Chief Executive Office; Collateral Locations

As of the Closing Date, (a) the chief executive office of each Credit Party is
located in the jurisdiction set forth on its Information Certificate and (b) the
only locations of Collateral with a value in excess of $1,500,000 of any of the
Credit Parties (other than vehicles and assets temporarily in transit or sent
for repair), if any, are the addresses set forth in its Information Certificate.

 

6.4 Priority of Liens; Title to Properties; Intellectual Property Matters

The Liens granted to Agent under the applicable Financing Agreements constitute
valid Liens in favor of Agent for the benefit of the Secured Parties in and upon
the Collateral and when (a) financing statements and other filings in
appropriate form are filed in the applicable offices of each Credit Party’s
jurisdiction of organization or formation and in each jurisdiction in which it
has assets located (if required by Applicable Law) and applicable documents are
filed and recorded, as applicable, in the Intellectual Property Offices in
Canada and the United States and (b) upon the taking of possession or control by
Agent of such Collateral with respect to which a security interest may be
perfected only by possession or control (which possession or control shall be
given to Agent to the extent possession or control by Agent is required by the
applicable Financing Agreement), the Liens created by the applicable Financing
Agreements shall constitute fully perfected first priority Liens so far as
possible under Applicable Law on, and security interests in (to the extent
intended to be created thereby and required to be perfected under the applicable
Financing Agreements), all right, title and interest of the grantors in such
Collateral in each case free and clear of any Liens other than Permitted Liens.
Each Credit Party and each Subsidiary thereof has good and marketable title in
fee simple (or local law equivalent) to, or valid leasehold interests in, all
real property necessary in the ordinary conduct of its business, free and clear
of all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business thereon or to utilize such assets for
their intended purposes and Permitted Liens. Each Credit Party and each
Subsidiary thereof owns or possesses rights to use all material franchises,
licenses, copyrights, copyright applications, patents, patent rights or
licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights, copyrights and other
intellectual property rights (collectively, “IP Rights”) with respect to the
foregoing which are necessary to conduct its business, as currently conducted,
except to the extent

 

- 63 -



--------------------------------------------------------------------------------

such failure to own or possess, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect. The conduct of the
business of any Credit Party or any Subsidiary as currently conducted or as
contemplated to be conducted does not infringe upon or violate any IP Rights
held by any other Person except for such infringements and violations which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

6.5 Tax Returns

Borrower and its Subsidiaries have filed, or caused to be filed, in a timely
manner (with extensions) all Tax returns, reports and declarations which are
required to be filed by it (except those in respect of Taxes the calculation or
payment of which are being contested in good faith by appropriate proceedings
diligently pursued and available to it and except for those returns for those
jurisdictions in which failure to do so would not have a Material Adverse
Effect). All information in such Tax returns, reports and declarations is
complete and accurate in all material respects. Borrower and its Subsidiaries
have paid or caused to be paid all Taxes due and payable or claimed due and
payable in any assessment received by it, except Taxes (a) the validity of which
are being contested in good faith by appropriate proceedings diligently pursued
and available to it and with respect to which adequate reserves have been set
aside on its books or (b) for which the failure to pay would not have a Material
Adverse Effect. Adequate provision has been made by Borrower and its
Subsidiaries for the payment of all accrued and unpaid Taxes whether or not yet
due and payable and whether or not disputed.

 

6.6 Litigation

Except as disclosed in Borrower’s Form 10-K, to its knowledge, there is no
action, suit, proceeding or claim by any Person pending or threatened in writing
against any Credit Party and each Subsidiary thereof or its assets or business,
which in each of the foregoing cases, could reasonably be expected to result in
a Material Adverse Effect.

 

6.7 Compliance with Applicable Laws; Approvals

Each Credit Party and each Subsidiary thereof is in compliance in all respects
with all Applicable Laws, licenses, permits, approvals and orders of any
Governmental Authority except in such instances in which (a) such Applicable Law
or license, permit, approval or order is being contested in good faith by
appropriate proceedings diligently conducted or (b) the lack of compliance could
not reasonably be expected to have a Material Adverse Effect. The execution,
delivery and performance by each Credit Party of the Financing Agreements to
which it is a party do not and will not (a) require any governmental approval
where the failure to obtain such approval could reasonably be expected to have a
Material Adverse Effect or (b) require any consent or authorization of, filing
with, or other act in respect of, a Governmental Authority and no consent of any
other Person is required in connection with such execution, delivery and
performance other than (x) consents, authorizations, filings or other acts or
consents for which the failure to obtain or make could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect,
(y) consents, authorizations, filings or other acts or consents which have been
duly obtained, taken, given or made and are in full force and effect and
(z) notices and filings made in connection with the security interests granted
under the Financing Agreements.

 

- 64 -



--------------------------------------------------------------------------------

6.8 [Reserved]

 

6.9 Accuracy of Information

As of the Closing Date, no information, taken as a whole, furnished by or on
behalf of each Credit Party (other than projected financial information, pro
forma financial information and information of a general economic or industry
nature) in writing to Agent or a Lender in connection with any of the Financing
Agreements or any transaction contemplated hereby or thereby (as modified or
supplemented by other written information so furnished), when taken as a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein (when taken as a whole), in the light
of the circumstances under which they were made, not materially misleading;
provided that, with respect to projected and pro forma financial information,
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time of preparation and
delivery, it being understood that such projections may vary from actual results
and that such variances may be material.

 

6.10 Status of Pension Plans and ERISA

Except as would not reasonably be expected to result in material liability to
the Borrower and its Subsidiaries or except as disclosed in the Borrower’s Form
10-K:

 

  (a) The Pension Plans are duly registered under all applicable provincial
pension benefits legislation and there are no other Canadian pension plans of
any Credit Party or any Subsidiary thereof other than the Pension Plans.

 

  (b) All obligations of each Credit Party and each Subsidiary thereof
(including fiduciary, funding, investment and administration obligations)
required to be performed in connection with the Pension Plans or the funding
agreements therefor have been performed in a timely fashion. There are no
outstanding disputes concerning the assets held pursuant to any such funding
agreement.

 

  (c) All contributions or premiums required to be made by any Credit Party and
any Subsidiary thereof to the Pension Plans have been made in a timely fashion
in accordance with the terms of the Pension Plans and Applicable Laws.

 

  (d) All employee contributions to the Pension Plans required to be made by way
of authorized payroll deduction have been properly withheld by each Credit Party
and each Subsidiary thereof and fully paid into the Pension Plans in a timely
fashion.

 

  (e) All reports and disclosures relating to the Pension Plans required by any
Applicable Laws have been filed or distributed in a timely fashion.

 

  (f) There have been no improper withdrawals, or applications of, the assets of
any of the Pension Plans.

 

  (g) No amount is owing by any of the Pension Plans under the ITA or any
provincial taxation statute.

 

- 65 -



--------------------------------------------------------------------------------

  (h) None of the Pension Plans is a defined benefit registered or unregistered
pension plan or contains any defined benefit provision.

 

  (i) None of the Pension Plans is the subject of an investigation or any other
proceeding, action or claim and there exists no state of facts which after
notice or lapse of time or both could reasonably be expected to give rise to any
such proceeding, action or claim.

 

  (j) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other U.S. federal or state law. Each Plan
which is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service and, to the
best of each Credit Party’s knowledge, nothing has occurred which would cause
the loss of such qualification where such loss, when combined with other such
occurrences or failures to comply, has or could reasonably be expected to have a
Material Adverse Effect. Each Credit Party and its ERISA Affiliates have made
all required contributions to any Plan subject to Section 412 of the Code, and
no application for a funding waiver has been made with respect to any Plan.

 

  (k) There are no pending, or to the best of each Credit Party’s knowledge,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan and there has been no prohibited transaction or
violation of the fiduciary responsibility rules that would reasonably be
expected to result in a material liability to the Plan.

 

  (l) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) each Credit Party and its ERISA Affiliates have not incurred and do not
reasonably expect to incur, any liability under Title IV of ERISA with respect
to any Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iii) each Credit Party and its ERISA Affiliates have not incurred and
do not reasonably expect to incur any liability (and no event has occurred
which, with the giving of notice under Section 4219 of ERISA, would result in
such liability) under Section 4201 of ERISA with respect to a Multiemployer
Plan; and (iv) each Credit Party and its ERISA Affiliates have not engaged in a
transaction that would be subject to Section 4069 or 4212(c) of ERISA.

 

6.11 Environmental Compliance

 

  (a) Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, all Hazardous Materials generated,
used, treated, handled, or stored at, or transported or arranged for transport
to or from, any property or facility currently or, to the knowledge of Borrower,
formerly owned or operated by any Credit Party or any of its Subsidiaries have
been disposed of in a manner that would not reasonably be expected to result in
any Environmental Liability.

 

- 66 -



--------------------------------------------------------------------------------

  (b) Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, there are no Environmental Claims
against any Credit Party or any of its Subsidiaries relating to their respective
businesses, operations and properties, and their respective businesses,
operations and properties are in compliance with applicable Environmental Laws.

 

  (c) Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, the properties currently or, to the
knowledge of the Credit Parties, formerly owned or operated by any Credit Party
or any of its Subsidiaries do not contain any Hazardous Materials in amounts or
concentrations which (i) constitute a violation of, (ii) require response or
other corrective action under, or (iii) could be reasonably expected to give
rise to liability under, Environmental Laws.

 

  (d) Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, each Credit Party and each
Subsidiary thereof has all licenses, permits, certificates, approvals or similar
authorizations required to be obtained or filed in connection with its
operations under any Environmental Law.

 

6.12 U.S. Legislation

Without limiting Section 6.7:

 

  (a) Each Credit Party and each Subsidiary or Affiliate is compliance in
material respect with sanctions administered and enforced by OFAC. No Credit
Party or any Subsidiary or Affiliate thereof (i) is a Sanctioned Person or a
Sanctioned Entity, (ii) has any of its assets in Sanctioned Entities, or
(iii) derives any of its operating income from investments in, or transactions
with, Sanctioned Persons or Sanctioned Entities. The proceeds of the Loans and
other financial accommodation hereunder will (i) not be used and have not been
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity and (ii) comply
with sanctions administered and enforced by OFAC.

 

  (b) No part of the proceeds of the Loans will be used for any purpose that
violates the provisions of any of Regulation T, U, or X of the Board of
Governors of the Federal Reserve System of the United States of America or to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock and Borrower is not engaged,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock or extending credit for the purpose of purchasing or
carrying margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System.

 

  (c)

Each Credit Party, their Subsidiaries, and their respective directors, officers
and employees, and, to the knowledge of each Credit Party, the Affiliates of
each Credit Party, are in compliance with the Foreign Corrupt Practices Act of
1977 and any other applicable anti-corruption law in all material respects. The
Credit Parties

 

- 67 -



--------------------------------------------------------------------------------

  have instituted and maintain policies and procedures designed to ensure
compliance therewith.

 

  (d) No part of the proceeds of the Loans or other financial accommodations
made or provided hereunder will be used by any Credit Party or any Subsidiary or
Affiliate thereof, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

  (e) No Credit Party is an “investment company” (as defined in the Investment
Company Act of 1940, as amended).

 

6.13 Material Subsidiaries

As of the Closing Date, Guarantors are the only Material Subsidiaries of
Borrower.

 

6.14 Employee Relations

As of the Closing Date, no Credit Party or Subsidiary thereof is party to any
collective bargaining agreement and no labor union has been recognized as the
representative of any material portion of its employees. Each Credit Party knows
of no pending, threatened or contemplated strikes, work stoppage or other
collective labor disputes involving its employees or those of its Subsidiaries
which could reasonably be expected to have a Material Adverse Effect.

 

6.15 [Reserved]

 

6.16 Absence of Defaults

No event, circumstance or omission has occurred or is continuing which
constitutes a Default or an Event of Default.

 

6.17 Senior Indebtedness Status

The Obligations rank and shall continue to rank senior in priority of payment to
all subordinated Debt of each Credit Party and shall be designated as “Senior
Indebtedness” under all instruments and documents, now or in the future,
relating to all subordinated Debt of such Credit Party.

 

6.18 Flood Hazard Insurance

With respect to each parcel of real property owned by a Credit Party subject to
a Mortgage and located in the United States (and no such parcel exists as of the
Closing Date), all flood hazard insurance policies required hereunder have been
obtained and remain in full force and effect, and the premiums thereon have been
paid in accordance with the requirements hereunder.

 

- 68 -



--------------------------------------------------------------------------------

6.19 Survival of Warranties; Cumulative

All representations and warranties contained in any of the Financing Agreements
shall survive the execution and delivery of this Agreement and shall be deemed
to have been made again to Agent and each Lender on the date of each additional
borrowing or other credit accommodation hereunder and shall be conclusively
presumed to have been relied on by Agent and each Lender regardless of any
investigation made or information possessed by Agent or any Lender. The
representations and warranties set forth herein shall be cumulative and in
addition to any other representations or warranties which any Credit Party or
any Subsidiary thereof shall now or hereafter give, or cause to be given, to
Agent or any Lender.

ARTICLE 7

AFFIRMATIVE COVENANTS

Until all of the non-contingent Obligations have been paid and satisfied in
full, all Letter of Credit Accommodations have been terminated or expired (or
been cash collateralized or backstopped on terms satisfactory to Agent) and the
Commitment terminated, each Credit Party will, and will cause each of its
Subsidiaries to:

 

7.1 Maintenance of Existence

Except to the extent otherwise permitted herein, preserve, renew and keep in
full, force and effect (a) its legal existence and (b) its material rights and
franchises, permits, licenses, approvals, authorizations, leases and contracts
necessary to carry on the business as presently or proposed to be conducted;
provided, no Subsidiary (other than a Credit Party) shall be required to
preserve any such existence and no Credit Party or a Subsidiary thereof shall be
required to preserve any such right or franchise, permit, license, approval,
authorization, lease and contract if such Person shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Person, and that the loss thereof is not disadvantageous in any material
respect to such Person or to Lenders. Each Credit Party shall give Agent prompt
written notice of any change in its legal name, which notice shall set forth the
new name and it shall deliver to Agent a certified copy of the articles of
amendment providing for the name change immediately following its filing.

 

7.2 New Collateral Locations

Give Agent reasonable prior written notice if a Credit Party intends to have
assets (other than goods in transit) with fair market value in excess of
$1,000,000 located in a Province of Canada not set forth in the Information
Certificates as of the Closing Date.

 

7.3 Compliance with Laws

 

  (a) Comply in all respects with all Applicable Law and duly observe all
requirements of any Governmental Authority, including all Applicable Laws
relating to environmental pollution and employee health and safety, including
all of the Environmental Laws except for any matter (i) that it is contesting in
good faith by appropriate proceedings diligently pursued or (ii) which is not
reasonably expected to have a Material Adverse Effect.

 

- 69 -



--------------------------------------------------------------------------------

  (b) Take prompt action necessary to respond to any violation of any applicable
Environmental Laws by such Credit Party or its Subsidiaries that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

  (c) [Reserved].

 

  (d) [Reserved].

 

  (e) [Reserved].

 

7.4 Payment of Taxes

(a) Duly pay and discharge all Taxes, upon or against it or its properties or
assets, except for (a) Taxes, the validity of which are being contested in good
faith by appropriate proceedings diligently pursued and available to it and with
respect to which adequate reserves have been set aside on its books or
(b) Taxes, for which the failure to pay (i) is not reasonably expected to have a
Material Adverse Effect and (ii) does not, and could not, have a trust
(including a statutory trust) imposed to provide for payment or Lien ranking or
capable of ranking senior to or pari passu with the Liens securing the
Obligations on any of the Collateral under Applicable Law.

 

7.5 Insurance

 

  (a) Maintain, with financially sound and reputable insurers, insurance with
respect to the properties and businesses of the Credit Parties and their
Subsidiaries as may customarily be insured against or carried by Persons engaged
in the same or similar businesses and similarly situated, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons.

 

  (b) Furnish certificates, policies or endorsements to Agent as Agent shall
reasonably require as proof of such insurance, and, if such Credit Party or
Subsidiary fails to do so Agent is authorized, but not required, to obtain such
insurance at the expense of such Credit Party.

 

  (c) Cause Agent to be named as a loss payee and/or an additional insured, as
applicable (but without any liability for any premiums) under such insurance
policies (other than worker’s compensation, directors and officers liability or
other insurance where such endorsements or additions are not customarily
available) and, in the case of each casualty insurance policy and if available,
obtain a loss payee clause or endorsement in form and substance satisfactory to
Agent.

 

  (d) Without limiting the foregoing, (i) maintain, if available, fully paid
flood hazard insurance on all real property that is located in the United States
in a special flood hazard area, owned by a Credit Party and that is subject to a
Mortgage, on such terms and in such amounts as required by the Flood Insurance
Reform Act of 2004 and of 2012, and (ii) furnish to Agent evidence of renewal
(and payment of renewal premiums therefor) of all such policies prior to the
expiration or lapse thereof.

 

- 70 -



--------------------------------------------------------------------------------

7.6 Financial Statements and Other Information

 

  (a) Keep proper books and records in which true and correct entries shall be
made of all financial transactions of or in relation to the Collateral and its
business in accordance with GAAP and Borrower shall furnish or cause to be
furnished to Agent (for further distribution to the Lenders):

 

  (i) within 45 days after the end of each of the first 3 Fiscal Quarters of
each Fiscal Year, quarterly unaudited consolidated financial statements
(including in each case balance sheets, statements of income and loss,
statements of cash flow and statements of shareholders’ equity with comparisons
to the same period in the previous Fiscal Year), all in reasonable detail,
fairly presenting, in all material respects, the results of the operations and
financial condition of Borrower and its Subsidiaries as of the end of and for
the Fiscal Quarter then ended together with a customary management discussion of
such financial position and results;

 

  (ii) within 90 days after the end of each Fiscal Year, audited consolidated
financial statements of Borrower and its Subsidiaries (including in each case
balance sheets, statements of income and loss, statements of changes in
financial position and statements of shareholders’ equity), and the accompanying
notes thereto, all in reasonable detail, and the opinion of independent
chartered accountants, which accountants shall be an independent accounting firm
selected by Borrower (which opinion shall be unqualified as to going concern and
scope of audit (other than any exception or explanatory paragraph, but not a
qualification, that is expressly solely with respect to, or expressly resulting
solely from (x) an upcoming maturity date under this Agreement that is scheduled
to occur within one year from the time such report and opinion are delivered or
(y) any potential inability to satisfy a financial maintenance covenant,
including the financial covenant contained in Section 9.1, on a future date or
future period), and shall state that such financial statements have been
prepared in accordance with GAAP, and present fairly, in all material respects,
the results of operations and financial condition of Borrower and its
Subsidiaries as of the end of and for the Fiscal Year then ended;

 

  (iii) together with each delivery of financial statements pursuant to Sections
7.6(a)(i) and (ii), a duly executed and completed Compliance Certificate duly
executed by the chief financial officer of Borrower;

 

  (iv) as soon as practicable and in any event no later than 90 days after the
end of each Fiscal Year, projections for the Fiscal Year following such Fiscal
Year then ended; and

 

  (v)

as Agent may from time to time reasonably request, and provided that Borrower
prepares such information in the ordinary course of business,

 

- 71 -



--------------------------------------------------------------------------------

  budgets, forecasts, cash flows and other information respecting the Collateral
and the business of each Credit Party.

 

  (b) Promptly, after an officer of any Credit Party has obtained knowledge
thereof, notify Agent in writing of the details of (i) the institution of any
material litigation not previously disclosed by Credit Parties to Agent, or any
material development in any material litigation that is reasonably likely to be
adversely determined, and would, in either case, if adversely determined be
reasonably expected to have a Material Adverse Effect; (ii) the occurrence of
any Event of Default or Default; or (iii) any other event that could reasonably
be expected to have a Material Adverse Effect.

 

  (c) Promptly after the sending or filing thereof furnish or cause to be
furnished to Agent copies of all reports which it sends to all shareholders
generally and copies of all reports and registration statements which it files
with any national securities commission or securities exchange, and in any case
not otherwise required to be delivered to Agent pursuant hereto.

Notwithstanding the foregoing, (i) in the event that Borrower delivers to Agent
an Annual Report for Borrower on Form 10-K for such fiscal year within ninety
(90) days after the end of such Fiscal Year, such Form 10-K shall satisfy all
requirements of paragraph (a)(ii) of this Section to the extent that it does not
contain any “going concern” or like qualification, exception or explanatory
paragraph or qualification or any exception or explanatory paragraph as to the
scope of such audit (other than any such exception or explanatory paragraph, but
not a qualification, expressly permitted to be contained therein under clause
(a)(ii) of this Section 7.6) and (ii) in the event that Borrower delivers to
Agent a Quarterly Report for Borrower on Form 10-Q for such fiscal quarter
within forty five (45) days after the end of such Fiscal Quarter, such Form 10-Q
shall satisfy all requirements of paragraph (a)(i) of this Section 7.6.

 

7.7 Intellectual Property

 

  (a) Together with the delivery of each Compliance Certificate pursuant to
Section 7.6(a), notify Agent in the event any Credit Party obtains or applies
for any material intellectual property rights or obtains any material licenses
with respect thereto.

 

  (b) At Agent’s request, promptly execute and deliver to Agent an intellectual
property security agreement granting to Agent a security interest in such
intellectual property rights of a Credit Party in form and substance
satisfactory to Agent.

 

7.8 Operation of Pension Plans

Except as would not reasonably be expected to result in material liability to
the Borrower and its Subsidiaries:

 

  (a) administer the Pension Plans in accordance with the requirements of the
applicable pension plan texts, funding agreements, the ITA and applicable
provincial pension benefits legislation;

 

- 72 -



--------------------------------------------------------------------------------

  (b) use commercially reasonable efforts to obtain and to deliver to Agent,
upon Agent’s request, an undertaking of the funding agent for each of the
Pension Plans stating that the funding agent will notify Agent within 30 days of
such Credit Party’s or its Subsidiary’s failure to make any required
contribution to the applicable Pension Plan;

 

  (c) not accept payment of any amount from any of the Pension Plans without the
prior written consent of Agent other than payments for forfeitures in connection
with terminated employees to be set-off against future contribution obligations;

 

  (d) not terminate, or cause to be terminated, any of the Pension Plans, if
such plan would have a solvency deficiency on termination;

 

  (e) promptly provide Agent with any documentation relating to any of the
Pension Plans as Agent may request; and

 

  (f) promptly notify Agent within 30 days of: (i) a material increase in the
liabilities of any of the Pension Plans; (ii) the establishment of a new
registered pension plan; (iii) commencing payment of contributions to a Pension
Plan to which a Credit Party or any Subsidiary thereof had not previously been
contributing; and (iv) any failure to make any required contribution to a
Pension Plan when due.

 

7.9 ERISA

(a) Not terminate any U.S. Pension Plan so as to incur any liability to the
Pension Benefit Guaranty Corporation, (b) make all required contributions to any
Plan which it is obligated to pay under Section 302 of ERISA, Section 412 of the
Code or the terms of such Plan, (c) not engage in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA, or (d) not allow or suffer to exist
any occurrence of a reportable event or any other event or condition which
presents a risk of termination by the Pension Benefit Guaranty Corporation of
any Plan that is a single employer plan, which termination could result in any
liability to the Pension Benefit Guaranty Corporation, except, in each case, as
would not reasonably be expected to result in material liability to the Borrower
and its Subsidiaries.

 

7.10 IP Collateral

With respect to the IP Collateral:

 

  (a) except where the failure to do so could not reasonably be expected to have
a Material Adverse Effect, notify Agent forthwith in writing upon obtaining
knowledge:

 

  (i)

of any reason any patent, patent application, patent registration, trademark,
trademark application, trademark registration, copyright, copyright application,
copyright registration, industrial design application or industrial design
registration forming part of the material IP Collateral or any other
application, registration or proceeding relating to any of the material IP
Collateral may become barred, abandoned, refused, rejected,

 

- 73 -



--------------------------------------------------------------------------------

  forfeited, withdrawn, expired, lapsed, cancelled, expunged, opposed or
dedicated or of any adverse determination or development (including the
institution of any proceeding in any Intellectual Property Office or any court
or tribunal) regarding Borrower’s ownership of or rights in any of the material
IP Collateral, its right to register or otherwise protect the same, or to keep
and maintain the exclusive rights in same, or the validity of same; or

 

  (ii) of any action, proceeding, or allegation that the IP Collateral infringes
upon, misappropriates, violates, or otherwise interferes with the rights of any
Person;

 

  (b) except where the failure to do so could not reasonably be expected to have
a Material Adverse Effect, do everything commercially necessary to preserve and
maintain the material IP Collateral including (unless Borrower receives the
prior written consent of Agent):

 

  (i) perform all obligations pursuant to the License Agreements;

 

  (ii) commence and prosecute such suits, proceedings or other actions for
infringement, passing off, unfair competition, dilution or other damage as are,
in its reasonable business judgment, necessary to protect the IP Collateral;

 

  (iii) enforce its rights under any agreements (including the License
Agreements) which materially enhance the value of and/or protect the material IP
Collateral; and

 

  (iv) make all necessary filings and recordings in the Intellectual Property
Offices and elsewhere necessary to protect its interest in the material IP
Collateral or any new material IP Collateral, including making, maintaining and
pursuing (including proceedings before Intellectual Property Offices) each
application and registration with respect thereto;

 

  (c) [reserved];

 

  (d) perform, at Borrower’s sole cost and expense, all acts and execute all
documents, including grants of security interests or assignments in forms
suitable for filing with the Intellectual Property Offices in Canada and the
United States, as may be reasonably requested by Agent at any time and from time
to time to evidence, perfect, maintain, record and enforce Agent’s Liens in the
IP Collateral, or otherwise in furtherance of the provisions of this Agreement;

 

  (e)

unless Agent consents in writing otherwise, or unless such act or failure to act
could not reasonably be expected to have a Material Adverse Effect, not do any
act or omit to do any act, other than in the ordinary course of its business,
whereby any of the IP Collateral, may lapse, become abandoned or dedicated to
the public, enter

 

- 74 -



--------------------------------------------------------------------------------

  the public domain, lose its quality of confidence, become indistinct, or
become unenforceable;

 

  (f) unless Agent consents in writing otherwise, or unless the failure to so
act would not reasonably be expected to have a Material Adverse Effect, with
respect to any Trade-mark forming part of the Collateral:

 

  (i) continue the use of any such Trade-marks in order to maintain all of the
Trade-marks in full force free from any claim of abandonment;

 

  (ii) maintain as in the past the character and quality of the wares and
services offered in association with such Trade-marks, and use its reasonable
best efforts to require its licensees to maintain as in the past the character
and quality of the wares and services offered in association with such
Trade-marks; and

 

  (g) except where the failure to do so could not reasonably be expected to have
a Material Adverse Effect, require that all use by any Person of any such
Trade-marks shall be pursuant to a license that provides it with the requisite
control and other provisions to maintain the distinctiveness of such
Trade-marks.

 

7.11 Visits and Inspections

 

  (a) From time to time as requested by Agent, at the cost and expense of
Borrower: (i) provide Agent, any Lender or its designee complete access to all
of its premises during normal business hours and after reasonable notice to such
Person, or at any time if an Event of Default has occurred and is continuing,
for the purposes of inspecting, verifying and auditing the Collateral and all of
such Person’s books and records, including the Records; and (ii) promptly
furnish to Agent and such Lender such copies of such books and records or
extracts therefrom as Agent or such Lender may reasonably request, and
(iii) permit Agent, any Lender or its designee to use during normal business
hours such of such Person’s personnel, equipment, supplies and premises as may
be reasonably necessary for the foregoing and, if an Event of Default has
occurred and is continuing, for the realization of the Collateral; provided that
all such visits and inspections shall be coordinated through Agent and Borrower
shall pay only for costs and expenses of one such inspection or visit per
calendar year in the absence of a Payment/Insolvency Event of Default.

 

  (b)

Agent and each Lender shall keep confidential, in accordance with its customary
procedures for handling confidential information and safe and sound lending
practices, any non-public information made available to Agent or such Lender
pursuant to this Agreement, including Section 7.6 or Section 7.11(a), and all
copies thereof; provided that nothing in this Section shall limit the disclosure
of any such information: (i) to the extent required by Applicable Law (and Agent
and each Lender shall provide Borrower with prior notice of such required
disclosure to the extent permitted by Applicable Law); (ii) to bank examiners
and other regulators, auditors and/or accountants; (iii) in connection with any
litigation to which Agent

 

- 75 -



--------------------------------------------------------------------------------

  or a Lender is a party; (iv) to any assignee or participant (or prospective
assignee or participant), in each case, other than to a Prohibited Transferee,
so long as such assignee or participant (or prospective assignee or
participant), as applicable, shall have first agreed in writing to treat such
information as confidential in accordance with this Section; (v) to counsel for
Agent or any Lender or any participant or assignee (or prospective participant
or assignee other than a Prohibited Transferee) on a confidential basis; and
(vi) to any Person with the prior written consent of Borrower. In no event shall
this Section, or any other provision of this Agreement or any Applicable Law be
deemed to: (i) apply to or restrict disclosure of information that has been or
is made public by any Credit Party or Subsidiary thereof or any third party
without breach by Agent or any Lender of this Section or otherwise becomes
generally available to the public other than as a result of a disclosure in
violation hereof; (ii) apply to or restrict disclosure of information that was
or becomes available to Agent or any Lender on a non-confidential basis from a
person other than a Credit Party of a Subsidiary thereof so long as Agent or
such Lender has determined in its good faith judgment that such information is
not confidential; (iii) require Agent or any Lender to return any materials
furnished by any Credit Party or Subsidiary thereof to Agent; or (iv) prevent
Agent from responding to routine informational requests in accordance with
applicable industry standards relating to the exchange of credit information.

 

7.12 Material Subsidiaries and Real Property Collateral

 

  (a) Notify Agent of the existence of a Material Subsidiary and promptly
thereafter (and in any event within thirty (30) days after such notice or such
longer period, as Agent may agree in its sole discretion), cause such Material
Subsidiary to (i) become a Guarantor hereunder by delivering to Agent such
agreements as Agent shall deem appropriate for such purpose, (ii) take, whatever
action (including, without limitation, the filing of UCC or PPSA financing
statements) may be necessary or advisable in the reasonable opinion of Agent to
vest in Agent valid and subsisting first priority Liens similar to those
provided by the existing Credit Parties on the assets of such Person,
(iii) subject to Section 7.13, deliver to Agent such original Equity Interests
or other certificates and stock or other transfer powers evidencing the Equity
Interests of such Person, (iv) deliver to Agent such updated schedules to the
Financing Agreements as reasonably requested by Agent with respect to such
Person, and (v) deliver to Agent such other documents as may be reasonably
requested by Agent, all in form and substance reasonably satisfactory to Agent.

 

  (b) [Reserved].

 

  (c)

(i) Promptly after the acquisition of any Material Real Property by any Credit
Party that is not subject to a Mortgage (and, in any event, within twenty
(20) days after such acquisition, as such time period may be extended by Agent
in its sole discretion), notify Agent and (ii) promptly thereafter (and in any
event, within ninety (90) days of such acquisition (as such time period may be
extended by Agent, or such requirement is waived by Agent, in each case in its
sole discretion), deliver a Mortgage, and, to the extent customary in the
relevant jurisdiction, title insurance

 

- 76 -



--------------------------------------------------------------------------------

  policies, environmental reports, flood hazard determinations, flood insurance
(if required), surveys and other documents reasonably requested by Agent as
reasonably necessary in connection with granting and perfecting a first priority
Lien, other than Permitted Liens, on such Material Real Property in favor of
Agent, for the ratable benefit of the Secured Parties, all in form and substance
acceptable to Agent. The parties hereto agree that Credit Parties and their
respective Subsidiaries shall not be required at any time to execute and deliver
a Mortgage granting Agent a Lien on the Mississauga Property or the Playa Vista
Property.

 

  (d) If any Lender determines, acting reasonably, that any applicable law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender to hold or benefit from a Lien over real property,
such Lender may notify Agent and disclaim any benefit of such Lien to the extent
of such illegality; provided, that such determination or disclaimer shall not
invalidate or render unenforceable such Lien for the benefit of Agent, any other
Lender or Secured Party.

 

7.13 Grant of Equitable Mortgage by IMAX Barbados

In the case of IMAX Barbados, at all times:

 

  (a) IMAX Barbados shall own not less than 51% of all of the issued and
outstanding Equity Interests of IMAX Cayman;

 

  (b) IMAX Barbados shall control IMAX Cayman (and, for purposes of this clause
(b), “control” means the possession of the power to direct or cause the
direction of the management or policies of IMAX Cayman and elect a majority of
the board of directors of, or Persons performing similar functions in respect
of, IMAX Cayman);

 

  (c) IMAX Barbados shall mortgage or pledge in favor of Agent (and deliver (but
only to the extent such original Equity Interests are in certificated form) to
Agent such original Equity Interests or other certificates and stock or other
transfer powers evidencing the grant of a mortgage or pledge over) not less than
51% of all of the issued and outstanding Equity Interests of IMAX Cayman; and

 

  (d) IMAX Barbados shall deliver to Agent such other agreements and make such
registrations and filings in connection therewith, in each case, as Agent shall
deem necessary or desirable to preserve, protect or perfect such first priority
Lien.

From time to time, Borrower may request that Agent release Agent’s mortgage or
pledge and Lien in the Equity Interests of IMAX Cayman and Agent shall so
release (without requiring any consent or approval of any Secured Party) if
Agent is satisfied that its remaining mortgage or pledge and Lien in the Equity
Interests of IMAX Cayman complies with Section 7.13(a) through (d) above.

 

- 77 -



--------------------------------------------------------------------------------

ARTICLE 8

NEGATIVE COVENANTS

Until all of the non-contingent Obligations have been paid and satisfied in
full, all Letters of Credit Accommodations have been terminated or expired (or
been cash collateralized or backstopped on terms satisfactory to Agent) and the
Commitments terminated, the Credit Parties will not, and will not permit any of
their respective Subsidiaries to:

 

8.1 Merger, Sale of Assets, Dissolution, Etc.

 

  (a) Directly or indirectly, without the prior written consent of Required
Lenders which is not to be unreasonably withheld or unless otherwise permitted
herein: (i) merge, amalgamate or consolidate with any other Person or permit any
other Person to merge, amalgamate or consolidate with it, (ii) sell, assign,
lease, transfer, abandon or otherwise dispose of any Collateral, assets or
property (including by way of a sale-leaseback) to any other Person, (iii) wind
up, liquidate or dissolve or (iv) agree to do any of the foregoing.

 

  (b) Notwithstanding Section 8.1(a) hereof and provided that an Event of
Default does not then exist and would not occur as a result thereof (determined
upon the earlier to occur of (A) the execution of definitive documentation with
respect to such transaction and (B) such transaction), each Credit Party or any
Subsidiary thereof shall be permitted to:

 

  (i) sell, assign, lease, transfer or otherwise dispose assets or property for
fair market value (as determined in good faith by Borrower) so long as (A) such
assignment, lease transfer or disposal does not comprise all or substantially
all of the assets and properties of Borrower and its Subsidiaries and (B) at
least 75% of the consideration for any such sale in excess of $10,000,000 shall
consist of cash and Cash Equivalents;

 

  (ii) disposals of obsolete, worn out or surplus property;

 

  (iii) the leasing, occupancy agreements or subleasing of property in the
ordinary course of business and which do not materially interfere with the
business of Borrower or its Subsidiaries;

 

  (iv) transfers of property subject to condemnation, takings or casualty
events;

 

  (v) the transfer for fair value of property (including Equity Interests of
Subsidiaries) to another Person in connection with a joint venture arrangement
with respect to the transferred property; provided that such transfer is
permitted under Section 8.4;

 

  (vi)

transfers of condemned property as a result of the exercise of “eminent domain”
or other similar policies to the respective Governmental Authority or agency
that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of properties that have been

 

- 78 -



--------------------------------------------------------------------------------

  subject to a casualty to the respective insurer of such property as part of an
insurance settlement;

 

  (vii) the sale of cash or Cash Equivalents in the ordinary course of business;

 

  (viii) dispositions of Investments in joint ventures to the extent required
by, or made pursuant to customary buy/sell arrangements between the joint
venture parties set forth in, joint venture arrangements and similar binding
arrangements;

 

  (ix) non-exclusive licenses, sublicenses or cross-licenses of intellectual
property or other general intangibles and exclusive licenses, sublicenses or
cross-licenses of intellectual property or other IP Rights or other general
intangibles, in each case, in the ordinary course of business of Borrower and
its Subsidiaries;

 

  (x) dispositions of property between or among Borrower and/or its Subsidiaries
as a substantially concurrent interim disposition in connection with a
disposition otherwise permitted pursuant to clauses (i) through (viii) above and
(xiv) below;

 

  (xi) merge, amalgamate or consolidate with an Affiliate; provided that, in the
case of any such transaction involving a Credit Party, the surviving,
amalgamated or consolidated Person shall continue to be a Credit Party under the
Financing Agreements;

 

  (xii) in the case of single purpose Subsidiaries formed or acquired for the
purpose of entering into the joint ventures and the third party productions
permitted pursuant to Section 8.4(d) and 8.4(h) hereof, any such Subsidiary
which is a joint venture or third party production may issue Equity Interests in
such Subsidiary to the other parties thereto in the ordinary course of business;

 

  (xiii) transfer all of its property to another Credit Party prior to such
first Credit Party’s or Subsidiary’s winding-up, liquidation or dissolution;
provided that such transferred property becomes subject to a first priority Lien
in favor of Agent (subject to Permitted Liens);

 

  (xiv) sell, assign, lease, transfer, or otherwise dispose of property
(including Equity Interests) to any Credit Party; provided that such sold,
assigned, leased, transferred or disposed property is subject to all then
existing first priority Liens of Agent (subject to Permitted Liens);

 

  (xv) issue Equity Interests of IMAX Cayman;

 

  (xvi) Permitted Investments made in accordance with Section 8.4 and Restricted
Payments made in accordance with Section 8.5;

 

  (xvii) [reserved];

 

- 79 -



--------------------------------------------------------------------------------

  (xviii) in the case of any Subsidiary of Borrower (other than a Guarantor,
IMAX China Multimedia, IMAX China Theatre or IMAX China HK), issue Equity
Interests to employees, directors, consultants and other Persons in the ordinary
course of business;

 

  (xix) sell equipment at fair market value in the ordinary course of business;

 

  (xx) mergers, amalgamations or consolidations among Subsidiaries that are not
Credit Parties; and

 

  (xxi) a sale leaseback with respect to the Playa Vista property.

 

8.2 Liens

Create, incur, assume or suffer to exist any Lien on any of its assets or
properties, including the Collateral and the Mississauga Property (other than
the Playa Vista Property), except:

 

  (a) Liens in favor of Agent to secure the Obligations;

 

  (b) Liens securing the payment of Taxes, either not yet overdue or the
validity of which are being contested in good faith by appropriate proceedings
diligently pursued and available to such Credit Party or Subsidiary;

 

  (c) non-consensual statutory Liens (other than Liens securing the payment of
taxes) arising in the ordinary course of its business to the extent: (i) such
Liens secure indebtedness which is not overdue or (ii) such Liens secure
indebtedness relating to claims or liabilities which are fully insured and being
defended at the sole cost and expense and at the sole risk of the insurer or
being contested in good faith by appropriate proceedings diligently pursued and
available to it, in each case prior to the commencement of foreclosure or other
similar proceedings and with respect to which adequate reserves have been set
aside on its books;

 

  (d) zoning restrictions, rights-of-way, easements, licenses, covenants and
other restrictions affecting the use of real property which do not interfere in
any material respect with the use of such real property or ordinary conduct of
its business as presently conducted thereon or materially impair the value of
the real property which may be subject thereto;

 

  (e) purchase money security interests and mortgages (including capital leases)
to secure Permitted Debt incurred pursuant to Section 8.3(c) and so long as such
security interests and mortgages do not apply to any property of a Credit Party
or Subsidiary thereof other than the acquired property;

 

  (f) Liens set forth on Schedule 8.2 hereto and any modifications,
replacements, renewals or extensions thereof; provided that the Lien does not
extend to any additional property other than after-acquired property that is
affixed or incorporated into the property covered by such Lien or proceeds and
products thereof;

 

- 80 -



--------------------------------------------------------------------------------

  (g) Liens securing performance of bids, contracts, statutory obligations,
surety, performance and appeal bonds and other like obligations incurred in the
ordinary course of business;

 

  (h) pledges or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security legislation;

 

  (i) Liens securing Permitted Debt in Section 8.3(n) so long as (i) after
giving effect to the incurrence thereof Borrower is in pro forma compliance with
the Senior Secured Net Leverage Ratio in Section 9.1 as demonstrated in writing
by Borrower to Agent prior to any such incurrence being made and agreed to in
writing by Agent to Borrower prior to any such incurrence, and (ii) such Liens
were in existence prior to the date of such acquisition, merger, amalgamation or
consolidation and were not incurred in anticipation thereof and do not extend to
assets other than those acquired;

 

  (j) Liens granted over the assets and properties of the Playa Vista Borrower
to secure the Permitted Debt in Section 8.3(g);

 

  (k) [reserved];

 

  (l) Liens granted over the assets and properties of IMAX China Multimedia
and/or IMAX China HK to secure the Permitted Debt in Section 8.3(i);

 

  (m) Liens in favor of EDC over deposits of collateral given by Borrower in
favor of EDC pursuant to the terms of the EDC Indemnity Agreement; provided that
the Liens and interest of EDC in such collateral shall at all times be subject
to and subordinate to any and all interests and Liens of Agent in such
collateral;

 

  (n) [reserved];

 

  (o) Liens securing the Incremental Loans and/or Incremental Equivalent Debt so
long as immediately after giving effect to the incurrence thereof the Senior
Secured Net Leverage Ratio does not exceed 2.50:1.00 as demonstrated in writing
(including with calculations of pro forma compliance with the Senior Secured Net
Leverage Ratio) by Borrower to Agent prior to any such Lien being granted;
provided that, such Liens are only on the Collateral and, such Liens are secured
either (i) on a pari passu basis with respect to the Obligations, or (ii) on a
junior basis with respect to the Obligations, and, additionally, in the case of
all Liens securing Incremental Equivalent Debt, such Liens shall be subject to
an Intercreditor Agreement, which such Intercreditor Agreement shall provide
that any Liens securing such Incremental Equivalent Debt shall rank no higher in
priority than the Liens securing the Obligations;

 

  (p)

Liens securing Permitted Debt not to exceed in the aggregate the greater of (i)
$50,000,000 and (ii) six percent (6%) of Consolidated Total Assets; provided
that,

 

- 81 -



--------------------------------------------------------------------------------

  if such Liens are on the Collateral, such Liens shall be subject to an
Intercreditor Agreement;

 

  (q) Liens securing Permitted Debt in Section 8.3(q);

 

  (r) [reserved];

 

  (s) any interest or title of a lessor or sublessor under any lease or sublease
permitted hereunder;

 

  (t) (i) Liens solely on any cash earnest money deposits made by Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder or (ii) Liens on advances of cash or Cash
Equivalents in favor of the seller of any property to be acquired in a Permitted
Investment to be applied against the purchase price for such Permitted
Investment;

 

  (u) purported Liens evidenced by the filing of precautionary PPSA and/or UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;

 

  (v) Liens in favor of customs and revenue authorities arising as a matter of
Applicable Law to secure payment of customs duties in connection with the
importation of goods;

 

  (w) any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property and
other land use restrictions, including, site plan agreements, development
agreements and contract zoning agreements;

 

  (x) licenses of IP Rights granted by Borrower or any of its Subsidiaries in
the ordinary course of business and not interfering in any respect with the
ordinary conduct of the business of Borrower or such Subsidiary;

 

  (y) registered agreements with any municipal, provincial or federal
governments or authorities and any public utilities or private suppliers of
services, including subdivision agreements, development agreements, engineering,
grading or landscaping agreements and similar agreements;

 

  (z) deposits made or other security provided in the ordinary course of
business and the proceeds thereof to secure liability to insurance carriers for
insurance premiums or under self-insurance arrangements in respect of such
obligations;

 

  (aa)

Liens that are contractual rights of set-off (i) relating to the establishment
of depository relations with banks or other Persons not given in connection with
the incurrence of Debt; (ii) relating to pooled deposit or sweep accounts of any
Credit Party to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Credit Parties; or (iii) relating to
purchase orders

 

- 82 -



--------------------------------------------------------------------------------

  and other agreements entered into with customers of any Credit Party in the
ordinary course of business; and

 

  (bb) Liens arising solely by virtue of any statutory or common law provision
or customary business provision relating to banker’s liens, rights of set off or
similar rights.

 

8.3 Debt

Incur, create, assume, become or be liable in any manner with respect to, or
permit to exist, any Debt except:

 

  (a) the Obligations including obligations, liabilities and indebtedness under
or in connection with Secured Hedge Agreements and the Secured Cash Management
Agreements;

 

  (b) trade obligations and normal accruals in the ordinary course of business
not yet due and payable, or with respect to which such Credit Party is
contesting in good faith the amount or validity thereof by appropriate
proceedings diligently pursued and available to it, and with respect to which
adequate reserves have been set aside on its books;

 

  (c) purchase money Debt (including Capital Lease Obligations and any
refinancings, extensions, renewals or replacements of such Debt) not to exceed
in the aggregate the greater of (i) $25,000,000 and (ii) three percent (3%) of
Consolidated Total Assets, provided that such Debt does not exceed the cost of
the acquired property plus, in the case of any such refinancings, extensions,
renewals or replacements of such Debt, any accrued and unpaid interest thereon
being refinanced, extended, renewed or replaced plus any other reasonable
amounts paid and reasonable fees and expenses incurred in connection with such
refinancing, extension, renewal or replacement;

 

  (d) the Debt set forth on Schedule 8.3(d) hereto, including any refinancings,
extensions, renewals or replacements of such Debt; provided that any such
refinancings extensions, renewals or replacements of such Debt shall not
(i) include Debt of an obligor that was not an obligor with respect to the Debt
being refinanced, extended, renewed or replaced or (ii) exceed in a principal
amount the Debt and any accrued and unpaid interest thereon being refinanced,
extended, renewed or replaced plus any other reasonable amounts paid and
reasonable fees and expenses incurred in connection with such refinancing,
extension, renewal replacement;

 

  (e) the Debt incurred pursuant to the BMO Facilities; provided that the Debt
of Borrower under (i) the BMO LC Facility shall not exceed $10,000,000, (ii) the
Mastercard Facility shall not exceed CDN$175,000 and (iii) the F/X Facility
shall not exceed $4,000,000, in each case, as may be replaced by Borrower;

 

  (f)

the Debt and indemnity obligations incurred pursuant to the EDC Indemnity
Agreement; provided that such Debt and indemnity obligations shall relate solely

 

- 83 -



--------------------------------------------------------------------------------

  to Indemnity Bonding Products (as defined in the EDC Indemnity Agreement)
issued by EDC in support of the BMO LC Facility and not to exceed $10,000,000 in
the aggregate;

 

  (g) the Debt of the Playa Vista Borrower under the Playa Vista Credit
Facility;

 

  (h) [reserved];

 

  (i) the Debt of IMAX Cayman, IMAX China Multimedia and/or IMAX China HK with
respect to the IMAX China Credit Facility in an aggregate principal amount not
to exceed $10,000,000 and the Debt of Borrower with respect to the IMAX China
Guarantee; provided that the amount guaranteed by Borrower pursuant to the IMAX
China Guarantee shall count against the $100,000,000 basket amount in
Section 8.4(h);

 

  (j) intercompany Debt among Borrower and any Subsidiary to the extent
permitted by Section 8.4(j);

 

  (k) [reserved];

 

  (l) Debt in an aggregate principal amount not to exceed, the greater of (i)
$100,000,000 and (ii) twelve percent (12%) of Consolidated Total Assets at the
time of such incurrence;

 

  (m) (i) Debt in any amount so long as immediately after giving effect to the
incurrence thereof the Total Net Leverage Ratio is less than or equal to
4.25:1.00 (the “Ratio Debt Test” and such Debt, “Ratio Debt”) as demonstrated in
writing (including with calculations of pro forma compliance with the Total Net
Leverage Ratio) by Borrower to Agent prior to any such incurrence being made;
provided that Debt of a Subsidiary of Borrower (other than Credit Parties)
permitted to be incurred pursuant to this clause (m) shall not exceed in the
aggregate the greater of (A) $50,000,000 and (B) six percent (6%) of
Consolidated Total Assets and (ii) Permitted Refinancings of Ratio Debt subject
to this clause (m);

 

  (n) the Debt of a Subsidiary acquired after the Closing Date or a Person
merged into, amalgamated or consolidated with Borrower or any Subsidiary thereof
after the Closing Date and Debt assumed in connection with any Permitted
Investment and where, in each case, such acquisition, merger, amalgamation or
consolidation is permitted by this Agreement, but only to the extent that such
Debt (i) existed at the time such Person became a Subsidiary or the assets
subject to such Debt were acquired, (ii) was not incurred in contemplation
thereof and (iii) does not exceed in the aggregate the greater of (A)
$25,000,000 and (B) three percent (3%) of Consolidated Total Assets;

 

  (o)

(i) Debt incurred to finance any Permitted Investment in any amount so long as
immediately after giving effect to the incurrence thereof (A) Borrower would be
permitted to incur at least $1.00 of additional Debt pursuant to the Ratio Debt
Test or (B) the Total Leverage Ratio would be less than immediately prior to
such

 

- 84 -



--------------------------------------------------------------------------------

  Permitted Investment (“Ratio Acquisitions Debt”) as demonstrated in writing
(including with calculations of pro forma compliance with the foregoing Ratio
Debt Test and Total Leverage Ratio set forth in this clause) by Borrower to
Agent prior to any such incurrence being made; provided that Debt of a
Subsidiary of Borrower (other than Credit Parties) permitted to be incurred
pursuant to this clause (o) shall not exceed in the aggregate the greater of (A)
$50,000,000 and (B) six percent (6%) of Consolidated Total Assets and
(ii) Permitted Refinancings of Ratio Acquisitions Debt subject to clause (o);

 

  (p) Debt incurred to finance any Permitted Investment not to exceed in the
aggregate, the greater of (i) $50,000,000 and (ii) six percent (6%) of
Consolidated Total Assets;

 

  (q) Debt of a Subsidiary of Borrower (other than a Credit Party) in an
aggregate principal amount not to exceed the greater of (i) $50,000,000 and
(ii) six percent (6%) of Consolidated Total Assets;

 

  (r) Debt of joint ventures of Borrower and its Subsidiaries (or guarantees
with respect thereto) not to exceed in the aggregate the greater of (i)
$75,000,000 and (ii) nine percent (9%) of Consolidated Total Assets;    

 

  (s) Debt pursuant to financial guarantees and letters of credit to support
Borrower’s operations in China and other financial guarantees in an aggregate
amount to exceed $25,000,000 (less all amounts incurred pursuant to
Section 8.3(i));

 

  (t) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees, lessors, licensees and sub-licensees of
Credit Parties and their Subsidiaries;

 

  (u) any guarantee by any Credit Party or a Subsidiary thereof of Debt or other
obligations of any other Credit Party or any of its Subsidiaries so long as the
incurrence of such Debt or other obligations by such Credit Party or such
Subsidiary is permitted under the terms of this Agreement;

 

  (v) Debt pursuant to the Playa Vista Guarantee;

 

  (w) Debt pursuant to the Hong Kong JV Guarantee (which shall count against the
$100,000,000 debt basket amount in Section 8.3(l));

 

  (x) [reserved];

 

  (y)

Debt in the form of secured or unsecured term notes and/or term loans (and/or
commitments in respect thereof) issued or incurred by Borrower in lieu of
Incremental Term Loans (such term notes or term loans, “Incremental Equivalent
Debt”); provided that, (i) the aggregate principal amount of such Incremental
Equivalent Debt issued or incurred shall not exceed the aggregate principal
amount of Incremental Loans permitted to be incurred under Section 2.6(a), (ii)
any Incremental Equivalent Debt shall be subject to satisfaction of the
requirements of

 

- 85 -



--------------------------------------------------------------------------------

  subclauses (i) and (ii) of Section 2.6(d), with all references to “Incremental
Loan Commitments” and “Incremental Loan” being deemed to refer to “Incremental
Equivalent Debt” and all references therein to “Increase Amount Date” being
deemed to refer to the date of incurrence of such Incremental Equivalent Debt,
(iii) any Incremental Equivalent Debt that is secured shall be secured only by
the Collateral and on a pari passu or junior basis with the Collateral securing
the Obligations and subject to an Intercreditor Agreement, which such
Intercreditor Agreement shall provide that any Liens securing such Incremental
Equivalent Debt shall rank no higher in priority than the Liens securing the
Obligations, (iv) the incurrence of such Incremental Equivalent Debt shall be
subject to the terms and conditions applicable to Incremental Term Loans set
forth in Section 2.6(d)(vii) as if set forth in this Section 8.3(x) mutatis
mutandis, (v) no Incremental Equivalent Debt may be guaranteed by any Person
that is not a Credit Party or secured by any assets other than the Collateral,
and (vi) prior to the incurrence of such Incremental Equivalent Debt, Borrower
shall have delivered to Agent drafts of the documentation relating thereto
(provided that at its option, Borrower may deliver a certificate to Agent in
good faith at least five (5) Business Days prior to the incurrence of such Debt,
together with a reasonably detailed description of the material terms and
conditions of such Debt or drafts of the documentation relating thereto, stating
that Borrower has determined in good faith that such terms and conditions
satisfy the requirement set out in this clause (y), and such certificate shall
be conclusive evidence that such terms and conditions satisfy such requirement
unless Agent provides notice to Borrower of its objection during such five
(5) Business Day period (including a reasonable description of the basis upon
which it objects));

 

  (z) Debt incurred by Borrower or any of its Subsidiaries arising from
agreements providing for indemnification, earn-outs, adjustment of purchase
price or similar obligations, or from guaranties or letters of credit, surety
bonds or performance bonds securing the performance of Borrower or any such
Subsidiary pursuant to such agreements, in connection with Permitted Investments
or permitted dispositions of any business, assets or Subsidiary of Borrower, in
each case, to the extent not constituting debt for borrowed money;

 

  (aa) Debt of Borrower or any of its Subsidiaries which may be deemed to exist
pursuant to any worker’s compensation claims, self-insurance obligations,
guaranties, performance, surety, statutory, appeal, custom bonds or similar
obligations incurred in the ordinary course of business;

 

  (bb) Debt of Borrower or any of its Subsidiaries in respect of cash
management, cash pooling arrangements and related activities to manage cash
balances of Borrower and its Subsidiaries and joint ventures including treasury,
depository, overdraft, credit, purchasing or debit card, electronic funds
transfer and other cash management arrangements, netting services, automatic
clearinghouse arrangements, overdraft protections, employee credit card programs
or otherwise in connection with deposit accounts or securities accounts incurred
in the ordinary course of business;

 

- 86 -



--------------------------------------------------------------------------------

  (cc) Debt in respect of Hedge Agreements incurred in the ordinary course of
business and not for speculative purposes; and

 

  (dd) Debt incurred by a Subsidiary in connection with bankers’ acceptances,
discounted bills of exchange or the discounting or factoring of receivables for
credit management purposes, in each case incurred or undertaken in the ordinary
course of business on arm’s-length commercial terms.

 

8.4 Investments

Directly or indirectly, without the prior written consent of Required Lenders
which is not to be unreasonably withheld, make any loans or advance money or
property to any person, or invest in (by capital contribution, dividend or
otherwise) or purchase or repurchase the Equity Interests or Debt or all or a
substantial part of the assets or property of any person, or agree to do any of
the foregoing (each, an “Investment”), except for:

 

  (a) the endorsement of instruments for collection or deposit in the ordinary
course of business;

 

  (b) investments in cash and Cash Equivalents;

 

  (c) equity Investments owned as of the Closing Date in any Subsidiary and
other Investments outstanding on the Closing Date, in each case, set forth on
Schedule 8.4 hereto;

 

  (d) investments in joint ventures with strategic partners for the purpose of
advancing Borrower’s business; provided that such investments in such joint
ventures, whether direct or indirect, shall not, at any time and in the
aggregate exceed the greater of (A) $75,000,000 and (B) nine percent (9%) of
Consolidated Total Assets and such investments shall not be made if an Event of
Default exists and is continuing or would occur as result thereof (determined
upon the earlier to occur of (x) the execution of definitive documentation with
respect to such investment and (y) such investment);

 

  (e) loans or advances of money to affiliates in the ordinary course of
Borrower’s business with the proceeds of issuance of Equity Interests (other
than Disqualified Equity Interests) of Borrower, provided that such proceeds are
used in the ordinary course of business and shall not, for further clarity, be
subject to any other restrictions on use contained herein;

 

  (f) payments to employees in connection with the repurchase of phantom stock
(including stock appreciation rights) in the ordinary course of business;
provided that such payments with respect to the repurchase of phantom stock
(including stock appreciation rights) not in existence on the Closing Date shall
not exceed, together with amounts paid under Section 8.5(c), $1,000,000 per
annum;

 

  (g) payments to counterparties under or in connection with Hedge Agreements;

 

- 87 -



--------------------------------------------------------------------------------

  (h) other Investments made after the Closing Date in an aggregate principal
amount not to exceed the greater of (i) $100,000,000 and (ii) twelve percent
(12%) of Consolidated Total Assets so long as no Event of Default exists and is
continuing or would occur as a result thereof (determined upon the earlier to
occur of (x) the execution of definitive documentation with respect to such
Investment and (y) such Investment;

 

  (i) loans or advances of money from a Credit Party to another Credit Party
whose assets and properties are subject to the first priority Liens of Agent
(subject to Permitted Liens);

 

  (j) (i) Borrower and any Subsidiary may make intercompany loans to and other
investments in Credit Parties, (ii) any Subsidiary (other than a Credit Party)
may make intercompany loans to and other investments in any Credit Party or any
Subsidiary so long as in the case of such intercompany loans to Credit Parties,
all payment obligations of the respective Credit Parties are subordinated to
their Obligations under the Financing Agreements on terms reasonably
satisfactory to Agent, (iii) the Credit Parties may make intercompany loans to,
and other Investments in, Subsidiaries that are not Credit Parties so long as
the aggregate amount of outstanding loans and other Investments made pursuant to
this subclause (iii) does not exceed the greater of $50,000,000 and six percent
(6%) of Consolidated Total Assets and the proceeds were incurred as Permitted
Debt pursuant to Section 8.3(q), (iv) any Subsidiary that is not a Credit Party
may make intercompany loans to, and other Investments in, any other Subsidiary
that is also not a Credit Party and (v) Credit Parties may make intercompany
loans and other Investments in any Subsidiary that is not a Credit Party so long
as such intercompany loans and other Investment is part of a series of
simultaneous intercompany loans and other Investments by Subsidiaries in other
Subsidiaries that simultaneously results in the proceeds of the initial
intercompany loan and other Investment being made to or invested in one or more
Credit Parties;

 

  (k) [reserved];

 

  (l) [reserved];

 

  (m) [reserved];

 

  (n) the IMAX Film Fund Put; provided that the fair market value to be paid by
Borrower or its Subsidiary for pictures under the IMAX Film Fund Put shall be
the fair market value thereof determined in accordance with the terms in the
IMAX Film Fund Put, including that any appraiser determining fair market value
in connection therewith shall be an investment bank or other entity experienced
in determining the value of film assets; and

 

  (o) the $4,000,000 preferred share investment by IMAX HK in IMAX China HK;

 

  (p)

Investments in any amount so long as (i) immediately after giving effect to such
Investment the Total Net Leverage Ratio is equal to or less than 2:75:1.00 as

 

- 88 -



--------------------------------------------------------------------------------

  demonstrated in writing (including with calculations of pro forma compliance
with the Total Net Leverage Ratio) by Borrower to Agent prior to any such
Investment being made and (ii) no Event of Default exists and is continuing or
would occur as a result thereof (determined upon the earlier to occur of (A) the
execution of definitive documentation with respect to such Investment and
(B) the making of such Investment);

 

  (q) loans to employees not to exceed in the aggregate the greater of (i)
$2,500,000 and (ii) one percent (1%) of Consolidated Total Assets and so long as
no Event of Default exists and is continuing or would occur as a result thereof;

 

  (r) Acquisitions of any single purpose Subsidiaries for the purpose of
entering into the joint ventures and the third party productions permitted
pursuant to Section 8.4(d) and (h) hereof;

 

  (s) Deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of Borrower and its
Subsidiaries;

 

  (t) extensions of trade credit in the ordinary course of business;

 

  (u) Investments of any Person in existence at the time such Person becomes a
Subsidiary; provided that such Investment was not created in anticipation of
such Person becoming a Subsidiary;

 

  (v) Investments made in the ordinary course and resulting from pledges and
deposits referred to in Section 8.2(h); and

 

  (w) Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property, in each case in the ordinary course of
business.

Any Future Permitted Transaction by Borrower and any investment, license,
purchase or other transaction reasonably related thereto and in furtherance
thereof shall be permitted hereunder and the amount of any such investment,
license, purchase or other transaction shall not be included in (or count
against) any of the foregoing basket amounts described in this Section 8.4.

 

8.5 Restricted Payments

Directly or indirectly, declare or pay any dividends on account of any of its
Equity Interests now or hereafter outstanding, or redeem, retire, defease,
purchase or otherwise acquire any of its Equity Interests, or make any other
distribution (by reduction of capital or otherwise) in respect of any such
Equity Interests (each, a “Restricted Payment”) with the exception that:

 

  (a) wholly-owned Subsidiaries of a Subsidiary may pay cash dividends or
distributions to such Subsidiary;

 

- 89 -



--------------------------------------------------------------------------------

  (b) non wholly-owned Subsidiaries of a Subsidiary may pay cash dividends or
distributions to such Subsidiary and its other shareholders provided such Credit
Party receives its ratable share of such dividends or distributions;

 

  (c) Credit Parties and their Subsidiaries may redeem or purchase their
respective Equity Interests which are held by any current, future or former
officers, directors or employees of such Person not to exceed, together with
amounts paid under Section 8.4(f), $1,000,000 per annum;

 

  (d) Credit Parties and their Subsidiaries may make Restricted Payments if made
by way of Qualified Equity Interests only;

 

  (e) Borrower may make Restricted Payments in any amount so long as
(i) immediately after giving effect thereto the Total Net Leverage Ratio is
equal to or less than 2.75:1.00 and (ii) in each case no Default or Event of
Default exists and is continuing or would occur as a result thereof;

 

  (f) [reserved];

 

  (g) [reserved];

 

  (h) IMAX Cayman may make Restricted Payments not to exceed in the aggregate in
any calendar year the greater of (i) $25,000,000 and (ii) 3% of Consolidated
Total Assets and with the ability to carry-over any unused amount in a calendar
year for the next two (2) succeeding calendar years so long as in each case no
Default or Event of Default exists and is continuing or would occur as a result
thereof;

 

  (i) Credit Parties and their Subsidiaries may redeem or purchase their
respective Equity Interests which are held by current, future or former
officers, directors or employees of such Person in an amount not to exceed in
the aggregate $25,000,000 in any calendar year with the ability to carry-over
any unused amount in a calendar year for the next two (2) succeeding calendar
years so long as in each case no Default or Event of Default exists and is
continuing or would occur as a result thereof;

 

  (j) Credit Parties and their Subsidiaries may redeem or purchase their
respective Equity Interests not to exceed in the aggregate in any calendar year
the greater of (i) $125,000,000 and (ii) fifteen percent (15%) of Consolidated
Total Assets and with the ability to carry-over any unused amount in a calendar
year for the next two (2) succeeding calendar years so long as in each case no
Default or Event of Default exists and is continuing or would occur as a result
thereof;

 

  (k) Credit Parties and their Subsidiaries may make Restricted Payments not to
exceed in the aggregate the greater of (i) $100,000,000 and (ii) 12% of
Consolidated Total Assets so long as in each case no Default or Event of Default
exists and is continuing or would occur as a result thereof; and

 

- 90 -



--------------------------------------------------------------------------------

  (l) Credit Parties and their Subsidiaries may make Restricted Payments in
connection with the purchase of fractional shares of its common stock arising
out of stock dividends, splits or combinations or business combinations.

 

8.6 Transactions with Affiliates

Directly or indirectly, (a) purchase, acquire or lease any property from, or
sell, transfer or lease any property to, any officer, director, agent or other
person affiliated with it, except in the ordinary course of and pursuant to the
reasonable requirements of its business and upon fair and reasonable terms no
less favorable to it than it would obtain in a comparable arm’s length
transaction with an unaffiliated person or (b) make any payments of management,
consulting or other fees for management or similar services, or of any Debt
(including under the USERP) owing to any officer, employee, shareholder,
director or other person affiliated with it except (i) reasonable compensation
to officers, employees and directors for services rendered to it in the ordinary
course of business and (ii) payments to Bradley J. Wechsler and Richard L.
Gelfond in accordance with the USERP.

 

8.7 [Reserved]

 

8.8 [Reserved]

 

8.9 No Material Changes

(a) Change its Fiscal Quarters or its Fiscal Year, (b) make any material change
to its business or the conduct thereof from that existing or being conducted as
of the Closing Date, other than changes that would not be reasonably expected to
have a Material Adverse Effect or (c) make any material changes to its
accounting policies in effect as of the Closing Date, except as required or
permitted by GAAP.

 

8.10 No Further Negative Pledges; Restrictive Agreements

 

  (a)

Enter into, assume or be subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or assets
(including contractual provisions restricting the assignability thereof to Agent
or to an assignee thereof upon exercise by Agent of any rights or remedies set
forth in the Financing Agreements or at law) or requiring the grant of any
security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Financing Agreements,
(ii) pursuant to any document or instrument governing Debt incurred pursuant to
Section 8.3(c); provided, that any such restriction contained therein relates
only to the asset, properties or interests acquired in connection therewith,
(iii) restrictions in connection with any Permitted Lien or any document or
instrument governing any Permitted Lien (provided, that any such restriction
contained therein relates only to the asset or properties subject to such
Permitted Lien); (iv) pursuant to any document or instrument governing Permitted
Debt; (v) restrictions by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses and
similar agreements entered into in the ordinary course of business (provided
that such restrictions are limited to the property or assets secured by such
Liens or the

 

- 91 -



--------------------------------------------------------------------------------

  property or assets subject to such leases, licenses or similar agreements, as
the case may be); (vi) customary provisions contained in joint venture
agreements and other similar agreements applicable to joint ventures (to the
extent only affecting the assets of, or the Equity Interests in, each such joint
venture); and (vii) any agreement in effect at the time any Person becomes a
Subsidiary (to the extent only affecting the assets of, or the Equity Interests
in, each such Person), so long as such agreement was not entered into in
contemplation of such Person becoming a Subsidiary; provided, that this
Section 8.10(a) shall not apply to any Subsidiaries that are not Credit Parties
and are not required to become Credit Parties hereunder.

 

  (b)

Create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of any Credit Party or any Subsidiary
thereof to (i) pay dividends or make any other distributions to any Credit Party
or any Subsidiary on its Equity Interests, (ii) pay any obligations, liabilities
and indebtedness owed to any Credit Party, (iii) make loans or advances to any
Credit Party, (iv) sell, lease or transfer any of its properties or assets to
any Credit Party or (v) act as a Guarantor pursuant to the Financing Agreements,
except (in respect of any of the matters referred to in clauses (i) through (v)
above) for such encumbrances or restrictions existing under or by reason of
(A) this Agreement and the other Financing Agreements, (B) Applicable Law,
(C) any document or instrument governing Debt incurred pursuant to
Section 8.3(c) (provided, that any such restriction contained therein relates
only to the asset or properties acquired in connection therewith), (D) any
Permitted Lien or any document or instrument governing any Permitted Lien
(provided, that any such restriction contained therein relates only to the asset
or properties subject to such Permitted Lien), (E) obligations that are binding
on a Subsidiary at the time such Subsidiary first becomes a Subsidiary of a
Credit Party, so long as such obligations are not entered into in contemplation
of such Person becoming a Subsidiary, (F) any document or instrument governing
Permitted Debt, (G) customary provisions restricting assignments, subletting or
other transfers contained in leases, licenses, joint venture agreements and
similar agreements entered into in the ordinary course of business,
(H) customary encumbrances or restrictions that are or were created by virtue of
any transfer of, agreement to transfer or option or right with respect to any
property, assets or Equity Interests not otherwise prohibited under this
Agreement, (I) customary encumbrances or restrictions contained in contracts or
agreements for the sale of assets applicable to such assets pending consummation
of such sale, including customary restrictions with respect to a Subsidiary
imposed pursuant to an agreement entered into for the sale or disposition of all
or substantially all the Equity Interests or assets of such Subsidiary,
(J) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business, (K) customary
provisions in (i) joint venture agreements entered into in the ordinary course
of business with respect to the Equity Interests subject to the joint venture
and (ii) operating or other similar agreements, asset sale agreements and stock
sale agreements entered into in connection with the entering into of such
transaction, which limitation is applicable only to the assets that are the
subject of those agreements, (L) customary net worth and similar

 

- 92 -



--------------------------------------------------------------------------------

  provisions in leases for real property and (M) described in the definition of
“Material Subsidiary”.

ARTICLE 9

FINANCIAL COVENANT

 

9.1 Maximum Senior Secured Net Leverage Ratio

Borrower shall not permit the Senior Secured Net Leverage Ratio as of the last
day of any Fiscal Quarter to be greater than 3.25:1.00 (which ratio will be
increased by 0.5x to 3.75:1.00 for the four (4) consecutive Fiscal Quarters
following a Material Acquisition), which shall be calculated and tested on the
last day of each Fiscal Quarter on a trailing four (4) Fiscal Quarter basis.

ARTICLE 10

EVENTS OF DEFAULT AND REMEDIES

 

10.1 Events of Default

The occurrence and continuation of any one or more of the following events are
referred to herein individually as an “Event of Default”, and collectively as
“Events of Default”:

 

  (a) Borrower fails to (i) pay any principal due and payable hereunder;
(ii) any interest on any Loan or any fee or any other amount due hereunder
within three (3) Business Days after the date due; or (iii) perform any of the
covenants contained in Section 9.1 of this Agreement;

 

  (b) any Credit Party or any Subsidiary thereof fails to:

 

  (i) perform any of the covenants contained in Sections 7.1 (with respect to
the Credit Parties), 8.1, 8.2, 8.3, 8.4, 8.5 or 8.6 of this Agreement, where
such failure to perform is not remedied to the satisfaction of Agent, in its
sole discretion, within 3 days of such failure to perform; or

 

  (ii) perform any other terms, covenants, conditions or provisions contained in
this Agreement or any of the other Financing Agreements, where such failure to
perform is not remedied to the satisfaction of Agent or waived by Agent, in its
sole discretion, within 30 days from receipt by any Credit Party of notice by
Agent;

 

  (c) any representation or warranty made by or on behalf of any Credit Party
hereunder or under any other Financing Agreement proves to be false or
inaccurate (i) in any material respect when made if not subject to materiality
or Material Adverse Effect qualifications or (ii) in any respect if subject to
materiality or Material Adverse Effect qualifications, and in each case same is
not remedied to the satisfaction of Agent or waived by Agent, in its sole
discretion, within 15 days from receipt by any Credit Party of notice by Agent;

 

- 93 -



--------------------------------------------------------------------------------

  (d) any Credit Party shall contest the validity or enforceability of any
Financing Agreement in writing or deny in writing that it has any liability,
including with respect to future advances by Lenders, under any Financing
Agreement to which it is a party;

 

  (e) [reserved];

 

  (f) (i) any final non-appealable judgment for the payment of money is rendered
against any Credit Party or any Subsidiary thereof in excess of $25,000,000 in
the aggregate and (A) shall remain undischarged or unvacated for a period in
excess of 60 days or (B) execution shall at any time not be effectively stayed;
or (ii) any final non-appealable judgment other than for the payment of money,
or injunction, attachment, garnishment or execution is rendered against any
Credit Party or any Subsidiary thereof or any of their assets that could
reasonably be expected to have a Material Adverse Effect and (A) shall remain
undischarged or unvacated for a period in excess of 60 days or (B) execution
shall at any time not be effectively stayed; provided that, in each case of
clause (i) and (ii), no Event of Default shall occur if (x) the applicable
judgment is paid, (y) the applicable judgment is covered by third-party
insurance as to which the insurer has been notified of such judgment and has not
denied full coverage thereof in writing to such Credit Party or Subsidiary or
(z) the applicable judgment is covered by an enforceable indemnity by an
arms-length third party, to the extent that such Credit Party or Subsidiary
shall have made a claim for indemnification and the applicable indemnifying
party shall not have disputed such claim;

 

  (g) [reserved];

 

  (h) [reserved];

 

  (i) an Insolvency Proceeding is filed or commenced against any Credit Party or
Material Subsidiary thereof or all or any part of its properties and (i) such
Insolvency Proceeding is not dismissed within 60 days after the date of its
filing, or (ii) any Credit Party or Material Subsidiary thereof shall file any
answer admitting or not contesting such Insolvency Proceeding or indicates in
writing its consent to, acquiescence in or approval of, any such Insolvency
Proceeding or (iii) the relief requested is granted by a court of competent
jurisdiction;

 

  (j) an Insolvency Proceeding is filed or commenced by any Credit Party or
Material Subsidiary thereof for all or any part of its property including if any
Credit Party or Material Subsidiary shall:

 

  (i) apply for or consent to the appointment of a receiver, trustee or
liquidator of it or of all or a substantial part of its property and assets;

 

  (ii) be unable, or admit in writing its inability, to pay its debts as they
mature, or commit any other act of bankruptcy;

 

  (iii) make a general assignment for the benefit of creditors;

 

- 94 -



--------------------------------------------------------------------------------

  (iv) file a voluntary petition or assignment in bankruptcy or a proposal
seeking a reorganization, compromise, moratorium or arrangement with its
creditors;

 

  (v) take advantage of any Insolvency Law pertaining to arrangements,
moratoriums, compromises or reorganizations, or admit the material allegations
of a petition or application filed in respect of it in any Insolvency
Proceeding; or

 

  (vi) take any corporate action for the purpose of effecting any of the
foregoing;

 

  (k)     

 

  (i) any failure of any Credit Party or any Subsidiary thereof to pay when due
any principal of or interest on or any other amount payable in respect of one or
more items of Debt (other than with respect to the Obligations hereunder, by
Borrower under the Playa Vista Guarantee or by Playa Vista Borrower under the
Playa Vista Credit Facility) in an aggregate principal amount in excess of
$25,000,000, which failure continues for more than the applicable cure period,
if any, with respect thereto; or

 

  (ii) any default by any Credit Party or any Subsidiary thereof with respect to
any other term of (A) one or more items of Debt in the aggregate principal
amount referred to in clause (i) above or (B) any agreement, document or
instrument relating to such item(s) of Debt, in each case after the expiration
of the applicable cure period, if any, with respect thereto, if the effect of
such default is to cause, or to permit the holder or holders of that Debt, to
cause that Debt to become or be declared due and payable (or redeemable) prior
to its stated maturity or the stated maturity of any underlying obligation, as
the case may be; provided that this clause (k)(ii) shall not apply to
(x) secured Debt that becomes due as a result of the sale or transfer or other
disposition of the property or assets securing such Debt permitted hereunder and
under the documents providing for such Debt and such Debt is repaid when
required under the documents providing for such Debt or (y) events of default,
termination events or any other similar event under the documents governing
Hedge Agreements for so long as such event of default, termination event or
other similar event does not result in the occurrence of an early termination
date or any acceleration or prepayment of any amounts or other Debt payable
thereunder;

 

  (l) [reserved];

 

  (m) any acquisition of Control or change in the Controlling ownership of
Borrower, if any, which may reasonably be expected to have a Material Adverse
Effect;

 

  (n) [reserved];

 

  (o)

any Lien created by a Financing Agreement shall cease to be a valid and
perfected first priority Lien (except for Permitted Liens) in favor of Agent in
any material

 

- 95 -



--------------------------------------------------------------------------------

  amount of the collateral purported to be covered thereby for any reason other
than the failure of Agent or any Secured Party to take any action within its
control; or

 

  (p) an ERISA Event shall occur which results in or would reasonably be
expected to result in a Material Adverse Effect.

 

10.2 Remedies

 

  (a) At any time an Event of Default has occurred and is continuing, Agent
shall (at the request of, or may, with the consent of, the Required Lenders)
have all rights and remedies provided in the Financing Agreements, the PPSA, UCC
and other Applicable Law, all of which rights and remedies may be exercised
without notice to or consent by any Credit Party, except as such notice or
consent is expressly provided for hereunder or required by Applicable Law. All
rights, remedies and powers granted to Agent and Lenders under any of the
Financing Agreements, the PPSA, UCC or other Applicable Law, are cumulative, not
exclusive and enforceable, in Agent’s or Lenders’ discretion, alternatively,
successively, or concurrently on any one or more occasions, and shall include
the right to apply to a court of equity for an injunction to restrain a breach
or threatened breach by any Credit Party of any of the Financing Agreements.
Agent shall (at the request of, or may, with the consent of, the Required
Lenders) at any time or times, proceed directly against any Credit Party to
collect the Obligations (except under or in connection with Secured Hedge
Agreements (which shall be collected in accordance with the terms thereof))
without prior recourse to the Collateral.

 

  (b)

Without limiting the foregoing and subject to Section 10.2(c) hereof, upon the
occurrence and continuation of any Event of Default, upon notice to Borrower by
Agent, Agent shall (at the request of, or may, with the consent of, the Required
Lenders): (i) accelerate the payment of all outstanding Obligations (other than
Obligations in connection with Secured Hedge Agreements which may be terminated
in accordance with their own terms) (provided that, upon the occurrence of any
Event of Default described in Section 10.1(i) or 10.1(j), all such outstanding
Obligations shall automatically become due and payable without notice to
Borrower or demand by Agent) and demand immediate payment thereof to Agent;
(ii) with or without judicial process or the aid or assistance of others, enter
upon any premises on or in which any of the Collateral may be located and take
possession of the Collateral or complete processing, manufacturing and repair of
all or any portion of the Collateral and carry on the business of any Credit
Party; (iii) require each Credit Party, at such Credit Party’s expense, to
assemble and make available to Agent any part or all of the Collateral at any
place and time designated by Agent; (iv) collect, foreclose, receive,
appropriate, set-off and realize upon any and all Collateral; (v) remove any or
all of the Collateral from any premises on or in which the same may be located
for the purpose of effecting the sale, foreclosure or other disposition thereof
or for any other purpose; (vi) sell, lease, transfer, assign, deliver or
otherwise dispose of any and all Collateral (including entering into contracts
with respect thereto, public or private sales at any exchange, broker’s board,
at any office of Agent or elsewhere) at such prices or terms as Agent may

 

- 96 -



--------------------------------------------------------------------------------

  deem reasonable, for cash, upon credit or for future delivery, with Agent
having the right to purchase the whole or any part of the Collateral at any such
public sale, all of the foregoing being free from any right or equity of
redemption of any Credit Party, which right or equity of redemption is hereby
expressly waived and released by each Credit Party; (vii) without limiting
clause (vi), grant a general, special or other license in respect of any aspect
of the Collateral on an exclusive or non-exclusive basis to any person
throughout the world or any part of it and on such terms and on such conditions
as Agent may consider appropriate; (viii) enforce against any licensee or other
person all rights and remedies of each Credit Party with respect to all or any
part of the Collateral, and take or refrain from taking any action that any
Credit Party might take with respect to any of those rights and remedies, and
for this purpose Agent shall have the exclusive right to enforce or refrain from
enforcing those rights and remedies, and may in the name of any Credit Party and
at its expense retain and instruct counsel and initiate any court or other
proceeding that Agent considers necessary or expedient; (ix) take any step
necessary to preserve, maintain or insure the whole or any part of the
Collateral or to realize upon any of it or to put it in vendable condition, and
any amount paid as a result of any taking any such steps shall be a cost the
payment of which is secured by the Financing Agreements; (x) borrow money and
use the Collateral directly or indirectly in carrying on any Credit Party’s
business or as security for loans or advances for any such purposes;
(xi) require each Credit Party to immediately begin using commercially
reasonable efforts to obtain all consents and to provide all notices which may
be required to permit Agent to assign any agreement or contract; (xii) grant
extensions of time and other indulgences, take and give up security, accept
compositions, grant releases and discharges, and otherwise deal with any Credit
Party, debtors of any Credit Party, sureties and others as Agent may see fit
without prejudice to the liability of any Credit Party or Agent’s right to hold
and realize the security interest created under any Financing Agreement; and/or
(xiii) terminate this Agreement. If any of the Collateral is sold or leased by
Agent upon credit terms or for future delivery, the Obligations shall not be
reduced as a result thereof until payment therefor is finally collected by
Agent. If notice of disposition of Collateral is required by law, ten (10) days
prior notice by Agent to Borrower designating the time and place of any public
sale or the time after which any private sale or other intended disposition of
Collateral is to be made, shall be deemed to be reasonable notice thereof and
each Credit Party waives any other notice. In the event Agent institutes an
action to recover any Collateral or seeks recovery of any Collateral by way of
prejudgment remedy, each Credit Party waives the posting of any bond which might
otherwise be required.

 

  (c) Notwithstanding anything to the contrary contained in this Section 10.2:

 

  (i) for the duration of the IP Grace Period, Agent shall not be permitted to
enforce its security interest against the IP Collateral, or to exercise its
rights under Section 10.2(b) with respect to the IP Collateral hereof except as
permitted pursuant to the IP Collateral License Agreement;

 

- 97 -



--------------------------------------------------------------------------------

  (ii) for the duration of the IP Grace Period, Borrower shall be permitted to
use the IMAX name to carry on business;

 

  (iii) upon the commencement of the IP Grace Period, Agent shall have, pursuant
to the IP Collateral License Agreement, a royalty-free, freely assignable
perpetual license to use the IP Collateral required to enable Agent to perform
the obligations of Borrower under any contract or agreement;

 

  (iv) upon the commencement of the IP Grace Period, Agent may sell, transfer,
assign and/or otherwise dispose of the Collateral, other than the IP Collateral,
to any transferee or assignee in accordance with the terms of the Financing
Agreements; and

 

  (v) subsequent to the expiry of the IP Grace Period, provided that an Event of
Default is then continuing, Agent may sell, transfer, assign and/or otherwise
dispose of any of the IP Collateral up to a maximum amount equal to the
outstanding Obligations together with all costs, charges and expenses incurred
by Agent as a result of enforcing against the IP Collateral and Borrower hereby
irrevocably designates and appoints Agent (and any officer or agent thereof) as
Borrower’s true and lawful attorney-in-fact and authorizes Agent (and any
officer or agent thereof) to effect the foregoing.

 

  (d) Agent may apply the cash proceeds of Collateral actually received by Agent
from any sale, lease, foreclosure or other disposition of the Collateral to
payment of the Obligations in the order set forth in Section 5.3(b).

 

  (e) [Reserved].

 

  (f) Without limiting the foregoing, (1) upon the occurrence of any Event of
Default described in Section 10.1(i) or 10.1(j), automatically, Agent shall (at
the request of, or may, with the consent of, the Required Lenders), and (2) upon
the occurrence and continuation of any other Event of Default, upon notice to
Borrower by Agent, Agent shall (at the request of, or may, with the consent of,
the Required Lenders), (i) cease making Loans or arranging Letter of Credit
Accommodations, (ii) terminate any provision of this Agreement providing for any
future Loans or Letter of Credit Accommodations to be made by Lenders to
Borrower and/or (iii) appoint, remove and reappoint any person or persons,
including an employee or agent of Agent or a Lender to be a receiver (the
“Receiver”) which term shall include a receiver and manager of, or agent for,
all or any part of the Collateral (and such Receiver shall have all of the
powers and rights of Agent described in this Section 10.2 and Agent may, either
directly or through its agents or nominees, exercise any or all powers and
rights of a Receiver).

 

  (g) [Reserved.]

 

  (h)

Where Agent realizes upon any of the Collateral, and in particular upon any of
the IP Collateral, to the extent permitted or not prohibited by any agreements
relating to such IP Collateral, each Credit Party shall provide without charge
its know-how

 

- 98 -



--------------------------------------------------------------------------------

  and expertise relating to the use and application of the Collateral, and in
particular shall instruct Agent, and any purchaser of the Collateral designated
by Agent, concerning any IP Collateral including any confidential information or
trade secrets of such Credit Party. For greater certainty, the parties agree
that unless such confidential information or trade secrets form part of the
Collateral being realized upon, such confidential information or trade secrets
shall be provided for use only subject to any agreement regarding the
confidentiality thereof or for the protection thereof as may be reasonably
requested by a Credit Party.

 

  (i) [Reserved].

 

  (j) Each Credit Party hereby irrevocably designates and appoints Agent (and
any officer or agent thereof) as such Credit Party’s true and lawful
attorney-in-fact, and authorizes Agent, in such Credit Party’s or Agent’s name,
to: (a) at any time an Event of Default has occurred and is continuing:
(i) demand payment on Accounts or other proceeds of the Collateral, (ii) enforce
payment of Accounts by legal proceedings or otherwise, (iii) exercise all of
such Credit Party’s rights and remedies to collect any Account or other
Collateral, (iv) sell or assign any Account upon such terms, for such amount and
at such time or times as Agent deems advisable, (v) settle, adjust, compromise,
extend or renew an Account, (vi) discharge and release any Account,
(vii) prepare, file and sign such Credit Party’s name on any proof of claim in
bankruptcy or other similar document against an account debtor, (viii) notify
the post office authorities to change the address for delivery of such Credit
Party’s mail to an address designated by Agent, and open and dispose of all mail
addressed to such Credit Party, (ix) do all acts and things which are necessary,
in Agent’s determination, to fulfill such Credit Party’s obligations under the
Financing Agreements, (x) have access to any lockbox or postal box into which
such Credit Party’s mail is deposited, (xi) endorse such Credit Party’s name
upon any chattel paper, document, instrument, invoice, or similar document or
agreement relating to any Account or any goods pertaining thereto or any other
Collateral, (xii) sign such Credit Party’s name on any verification of Accounts
and notices thereof to account debtors, (xiii) endorse such Credit Party’s name
upon any items of payment or proceeds thereof and deposit the same in Agent’s
account for application to the Obligations; and (xiv) take control in any manner
of any item of payment or proceeds thereof; and (b) at any time, to execute in
such Credit Party’s name and file any PPSA, UCC or other financing statements or
amendments thereto in respect of the security interests granted to Agent
pursuant to any of the Financing Agreements if such Credit Party has not done so
within two (2) days from Agent’s request. Neither Agent nor its officers,
employees and agents shall be responsible to any Credit Party from any act or
acts under this power of attorney and in furtherance thereof, whether of
omission or commission, except as a result of Agent’s own gross negligence or
willful misconduct or the gross negligence or willful misconduct of its
officers, employees or agents, in each case, as determined pursuant to a final
non-appealable order of a court of competent jurisdiction.

 

- 99 -



--------------------------------------------------------------------------------

  (k) Agent may, at any time or times that an Event of Default has occurred and
is continuing, at its option: (a) cure any default by any Credit Party or any
Subsidiary thereof under any agreement with a third party or pay or bond on
appeal any judgment entered against any Credit Party or any Subsidiary thereof;
(b) discharge taxes and Liens at any time levied on or existing with respect to
the Collateral; and (c) pay any amount, incur any expense or perform any act
which, in Agent’s good faith judgment, is necessary or appropriate to preserve,
protect, insure or maintain the Collateral and the rights of Agent with respect
thereto. Agent may add any amounts so expended to the Obligations and charge
Borrower’s account therefor, such amounts to be repayable by each Credit Party
on demand. Agent shall be under no obligation to effect such cure, payment or
bonding and shall not, by doing so, be deemed to have assumed any obligation or
liability of any Credit Party or any Subsidiary thereof. Any payment made or
other action taken by Agent under this Section shall be without prejudice to any
right to assert an Event of Default hereunder and to proceed accordingly.

ARTICLE 11

ASSIGNMENT AND PARTICIPATIONS: APPOINTMENT OF AGENT

 

11.1 Assignment and Participations

 

  (a) Subject to and in accordance with the terms of this Section 11.1, any
Lender may make an assignment or a sale of participations in, at any time or
times, the Financing Agreements, any Loans and any Commitment or any portion
thereof or interest therein, including any Lender’s rights, title, interests,
remedies, powers or duties thereunder. Any assignment by a Lender shall:

 

  (i) be in a minimum amount of $5,000,000 with respect to Revolving Loans and
$1,000,000 with respect to Term Loans;

 

  (ii) require the consent of Agent, Issuing Lender, Swingline Lender and
Borrower; provided that:

 

  (A) such consent is not to be unreasonably withheld, conditioned or delayed;

 

  (B) the consent of Issuing Lender and Swingline Lender shall not be required
with respect to assignments of Term Loans;

 

  (C) the consent of Borrower shall not be required if:

 

  (1) a Payment/Insolvency Event of Default has occurred and is continuing;

 

  (2) such assignment is to an Eligible Transferee; or

 

  (3) Borrower does not object to such assignment within ten (10) Business Days
of receipt of notice of such assignment;

 

- 100 -



--------------------------------------------------------------------------------

  (iii) not be to a Prohibited Transferee;

 

  (iv) be effected by the execution of an Assignment and Assumption Agreement;

 

  (v) be conditioned on such assignee Lender representing to the assigning
Lender and Agent that it is purchasing the Loans to be assigned to it for its
own account, for investment purposes and not with a view to the distribution
thereof; and

 

  (vi) include a payment from such assignee to Agent of an assignment fee of
$3,500.

In the case of an assignment by a Lender under this Section 11.1, the assignee
shall have, to the extent of such assignment, the same rights, benefits and
obligations as all other Lenders hereunder. The assigning Lender shall be
relieved of its obligations hereunder with respect to its Commitment or assigned
portion thereof from and after the date of such assignment. Borrower hereby
acknowledges and agrees that any assignment shall give rise to a direct
obligation of Borrower to the assignee and that the assignee shall be considered
to be a “Lender” hereunder. In all instances, each Lender’s liability to make
Loans hereunder shall be several and not joint and shall be limited to such
Lender’s Pro Rata Share of the Commitment. In the event any Lender assigns or
otherwise transfers all or any part of the Obligations, such Lender shall
provide prior notice to Borrower and Borrower shall, upon the request of Agent
or such Lender, execute new notes in exchange for the notes, if any, being
assigned. Borrower agrees from time to time to execute notes (in form and
substance satisfactory to Agent, acting reasonably) evidencing the Loans if
requested by Agent. Notwithstanding the foregoing provisions of this
Section 11.1(a), any Lender may at any time pledge the Obligations held by it
and such Lender’s rights under this Agreement and the other Financing Agreements
to a Federal Reserve Bank, the Bank of Canada or the Canada Deposit Insurance
Corporation or foreign equivalent; provided, that no such pledge shall release
such Lender from such Lender’s obligations hereunder or under any other
Financing Agreement or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

  (b) Any sale of a participation by a Lender of all or any part of its
Commitment or Loans shall be made with the understanding that all amounts
payable by Borrower hereunder shall be determined as if that Lender had not sold
such participation, and that the holder of any such participation shall not be
entitled to require such Lender to take or omit to take any action hereunder
except actions directly affecting (i) any reduction in the principal amount of,
or interest rate or fees payable with respect to any Loan in which such holder
participates, (ii) any extension of the scheduled amortization of the principal
amount of any Loan in which such holder participates or the final maturity date
thereof, and (iii) any release of all or substantially all of the Collateral
(other than in accordance with the terms of this Agreement or the other
Financing Agreements). Neither Agent nor any Lender (other than a Lender selling
a participation) shall have any duty to any participant and may continue to

 

- 101 -



--------------------------------------------------------------------------------

  deal solely with Lenders selling a participation as if no such sale had
occurred. No consent of Borrower, Agent or Issuing Lender is required with
respect to the sale of a participation by a Lender of all or any part of its
Commitment or Loans; provided that each Lender shall provide Agent and Borrower
with prior written notice of each sale of a participation. No sale of a
participation by a Lender of all or any part of its Commitment or Loans shall be
made to a Prohibited Transferee.

 

  (c) Each Credit Party shall assist any Lender permitted to sell assignments or
participations under this Section 11.1 as reasonably required to enable the
assigning or selling Lender to effect any such assignment or participation,
including the execution and delivery of any and all agreements, notes and other
documents and instruments as shall be requested, the preparation of
informational materials for, and the participation of management in meetings
with, potential assignees or participants. Each Credit Party shall certify the
correctness, completeness and accuracy of all descriptions of it and its
respective affairs contained in any selling materials provided by it and all
other information provided by it and included in such materials.

 

  (d) A Lender may furnish any information concerning a Credit Party in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants), in each case, other than to
any Prohibited Transferee, provided such Persons agree to maintain the
confidentiality of such information in accordance with Section 7.11(b).

 

  (e) No Credit Party may assign its rights under the Financing Agreements and
any other document referred to herein or therein without the prior written
consent of Agent and all Lenders.

 

11.2 Appointment of Agent

 

  (a) Agent is hereby appointed to act on behalf of Secured Parties as Agent
under this Agreement and the other Financing Agreements. The provisions of this
Section 11.2 are solely for the benefit of Agent and Lenders and neither any
Credit Party nor any other Person shall have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties under this Agreement and the other Financing Agreements, Agent shall act
solely as an agent of Secured Parties and does not assume and shall not be
deemed to have assumed any obligation toward or relationship of agency or trust
with or for any Credit Party or any Person other than Secured Parties. Agent
shall have no duties or responsibilities except for those expressly set forth in
this Agreement and the other Financing Agreements. The duties of Agent shall be
mechanical and administrative in nature and Agent shall not have, or be deemed
to have, by reason of this Agreement, any other Financing Agreement or otherwise
a fiduciary relationship in respect of any Secured Party. Except as expressly
set forth in this Agreement and the other Financing Agreements, Agent shall not
have any duty to disclose, and shall not be liable for failure to disclose, any
information relating to any Credit Party or any of their respective Subsidiaries
that is communicated to or obtained by

 

- 102 -



--------------------------------------------------------------------------------

  Agent or any of its affiliates in any capacity. Neither Agent nor any of its
affiliates nor any of their respective officers, directors, employees, agents or
representatives shall be liable to any Secured Party for any action taken or
omitted to be taken by it hereunder or under any other Financing Agreement, or
in connection herewith or therewith, except for damages caused by its or their
own gross negligence or willful misconduct as determined by a final and
non-appealable judgment or court order binding on them.

 

  (b) If Agent shall request instructions from all Lenders, all affected Lenders
or Required Lenders, as the case may be, with respect to any act or action
(including failure to act) in connection with this Agreement or any other
Financing Agreement, then Agent shall be entitled to refrain from such act or
taking such action unless and until Agent shall have received instructions from
all Lenders, all affected Lenders or Required Lenders, as the case may be, and
Agent shall not incur liability to any Person by reason of so refraining. Agent
shall be fully justified in failing or refusing to take any action hereunder or
under any other Financing Agreement (i) if such action would, in the opinion of
Agent, be contrary to law or the terms of this Agreement or any other Financing
Agreement; (ii) if such action would, in the opinion of Agent, expose Agent to
liabilities under Environmental Laws; or (iii) if Agent in good faith believes
such action would expose it to personal liability unless such Agent receives an
indemnification satisfactory to it from Lenders and Issuing Lenders with respect
to such action. Without limiting the foregoing, no Secured Party shall have any
right of action whatsoever against Agent as a result of Agent acting or
refraining from acting hereunder or under any other Financing Agreement in
accordance with the instructions of all Lenders, all affected Lenders or
Required Lenders, as the case may be.

 

11.3 Agent’s Reliance, Etc.

Agent: (i) may treat the payee of any note as the holder thereof until Agent
receives written notice of the assignment or transfer thereof signed by such
payee and in form reasonably satisfactory to Agent; (ii) may consult with legal
counsel, independent public accountants and other experts selected by it;
(iii) makes no warranty or representation to any Secured Party and shall not be
responsible to any Secured Party for any statements, warranties or
representations made in or in connection with this Agreement or the other
Financing Agreements; (iv) shall not have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement or the other Financing Agreements on the part of any Credit Party
or to inspect the Collateral (including the books and records) of any Credit
Party; (v) shall not be responsible to any Secured Party for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or the other Financing Agreements or any other instrument or document
furnished pursuant hereto or thereto; and (vi) shall incur no liability under or
in respect of this Agreement or the other Financing Agreements by acting upon
any notice, consent, certificate or other instrument or writing (which may be by
telecopy, telegram, cable or telex) believed by it to be genuine and signed or
sent by the proper party or parties.

 

- 103 -



--------------------------------------------------------------------------------

11.4 Agent as Lender

With respect to its Commitment and Loans hereunder, Agent shall have the same
rights and powers under this Agreement and the other Financing Agreements as any
other Lender and may exercise the same as though it were not Agent; and the term
“Lender” or “Lenders” hereunder shall, unless otherwise expressly indicated,
include Agent in its individual capacity. Agent and its affiliates may lend
money to, invest in, and generally engage in any kind of business with any
Credit Party, any of its affiliates and any Person who may do business with or
own securities of any Credit Party or any such affiliate, all as if Agent were
not Agent and without any duty to account therefore to Secured Parties. Agent
and its affiliates may accept fees and other consideration from any Credit Party
for services in connection with this Agreement or otherwise without having to
account for the same to Secured Parties. Each Secured Party acknowledges the
potential conflict of interest between Agent as a Lender and Agent as agent
hereunder.

 

11.5 Lender Credit Decision

Each Lender acknowledges that it has, independently and without reliance upon
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit and financial analysis of each Credit
Party and its own decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement. Each Lender acknowledges the potential
conflict of interest of each other Lender as a result of Lenders holding
disproportionate interests in the Commitment and the Loans, and expressly
consents to, and waives any claim based upon, such conflict of interest.

 

11.6 Indemnification

Lenders agree to indemnify Agent (to the extent not reimbursed by Credit Parties
and without limiting the obligations of Credit Parties hereunder), ratably
according to their respective Pro Rata Shares, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against Agent in any way relating to or
arising out of this Agreement or any other Financing Agreement or any action
taken or omitted to be taken by Agent in connection therewith; provided, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from Agent’s gross negligence or willful misconduct as determined by a
final and non-appealable judgment or court order binding on Agent. Without
limiting the foregoing, each Lender agrees to reimburse Agent promptly upon
demand for its ratable share according to its Pro Rata Share of any
out-of-pocket expenses (including reasonable fees of counsel) incurred by Agent
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement and each other Financing Agreement, to
the extent that Agent is not reimbursed for such expenses by Credit Parties.

 

- 104 -



--------------------------------------------------------------------------------

11.7 Failure to Act

Except for action expressly required of Agent hereunder and under the other
Financing Agreements, Agent shall in all cases be fully justified in failing or
refusing to act hereunder and thereunder unless it shall receive further
assurances to its satisfaction from Lenders of their indemnification obligations
under Section 11.6 hereof against any and all liability and expense that may be
incurred by it by reason of taking or continuing to take any such action.

 

11.8 Concerning the Collateral and the Related Financing Agreements

Each Lender authorizes and directs Agent to enter into this Agreement and the
other Financing Agreements. Each Lender agrees that any action taken by Agent in
accordance with the terms of this Agreement or the other Financing Agreements
and the exercise by Agent of its powers set forth therein or herein, together
with such other powers that are reasonably incidental thereto, shall be binding
upon Lenders.

 

11.9 Reports and other Information; Disclaimer by Lenders.

By signing this Agreement, each Lender:

 

  (a) is deemed to have requested that Agent furnish such Lender, within a
reasonable time after it becomes available to Agent, a copy of each report,
Compliance Certificate and/or other documentation (each such report, certificate
or documentation being referred to herein as a “Report” and collectively,
“Reports”) provided to Agent by Credit Parties pursuant to the Financing
Agreements;

 

  (b) expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, or (ii) shall not
be liable for any information contained in any Report; and

 

  (c) agrees to keep all Reports confidential in accordance with
Section 7.11(b).

 

11.10 Collateral Matters

 

  (a) Lenders (including in its or any of its Affiliate’s capacities as a
potential Hedge Bank or Cash Management Bank) hereby irrevocably authorize Agent
at its option and in its discretion to release any Lien upon any of the
Collateral (i) upon termination of the Commitment and payment and satisfaction
of all of the non-contingent Obligations and delivery of cash collateral to the
extent required under Section 2.3(a); or (ii) constituting property being sold
or disposed of if such sale or disposition is permitted by this Agreement (or
permitted pursuant to a waiver of or consent to a transaction otherwise
prohibited by this Agreement); or (iii) constituting property in which
applicable Credit Party did not own an interest at the time the Lien was granted
or at any time thereafter; or (iv) if required under the terms of any of the
other Financing Agreements, including any intercreditor agreement; or
(v) approved, authorized or ratified in writing in accordance with Section 11.14
hereof. Lenders hereby irrevocably authorize Agent to subordinate its Lien upon
the specific Collateral on which another Person has a Lien as

 

- 105 -



--------------------------------------------------------------------------------

  permitted under Section 8.2 and if such Person will not permit Agent to retain
its Lien on such Collateral, Lenders hereby irrevocably authorize Agent to
release its Lien upon such Collateral. Except as provided above, Agent will not
release any Lien upon any of the Collateral without the prior written
authorization required in accordance with Section 11.14 hereof.

 

  (b) Without in any manner limiting Agent’s authority to act without any
specific or further authorization or consent by applicable Lenders, each Lender,
as applicable, agrees to confirm in writing, upon request by Agent, the
authority to release Collateral conferred upon Agent under this Agreement. Agent
shall (and is hereby irrevocably authorized by Lenders to) execute and deliver
to the applicable Credit Party such documents as such Credit Party may
reasonably request to evidence the release of the Liens granted to Agent upon
any Collateral or to evidence the release of such Credit Party from its
Obligations under the Financing Agreements in each case in accordance with the
terms of the Financing Agreements and this Section 11.10; provided, that, such
release shall not in any manner discharge, affect or impair the Obligations or
any Lien upon (or obligations of any Credit Party in respect of) the Collateral
retained by such Credit Party.

 

  (c) Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, Agent shall have no obligation whatsoever to any Lender or any
other Person to investigate, confirm or assure that the Collateral exists or is
owned by any Credit Party or is cared for, protected or insured or has been
encumbered, or that the Liens granted to Agent pursuant hereto or any of the
Financing Agreements or otherwise have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise at all or in any particular manner or under any duty of
care, disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent in this Agreement or in any
of the other Financing Agreements, it being understood and agreed that in
respect of Collateral, or any act, omission or event related thereto, Agent may
act in any manner it may deem appropriate, in its discretion, given Agent’s own
interest in the Collateral as a Lender and that Agent shall have no duty or
liability whatsoever to any other Lender.

 

  (d) Each Lender hereunder (i) agrees that it will be bound by and will take no
actions contrary to the provisions of the Intercreditor Agreement, as
applicable, and (ii) authorizes and instructs Agent, to the extent required by
the terms of the Financing Agreements, to enter into any Intercreditor
Agreements contemplated by this Agreement as Agent on behalf of such Lender.
Each Lender hereby further agrees that (i) Agent may, from time to time on and
after the Closing Date, without any further consent of any Lender, enter into
any Intercreditor Agreement, any subordination agreement or other intercreditor
agreement contemplated by this Agreement with the collateral agent or other
representatives of the holders of Debt that is permitted to be secured by a Lien
on the Collateral under this Agreement, in each case, in order to effect the
relative priority of Liens on the Collateral and to provide for certain
additional rights, obligations and limitations in respect of, any

 

- 106 -



--------------------------------------------------------------------------------

  Liens permitted by the terms of this Agreement to be pari passu with or junior
or senior to the Liens securing the Obligations with respect to part or all of
the Collateral, which are, in each case, incurred in accordance with this
Agreement, and to establish certain relative rights as between the holders of
the Obligations and the holders of the Debt secured by such Liens, and (ii) such
Intercreditor Agreements and any other subordination agreement or intercreditor
agreement referred to in the foregoing clause (i) entered into by Agent shall be
binding on the Secured Parties.

 

11.11 Successor Agent and Resignation of Swingline Lender

 

  (a) Agent may resign at any time by giving not less than thirty (30) days’
prior written notice thereof to Lenders and Borrower. Upon any such resignation,
Required Lenders shall have the right to appoint a successor Agent. If no
successor Agent shall have been so appointed by Required Lenders and shall have
accepted such appointment within thirty (30) days after the resigning Agent’s
giving notice of resignation, then the resigning Agent may, on behalf of
Lenders, appoint a successor Agent, which shall be a Lender, if a Lender is
willing to accept such appointment, or otherwise shall be a commercial bank or
financial institution or a subsidiary of a commercial bank or financial
institution if such commercial bank or financial institution or other entity
whose business includes making commercial loans, in each case, is organized
under the laws of Canada, the United States or any province or state thereof and
has total assets in excess of $1,000,000,000, or the foreign currency equivalent
thereof. If no successor Agent has been appointed pursuant to the foregoing,
within 30 days after the date such notice of resignation was given by the
resigning Agent, such resignation shall become effective and Required Lenders
shall thereafter perform all the duties of Agent hereunder until such time, if
any, as Required Lenders appoint a successor Agent as provided above. Any
successor Agent appointed by Required Lenders hereunder shall be subject to the
approval of Borrower, such approval not to be unreasonably withheld or delayed;
provided, that such approval shall not be required if a Payment/Insolvency Event
of Default has occurred and is continuing. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning Agent. Upon the earlier of the acceptance of any appointment as
Agent hereunder by a successor Agent or the effective date of the resigning
Agent’s resignation, the resigning Agent shall be discharged from its duties and
obligations under this Agreement and the other Financing Agreements, except that
any indemnity rights or other rights in favor of such resigning Agent shall
continue. After any resigning Agent’s resignation hereunder, the provisions of
this Article 11 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was acting as Agent under this Agreement and the other
Financing Agreements.

 

  (b) Any Swingline Lender may resign at any time by giving 30 days’ prior
notice to Agent, Lenders and Borrower. After the resignation of a Swingline
Lender hereunder, the retiring Swingline Lender shall remain a party hereto and
shall

 

- 107 -



--------------------------------------------------------------------------------

  continue to have all the rights and obligations of a Swingline Lender under
this Agreement and the other Financing Agreements with respect to Swingline
Loans made by it prior to such resignation, but shall not be required to make
any additional Swingline Loans.

 

11.12 Setoff and Sharing of Payments

In addition to any rights now or hereafter granted under Applicable Law and not
by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default and subject to Section 11.13(f), each Lender
is hereby authorized at any time or from time to time, without notice to
Borrower or to any other Person other than Agent, any such notice being hereby
expressly waived, to setoff and to appropriate and to apply any and all balances
held by it at any of its offices for the account of any Credit Party (regardless
of whether such balances are then due to any Credit Party) and any other
properties or assets (other than deposits in fiduciary accounts as to which a
Credit Party is acting as fiduciary for another Person who is not a Credit Party
and other than payroll or trust fund accounts) at any time held or owing by that
Lender to or for the credit or for the account of any Credit Party against and
on account of any of the Obligations that are not paid when due; provided, that
Lenders exercising such setoff rights shall give notice thereof to such Credit
Party promptly after exercising such rights. Any Lender exercising a right of
setoff or otherwise receiving any payment on account of the Obligations in
excess of its Pro Rata Share thereof shall purchase for cash (and the other
Lenders shall sell) such participations in each such other Lender’s Pro Rata
Share of the Obligations as would be necessary to cause such Lender to share the
amount so setoff or otherwise received with the other Lenders in accordance with
their respective Pro Rata Shares. Each Credit Party agrees, to the fullest
extent permitted by law that (a) any Lender may exercise its right to setoff
with respect to amounts in excess of its Pro Rata Share of the Obligations and
may sell participations in such amounts so setoff to the other Lenders; and
(b) any Lender so purchasing a participation in a Loan made or other Obligations
held by the other Lenders may exercise all rights of setoff, bankers’ lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of the Loan and the other Obligations in the
amount of such participation. Notwithstanding the foregoing, if all or any
portion of the setoff amount or payment otherwise received is thereafter
recovered from a Lender that has exercised the right of setoff, the purchase of
participations by that Lender shall be rescinded and the purchase price restored
without interest.

 

11.13 Advances; Payments; Non-Funding Lenders; Information; Actions in Concert

 

  (a) Advances; Payments.

 

  (i) In each funding notice provided by Agent to a Lender hereunder, Agent
shall provide such Lender with written confirmation (by telephone, telecopy or
email (if such Lender has provided email notice coordinates to Agent)) that all
conditions precedent hereunder to such funding have been satisfied or waived in
accordance with the terms hereof.

 

  (ii) Each Lender shall make the amount of such Lender’s Pro Rata Share of such
Loan available to Agent in same day funds by wire transfer to Agent’s account
not later than 12:00 noon (New York time) (or promptly thereafter)

 

- 108 -



--------------------------------------------------------------------------------

  on the requested funding date (which must be a Business Day). Swingline Lender
shall make the amount of the requested Swingline Loan available to Agent in same
day funds by wire transfer to Agent’s account not later than 12:00 noon (New
York time) (or promptly thereafter) on the requested funding date (which must be
a Business Day). After receipt of such wire transfers (or, in Agent’s sole
discretion, before receipt of such wire transfers), subject to the terms hereof,
Agent shall make the requested Loan to Borrower. All payments by each Lender
shall be made without setoff, counterclaim or deduction of any kind. Revolving
Loans to be made for the purpose of refunding Swingline Loans shall be made by
Revolving Lenders as provided in Section 2.1(c).

 

  (iii) On the fifth (5th) Business Day of each Fiscal Quarter or more
frequently at Agent’s election (each, a “Settlement Date”), Agent shall advise
each Lender by telephone, telecopy or email (if such Lender has provided email
notice coordinates to Agent) of the amount of such Lender’s Pro Rata Share of
principal, interest and fees paid for the benefit of Lenders with respect to
each applicable Loan. Provided that each Lender has funded all payments and
Loans required to be made by it and purchased all participations required to be
purchased by it under this Agreement and the other Financing Agreements as of
such Settlement Date, Agent shall pay to each Lender such Lender’s Pro Rata
Share of principal, interest and fees paid by Borrower since the previous
Settlement Date for the benefit of such Lender on the portion of the Loans held
by it. To the extent that any Lender (a “Non-Funding Lender”) has failed to fund
all such payments and Loans or failed to fund the purchase of all such
participations, Agent shall be entitled to set off the funding short-fall
against that Non-Funding Lender’s Pro Rata Share of all payments received from
Borrower. Such payments shall be made by wire transfer to such Lender’s account
not later than 2:00 p.m. (New York time) on the next Business Day following each
Settlement Date. Each payment to Agent on account of the principal of or
interest on the Swingline Loans or of any fee, commission or other amounts
payable to Swingline Lender shall be made in like manner, but for the account of
Swingline Lender.

 

  (b) Availability of Lender’s Pro Rata Share. Agent may assume that each Lender
will make its Pro Rata Share of each Loan available to Agent on each funding
date (which must be a Business Day). If such Pro Rata Share is not, in fact,
paid to Agent by such Lender when due, Agent will be entitled to recover such
amount on demand from such Lender without setoff, counterclaim or deduction of
any kind. If any Lender fails to pay the amount of its Pro Rata Share forthwith
upon Agent’s demand, Agent shall promptly notify Borrower and Borrower shall
immediately repay such amount to Agent. Nothing in this Section 11.13(b) or
elsewhere in this Agreement or the other Financing Agreements shall be deemed to
require Agent to advance funds on behalf of any Lender or to relieve any Lender
from its obligation to fulfill its Commitment hereunder or to prejudice any
rights that a Credit Party may have against any Lender as a result of any
default by such Lender hereunder.

 

- 109 -



--------------------------------------------------------------------------------

  To the extent that Agent advances funds to Borrower on behalf of any Lender
and is not reimbursed therefore on the same Business Day as such Loan is made,
Agent shall be entitled to retain for its account all interest accrued on such
advance until reimbursed by the applicable Lender.

 

  (c) Return of Payments.

 

  (i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
Borrower and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

 

  (ii) If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to Borrower or paid to any other Person pursuant
to any Insolvency Law or otherwise, then, notwithstanding any other term or
condition of this Agreement or any other Financing Agreement, Agent will not be
required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

 

  (d) Non-Funding Lenders. The failure of any Non-Funding Lender to make any
Loan or any payment required by it hereunder on the date specified thereof,
shall not relieve the other Lenders (each such other Lender, an “Other Lender”)
of its obligations to make such Loan or purchase such participation on such
date, but neither any Other Lender nor Agent shall be responsible for the
failure of any Non-Funding Lender to make a Loan, purchase a participation or
make any other payment required hereunder. Notwithstanding anything set forth
herein to the contrary, (i) a Non-Funding Lender shall not have any voting or
consent rights under or with respect to any Financing Agreement or constitute a
“Lender” for any voting or consent rights under or with respect to any Financing
Agreement and (ii) fees shall cease to accrue on the unfunded portion of the
Revolving Loan Commitment of such Non-Funding Lender pursuant to Section 3.7. At
Borrower’s request, Agent or a Person acceptable to Agent shall have the right
with Agent’s consent (but shall have no obligation) to purchase from any
Non-Funding Lender, and each Non-Funding Lender agrees that it shall sell and
assign to Agent or such Person, all of the Commitments and Loans of that
Non-Funding Lender for an amount equal to the principal balance of all Loans
held by such Non-Funding Lender and all accrued interest and fees with respect
thereto through the date of sale, such purchase and sale to be consummated
pursuant to an executed Assignment and Assumption Agreement; provided, however,
that the failure of any Non-Funding Lender to execute an Assignment and
Assumption Agreement shall not render such assignment invalid. If any Letter of
Credit Accommodation exists at the time such Lender becomes a Non-Funding Lender
then:

 

- 110 -



--------------------------------------------------------------------------------

  (i) all or any part of such Non-Funding Lender’s Pro Rata Share of any
participations in any Letter of Credit Accommodations shall be reallocated among
the non-Non-Funding Lenders in accordance with their respective Pro Rata Shares
but only to the extent the sum of all non-Non-Funding Lenders’ Revolving Loan
Exposures plus such Non-Funding Lender’s Pro Rata Share of any participations in
any Letter of Credit Accommodations does not exceed the total of all
non-Non-Funding Lenders’ Revolving Loan Commitments and to the extent that any
non-Non-Funding Lender’s Revolving Loan Exposure plus its allocated Pro Rata
Share of such Non-Funding Lender’s participation in any Letter of Credit
Accommodations does not exceed such non-Non-Funding Lender’s Revolving Loan
Commitment;

 

  (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, Borrower shall within one Business Day following notice
by Agent (x) cash collateralize for the benefit of Issuing Lender only
Borrower’s obligations corresponding to such Non-Funding Lender’s Pro Rata Share
of the Letter of Credit Accommodations (after giving effect to any partial
reallocation pursuant to clause (i) above) for so long as such Letter of Credit
Accommodations are outstanding or (y) make other arrangements satisfactory to
Agent, and to Issuing Lender, as the case may be, in their sole discretion, to
protect them against the risk of non-payment by such Non-Funding Lender;
provided that (A) to the extent that cash collateral has previously been
provided pursuant to this clause (ii) and, a result of a repayment of Revolving
Loans or otherwise, further reallocation of amounts among the Lenders in
accordance with clause (i) above may be made, then, solely to the extent of the
amounts so reallocated, the cash collateral requirement pursuant to this clause
(ii) will terminate and Issuing Lender will cause any cash collateral posted
with respect to its Letter of Credit Accommodations to be returned to Borrower
subject to any terms relating to such cash collateral and (B) neither such
reallocation nor any payment pursuant hereto will constitute a waiver or release
of any claim Borrower, Agent, any Issuing Lender or any other Lender may have
against such Non-Funding Lender or cause such Non-Funding Lender to be a
non-Non-Funding Lender;

 

  (iii) if Borrower cash collateralizes any portion of such Non-Funding Lender’s
Pro Rata Share of the Letter of Credit Accommodations pursuant to clause
(ii) above, Borrower shall not be required to pay any fees to such Non-Funding
Lender pursuant to Section 2.2(b) with respect to such Non-Funding Lender’s Pro
Rata Share of the Letter of Credit Accommodations during the period such
Non-Funding Lender’s Pro Rata Share of the Letter of Credit Accommodations is
cash collateralized;

 

  (iv) if a reallocation of the Letter of Credit Accommodations among the
non-Non-Funding Lenders is effected pursuant to clause (i) above, then the fees
payable to the Lenders pursuant to Section 3.7 and Section 2.2(b) shall be

 

- 111 -



--------------------------------------------------------------------------------

  adjusted in accordance with such non-Non-Funding Lenders’ Pro Rata Shares
after giving effect to such reallocation; and

 

  (v) if all or any portion of such Non-Funding Lender’s Pro Rata Share of the
Letter of Credit Accommodations is neither reallocated nor cash collateralized
pursuant to clause (i) or (ii) above, then, without prejudice to any rights or
remedies of Borrower, Issuing Lender or any other Lender hereunder, all letter
of credit fees payable under Section 2.2(b) with respect to such Non-Funding
Lender’s Pro Rata Share of the Letter of Credit Accommodations shall be payable
to Issuing Lender until and to the extent that such Non-Funding Lender’s Pro
Rata Share of the Letter of Credit Accommodations is reallocated and/or cash
collateralized.

 

  (e) Dissemination of Information. Agent shall use reasonable efforts to
provide Lenders with (i) any notice of any Event of Default received by Agent
from, or delivered by Agent to, Borrower, (ii) notice of any Event of Default of
which Agent has actually become aware, (iii) notice of any action taken by Agent
following any Event of Default and (iv) any notice received from any Credit
Party pursuant to Section 7.6(b); provided, that Agent shall not be liable to
any Lender for any failure to do so, except to the extent that such failure is
attributable to Agent’s gross negligence or willful misconduct as determined by
a final and non-appealable judgment or court order binding on Agent.

 

  (f) Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with Agent and each other Lender that
no Lender shall take any action to protect or enforce its rights arising out of
this Agreement or the other Financing Agreements (excluding exercising any
rights of setoff) without first obtaining the prior written consent of Agent and
all other Lenders, it being the intent of Lenders that any such action to
protect or enforce rights under this Agreement and the other Financing
Agreements shall be taken in concert and at the direction or with the consent of
Agent, all Lenders, affected Lenders or Required Lenders, as the case may be.

 

11.14 Approval of Lenders and Agent

 

  (a) Notwithstanding any other provision of this Agreement but subject to
Section 11.14(b), (c) and (d) , no amendment or waiver of any provision of this
Agreement, nor consent to any departure by any Credit Party therefrom, shall in
any event be effective unless the same shall be in writing and signed by Credit
Parties and the Required Lenders, and then such amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given;

 

  (i) provided that no amendment, waiver or consent shall, unless in writing and
signed by all Lenders directly and adversely affected thereby (other than a
Non-Funding Lender) do any of the following at any time:

 

- 112 -



--------------------------------------------------------------------------------

  (A) reduce the rate or amount of any principal, interest or fees payable by
Borrower or alter the currency or mode of calculation or computation thereof;

 

  (B) extend the time for payments required to be made by Borrower or the
Maturity Date;

 

  (C) increase any Lender’s Commitment;

 

  (D) change the definition of Required Lenders, any provision of this
Section 11.14, amend the pro rata sharing provisions hereunder or amend the
voting percentages hereunder; or

 

  (E) change the payment waterfall in Section 5.3(b) hereof;

 

  (ii) provided further that no amendment, waiver or consent shall, unless in
writing and signed by all Lenders (other than a Non-Funding Lender) do any of
the following at any time:

 

  (A) release all or substantially all of (x) the value of the Collateral under
any Financing Agreement or (y) the guarantees of the Obligations; and

 

  (B) permit any Credit Party to assign its rights under the Financing
Agreements.

 

  (b) Notwithstanding Section 11.14(a), Agent may, without the consent of
Lenders, (i) make amendments to the Financing Agreements that are for the sole
purpose of curing any immaterial or administrative ambiguity, omission, defect
or inconsistency, (ii) enter into amendments or modifications to this Agreement
or any other Financing Agreement or enter into additional Financing Agreements
as Agent reasonably deems appropriate in order to implement any Replacement Rate
or otherwise effectuate the terms of Section 3.2(c) in accordance with the terms
of Section 3.2(c), (iii) amend any provision of any other Financing Agreement to
better implement the intentions of this Agreement and the other Financing
Agreements, in each case, such amendments shall become effective without any
further action or consent of any other party to any Financing Agreement if the
same is not objected to in writing by Required Lenders within five (5) Business
Days following receipt of notice thereof and (iv) enter into amendments or
modifications to this Agreement or any other Financing Agreement or enter into
additional Financing Agreements as Agent reasonably deems appropriate in order
to implement any provisions related to Term Loans or otherwise effectuate the
terms of Section 2.6 with respect to the establishment of any Term Loan
Commitments. Agent shall promptly notify Lenders of any such action.

 

  (c) Notwithstanding Section 11.14(a), no amendment, waiver or consent shall,
unless in writing and signed by Agent in addition to Lenders required above to
take such

 

- 113 -



--------------------------------------------------------------------------------

  action, affect the rights or duties of Agent under this Agreement or any of
the other Financing Agreements.

 

  (d) Notwithstanding Section 11.14(a), no amendment, waiver or consent shall,
unless in writing and signed by Issuing Lender in addition to Lenders required
above to take such action, affect the rights or duties of Issuing Lender under
this Agreement or any of the other Financing Agreements.

 

  (e) No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 5.3 or any Collateral by virtue of the provisions hereof or of any
Financing Agreement shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Financing
Agreement or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Financing Agreements.
Notwithstanding any other provision of this Article 11 to the contrary, Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Hedge Agreements and
Secured Cash Management Agreements unless Agent has received written notice of
such Secured Hedge Agreements and Secured Cash Management Agreements, together
with such supporting documentation as Agent may request from the applicable
Hedge Bank or Cash Management Bank, as the case may be.

 

  (f) Notwithstanding Section 11.14(a), no amendment, waiver or consent shall,
unless in writing and signed by Swingline Lender in addition to Lenders required
above to take such action, affect the rights or duties of Swingline Lender under
this Agreement or any of the other Financing Agreements.

ARTICLE 12

GOVERNING LAW; JURISDICTION, ETC.

 

12.1 Governing Law; Jurisdiction, Etc.

 

  (a) Governing Law. This Agreement and the other Financing Agreements and any
claim, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Financing Agreements (except, as to any other Financing Agreements, as expressly
set forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.

 

  (b) Submission to Jurisdiction. Each party hereto irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against any other party hereto relating to
this Agreement or any other Financing Agreement or the transactions relating
hereto or thereto, in any forum other than the courts of the State of New York
sitting in New York County, and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally

 

- 114 -



--------------------------------------------------------------------------------

  submits to the exclusive jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement or in any other
Financing Agreement shall affect any right that Agent, any Lender, or Issuing
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Financing Agreement against Borrower or any other Credit
Party or their respective properties in the courts of any jurisdiction where the
Collateral is located or in any jurisdiction of organization of such Credit
Party.

 

  (c) Waiver of Venue. Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other
Financing Agreement in any court referred to in paragraph (b) of this Section.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

  (d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 13.2. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

 

  (e) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER FINANCING AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS IN THIS SECTION.

 

  (f) Waiver of Consequential Damages. Each Credit Party hereby waives any
claims for special, punitive, exemplary, indirect or consequential damages in
respect of any breach or alleged breach by Agent or any Lender of any of the
terms of this Agreement or the other Financing Agreements except in the case of
gross

 

- 115 -



--------------------------------------------------------------------------------

  negligence or willful misconduct of Agent or any Lender as determined by a
final and non-appealable judgment or court order binding on Agent or Lender.

 

  (g) Waiver of Notice. Each Credit Party waives the posting of any bond
otherwise required of Agent in connection with any judicial process or
proceeding to obtain possession of, replevy, attach or levy upon the Collateral
or other security for the Obligations, to enforce any judgment or other court
order entered in favor of Agent, or to enforce by specific performance,
temporary restraining order, preliminary or permanent injunction or any other
Financing Agreement.

 

12.2 Waiver of Notices

Each Credit Party hereby expressly waives demand, presentment, protest and
notice of protest and notice of dishonor with respect to any and all instruments
and commercial paper, included in or evidencing any of the Obligations or the
Collateral, and any and all other demands and notices of any kind or nature
whatsoever with respect to the Obligations, the Collateral and this Agreement,
except such as are expressly provided for herein. No notice to or demand on any
Credit Party which Agent may elect to give shall entitle any Credit Party to any
other or further notice or demand in the same, similar or other circumstances.

 

12.3 Amendments and Waivers

Subject to Section 11.14, neither this Agreement nor any provision hereof shall
be amended or waived, nor consent to any departure by any Credit Party therefrom
permitted, orally or by course of conduct, but only by a written agreement
signed by an authorized officer of each applicable Lender (if any) and Agent,
and as to amendments, as also signed by an authorized officer of each Credit
Party. Agent shall not, by any act, delay, omission or otherwise be deemed to
have expressly or impliedly waived any of its rights, powers and/or remedies
unless such waiver shall be in writing and signed by an authorized officer of
Agent. Any such waiver shall be enforceable only to the extent specifically set
forth therein. A waiver by Agent of any right, power and/or remedy on any one
occasion shall not be construed as a bar to or waiver of any such right, power
and/or remedy which Agent would otherwise have on any future occasion, whether
similar in kind or otherwise.

 

12.4 Waiver of Counterclaim

Each Credit Party waives all rights to interpose any claims, deductions, setoffs
or counterclaims of any nature (other than compulsory counterclaims) in any
action or proceeding with respect to this Agreement, the Obligations, the
Collateral or any matter arising therefrom or relating hereto or thereto.

 

12.5 Indemnification

Each Credit Party shall indemnify and hold Arranger, Agent, Issuing Lender and
each Lender, and their respective directors, officers, agents, representatives,
employees and counsel (each such Person, an “Indemnitee”), harmless from and
against any and all losses, claims, damages, liabilities, costs or expenses
imposed on, incurred by or asserted against any of them in connection with any
litigation, investigation, claim or proceeding commenced or threatened related
to (x) the

 

- 116 -



--------------------------------------------------------------------------------

negotiation, preparation, execution, delivery, enforcement, performance or
administration of any Financing Agreements, or any undertaking or proceeding
related to any of the transactions contemplated hereby or any act, omission,
event or transaction related or attendant thereto or the relationship between
any Credit Party, on one hand, and an Indemnitee, on the other hand or (y) any
actual or alleged presence or release of Hazardous Materials on or from any
property currently or formerly owned or operated by any Credit Party or any of
its Subsidiaries, or any Environmental Liability related in any way to any
Credit Party or any of its Subsidiaries, including amounts paid in settlement,
court costs, and the fees, expenses and disbursements of counsel and others
incurred in connection with investigating, preparing to defend or defending any
such litigation, investigation, claim or proceeding (but limited, in the case of
such fees, expenses and disbursements of counsel, to the reasonable, documented
and invoiced fees, expenses and disbursements of one primary counsel for all
Indemnitees, taken as a whole, and, if reasonably necessary, a single outside
local and a single outside specialty counsel in each other jurisdiction material
to the interests of all Indemnitees taken as a whole for all Indemnitees taken
as a whole (and, in the case of an actual or perceived conflict of interest
where the Indemnitee affected by such conflict informs Borrower of such
conflict, one additional primary counsel for all Indemnitees subject to such
conflict taken as a whole). Such indemnification described in clauses (x) and
(y) above shall not apply to losses, claims, damages, liabilities, costs or
expenses (i) resulting from the bad faith, fraud, gross negligence or willful
misconduct of an Indemnitee as determined pursuant to a final non-appealable
order of a court of competent jurisdiction, (ii) relating to disputes among
Indemnitees that does not involve an act or omission by Credit Parties,
(iii) resulting from a breach of an Indemnitee’s obligations to a Credit Party
hereunder as determined pursuant to a final non-appealable order of a court of
competent jurisdiction or (iv) resulting from settlements of any such
litigation, investigation, claim or proceeding effected by the Indemnitees
without the prior written consent of Borrower (which consent shall not be
unreasonably withheld, delayed or conditioned); provided that any
indemnification obligations owed by Credit Parties hereunder and not otherwise
related to the foregoing settlement shall nonetheless remain an obligation of
Credit Parties. To the extent that the undertaking to indemnify, pay and hold
harmless set forth in this Section 12.5 may be unenforceable because it violates
any Applicable Law, each Credit Party shall pay the maximum portion which it is
permitted to pay under Applicable Law to each Indemnitee in satisfaction of
indemnified matters under this Section 12.5. The foregoing indemnity shall
survive the payment of the Obligations and the termination of this Agreement.

 

12.6 Costs and Expenses

Upon demand by Agent, each Credit Party agrees within ten (10) days of receipt
of a reasonably detailed written invoice therefor (or such longer period as
Agent may agree), to pay to Arranger, Agent, Issuing Lender and Lenders all
reasonable out-of-pocket costs, expenses and filing fees paid or payable in
connection with the structuring, arrangement, syndication, preparation,
negotiation, execution, delivery, recording, administration, collection,
liquidation, restructuring, enforcement and defense of the Obligations, Agent’s
and each Lender’s rights in the Collateral, the Financing Agreements and all
other documents related hereto or thereto, including any amendments, supplements
or consents which may hereafter be contemplated (whether or not executed) or
entered into in respect hereof and thereof, including: (a) all costs and
expenses of filing or recording or searching (including PPSA and UCC financing
statement and other similar filing and recording fees, if applicable); (b)
reasonable out-of-pocket costs and expenses of remitting loan proceeds and other
items of payment, together with Agent’s customary, reasonable

 

- 117 -



--------------------------------------------------------------------------------

out-of-pocket charges and fees with respect thereto; (d) reasonable
out-of-pocket costs and expenses of preserving and protecting the Collateral;
(e) reasonable out-of-pocket costs and expenses paid or incurred in connection
with obtaining payment of the Obligations, enforcing the security interests and
liens of Agent, selling or otherwise realizing upon the Collateral, and
otherwise enforcing the provisions of the Financing Agreements or defending any
claims made or threatened against Agent and Lenders arising out of the
transactions contemplated hereby and thereby (including preparations for and
consultations concerning any such matters); (f) all reasonable out-of-pocket
expenses including due diligence, negotiation, arrangement, syndication,
restructuring, administration and amending of this Agreement; and (g) the fees,
expenses and disbursements of counsel (including legal assistants) to Arranger,
Agent, Issuing Lender, and Lenders in connection with any of the foregoing (but
limited, in the case of such fees, expenses and disbursements of counsel, to the
reasonable, documented and invoiced fees, expenses and disbursements of one
primary counsel for Arranger, Agent, Issuing Lender and Lenders, taken as a
whole (and, if reasonably determined by Agent to be necessary, a single outside
local and a single outside special counsel in each jurisdiction material to the
interests of all such Persons taken as a whole for all such Persons taken as a
whole and, in the case of an actual or perceived conflict of interest where such
Person affected by such conflict informs Borrower of such conflict, one
additional primary counsel for all such Persons subject to such conflict taken
as a whole) and counsel otherwise retained with Borrower’s consent (which
consent shall not be unreasonably withheld or delayed).

 

12.7 Further Assurances

At the reasonable request of Agent at any time and from time to time, each
Credit Party shall, at its expense, duly execute and deliver, or cause to be
duly executed and delivered, such further agreements, documents and instruments,
and do or cause to be done such further acts as may be necessary to evidence,
perfect, maintain and enforce the Liens and the priority thereof in the
Collateral and to otherwise effectuate the provisions or purposes of any of the
Financing Agreements. Where permitted by law, each Credit Party hereby
authorizes Agent to execute and file one or more PPSA, UCC or other financing
statements or notices signed only by Agent or Agent’s representative.

ARTICLE 13

MISCELLANEOUS

 

13.1 Notice

All notices, requests and demands hereunder shall be in writing and (a) made to
Agent and Lenders at their respective addresses set forth below and to Borrower
(on behalf of itself and each other Credit Party) at its chief executive office
set forth below, or to such other address as any party may designate by written
notice to the other in accordance with this provision, and (b) deemed to have
been given or made: if delivered in person, immediately upon delivery; if by
email or facsimile transmission, immediately upon sending and upon confirmation
of receipt; if by nationally recognized overnight courier service with
instructions to deliver the next Business Day, one (1) Business Day after
sending; and if by registered mail, return receipt requested, five (5) days
after mailing.

 

- 118 -



--------------------------------------------------------------------------------

13.2 Partial Invalidity

If any provision of this Agreement is held to be invalid or unenforceable, such
invalidity or unenforceability shall not invalidate this Agreement as a whole,
but this Agreement shall be construed as though it did not contain the
particular provision held to be invalid or unenforceable and the rights and
obligations of the parties shall be construed and enforced only to such extent
as shall be permitted by Applicable Law.

 

13.3 Successors

The Financing Agreements and any other document referred to herein or therein
shall be binding upon and inure to the benefit of and be enforceable by Agent,
Lenders and each Credit Party and their respective successors and permitted
assigns.

 

13.4 Entire Agreement

The Financing Agreements, any supplements hereto or thereto, and any instruments
or documents delivered or to be delivered in connection herewith or therewith
represents the entire agreement and understanding concerning the subject matter
hereof and thereof between the parties hereto, and supersede all other prior
agreements, understandings, negotiations and discussions, representations,
warranties, commitments, proposals, offers and contracts concerning the subject
matter hereof, whether oral or written. In the event of any inconsistency
between the terms of this Agreement and any schedule or exhibit hereto, the
terms of this Agreement shall govern.

 

13.5 Headings

The division of this Agreement into sections and the insertion of headings and a
table of contents are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.

 

13.6 Judgment Currency

To the extent permitted by Applicable Law, the obligations of Borrower in
respect of any amount due under this Agreement shall, notwithstanding any
payment in any other currency (the “Other Currency”) (whether pursuant to a
judgment or otherwise), be discharged only to the extent of the amount in the
currency in which it is due (the “Agreed Currency”) that Agent may, in
accordance with normal banking procedures, purchase with the sum paid in the
Other Currency (after any premium and costs of exchange) on the Business Day
immediately after the day on which Agent receives the payment. If the amount in
the Agreed Currency that may be so purchased for any reason falls short of the
amount originally due, Borrower shall pay all additional amounts, in the Agreed
Currency, as may be necessary to compensate for the shortfall. Any obligation of
Borrower not discharged by that payment shall, to the extent permitted by
Applicable Law, be due as a separate and independent obligation and, until
discharged as provided in this section, continue in full force and effect.

 

- 119 -



--------------------------------------------------------------------------------

13.7 Counterparts and Facsimile

This Agreement may be executed in any number of counterparts, each of which when
executed and delivered shall be deemed to be an original, and such counterparts
together shall constitute one and the same agreement. The delivery of a
facsimile or pdf copy of an executed counterpart of this Agreement shall be
deemed to be valid execution and delivery of this Agreement, but the party
delivering a facsimile or pdf copy shall deliver to the other party an original
copy of this Agreement as soon as possible after delivering the facsimile or pdf
copy.

 

13.8 Patriot Act Notice

Agent and each Lender which is subject to the Patriot Act hereby notifies each
Credit Party that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies each person or
corporation who opens an account and/or enters into a business relationship with
it, which information includes the name and address of each Credit Party and its
Subsidiaries and other information that will allow Agent and such Lender to
identify such person in accordance with the Patriot Act and any other Applicable
Law. Each Credit Party is hereby advised that any Loans or Letter of Credit
Accommodations hereunder are subject to satisfactory results of such
verification.

 

13.9 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Financing Agreement or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Financing Agreement, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

  (a) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

  (b) the effects of any Bail-in Action on any such liability, including, if
applicable:

 

  (i) a reduction in full or in part or cancellation of any such liability;

 

  (ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Financing Agreement; or

 

  (iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

- 120 -



--------------------------------------------------------------------------------

ARTICLE 14

ACKNOWLEDGMENT AND RESTATEMENT

 

14.1 [Reserved]

 

14.2 Acknowledgment of Security Interests

 

  (a) Borrower hereby acknowledges, confirms and agrees that Agent, on behalf of
itself and Secured Parties, shall continue to have a Lien upon the Collateral
heretofore granted to Original Lender and Original Agent pursuant to and in
connection with the Original Loan Agreement, the First Amended and Restated
Credit Agreement, the Second Amended and Restated Credit Agreement, the Third
Amended and Restated Credit Agreement and the Fourth Amended and Restated Credit
Agreement, as the case may be, to secure the Obligations, as well as any
Collateral granted under or in connection with this Agreement or under any of
the other Financing Agreements or otherwise granted to or held by Agent, any
Lender, Original Lender, Original Agent, any Secured Party or any of their
respective Affiliates.

 

  (b) The Liens of Agent, on behalf of itself and Secured Parties, in the
Collateral shall be deemed to be continuously granted and perfected from the
earliest date of the granting and perfection of such Liens to Original Lender,
Original Agent or Agent under the Financing Agreements or any Secured Hedge
Agreements.

 

  (c) Notwithstanding any term of any Financing Agreement, Borrower
acknowledges, confirms and agrees that all security granted by it under, or in
connection with, the Original Loan Agreement, the First Amended and Restated
Credit Agreement, the Second Amended and Restated Credit Agreement, the Third
Amended and Restated Credit Agreement, the Fourth Amended and Restated Credit
Agreement and the other Financing Agreements shall be held by Agent, on behalf
of itself and Secured Parties (including those under Secured Hedge Agreements
and Secured Cash Management Agreements), to secure the Obligations (including
those arising under the Secured Hedge Agreements and Secured Cash Management
Agreements).

 

14.3 [Reserved]

 

14.4 Restatement

 

  (a)

Except as otherwise stated in Section 14.2 hereof and this Section 14.4, as of
the Closing Date, the terms, conditions, agreements, covenants, representations
and warranties set forth in the Fourth Amended and Restated Credit Agreement are
simultaneously amended and restated in their entirety, and as so amended and
restated, replaced and superseded by the terms, conditions, agreements,
covenants, representations and warranties set forth in this Agreement and the
other Financing Agreements executed and/or delivered on or after the Closing
Date, except that nothing herein or in the other Financing Agreements shall
impair or adversely affect the continuation of the liability of Borrower for the
Obligations heretofore incurred

 

- 121 -



--------------------------------------------------------------------------------

  and the Liens and other interests in the Collateral heretofore granted,
pledged and/or assigned by Borrower to Agent, Original Lender, Original Agent,
any Lender, any Secured Party or any of their respective Affiliates (whether
directly, indirectly or otherwise).

 

  (b) The amendment and restatement contained herein shall not, in any manner,
be construed to constitute payment of (other than any actual repayment of
outstanding amounts), or impair, limit, cancel or extinguish, or constitute a
novation in respect of, the Obligations and other obligations, liabilities and
indebtedness of Borrower evidenced by or arising under the Fourth Amended and
Restated Credit Agreement, and the Liens of Agent, on behalf of itself and
Secured Parties, securing such Obligations and other obligations, liabilities
and indebtedness, which shall not in any manner be impaired, limited,
terminated, waived or released, but shall continue in full force and effect in
favor of Agent, for the benefit of itself and Secured Parties.

 

  (c) All loans, advances and other financial accommodations under the Fourth
Amended and Restated Credit Agreement and all other obligations, liabilities and
indebtedness of Borrower outstanding and unpaid as of the Closing Date pursuant
to the Fourth Amended and Restated Credit Agreement or otherwise shall be deemed
Obligations of Borrower pursuant to the terms hereof (other than any actual
repayment of outstanding amounts). The principal amount of the Revolving Loans
and the amount of the Letters of Credit Accommodations outstanding as of the
Closing Date under the Fourth Amended and Restated Credit Agreement shall be
allocated to the Revolving Loans and Letter of Credit Accommodations hereunder
in such manner and in such amounts as Agent shall determine in accordance with
the terms hereof (other than any actual repayment of outstanding amounts).

[The remainder of this page is intentionally left blank]

 

- 122 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lenders, Agent and Credit Parties have caused this Agreement
to be duly executed as of the day and year first above written.

 

AGENT, ISSUING LENDER, SWINGLINE LENDER AND LENDER:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Bryan Milinovich

Name:   Bryan Milinovich Title:   Vice President By:  

/s/ Brian Gilstrap

Name:   Brian Gilstrap Title:   Vice President

 

Address:

333 South Grand Ave, 6th Floor

Los Angeles, CA 90039

 

Attention: Bryan Milinovich

Fax:

Email: bryan.milinovich@wellsfargo.com



--------------------------------------------------------------------------------

LENDER: CITIBANK, N.A. By:  

/s/ Varun Gupta

Name:   Varun Gupta Title:   SVP

 

Address:

1 Sansome Street, 22nd Floor

San Francisco, CA 94104

 

Attention: James Haack

Fax:

Email: james.haack@citi.com



--------------------------------------------------------------------------------

LENDER:

 

HSBC BANK CANADA

By:  

/s/ Simon Tobin

Name:   Simon Tobin Title:   Director, Large Corporate Banking By:  

/s/ Dimitri Kovachis

Name:   Dimitri Kovachis Title:   Director, Large Corporate Banking

 

Address:

70 York Street

Toronto, ON M5J 1S9

 

Attention: Simon Tobin

Fax:

Email: simon.r.tobin@hsbc.ca



--------------------------------------------------------------------------------

LENDER:

 

EXPORT DEVELOPMENT CANADA

By:

Name:

Title:

 

/s/ Michael Lambe

Michael Lambe

Senior Associate\

By:

Name:

Title:

 

/s/ Jeff Patterson

Jeff Patterson

Manager

Address:

150 Slater Street

Ottawa, Ontario K1A 1K3

 

Attention: Michael Lambe

Fax: 613-598-3186

Email: Mlambe@edc.ca



--------------------------------------------------------------------------------

LENDER:

 

NATIONAL BANK OF CANADA

By:

Name:

Title:

 

/s/ Michael Parizeau

Michael Parizeau

Portfolio Manager

By:

Name:

Title:

 

/s/ Eric Diana

Eric Diana

Director

Address:

130 King Street West

8th Floor

Toronto, Ontario M5X 1J9

 

Attention: Jonathan Hopkins

Fax: 416-864-7819

Email: jonathan.hopkins@nbc.ca



--------------------------------------------------------------------------------

BORROWER:     GUARANTOR: IMAX CORPORATION     IMAX U.S.A. INC.

By:

Name:

Title:

 

/s/ Patrick McClymont

Patrick McClymont

Chief Financial Officer and Executive Vice President

   

By:

Name:

Title:

 

/s/ Kenneth Weissman

Kenneth Weissman

President and Secretary

By:

Name:

Title:

 

/s/ Kenneth Weissman

Kenneth Weissman

Senior Vice President, Legal Affairs and Corporate Secretary

   

By:

Name:

Title:

 

/s/ Edward MacNeil

Edward MacNeil

Vice President, Finance

 

Chief Executive Office:

902 Broadway

20th Floor

New York, New York 10010

Attention: Chief Legal Officer

Fax: 212-731-7584

Email: RLister@imax.com

   

 

GUARANTOR:     GUARANTOR: 1329507 ONTARIO INC.     IMAX POST/DKP INC.

By:

Name:

Title:

 

/s/ Kenneth Weissman

Kenneth Weissman

Secretary

   

By:

Name:

Title:

 

/s/ Kenneth Weissman

Kenneth Weissman

President and Secretary

By:

Name:

Title:

 

/s/ Edward MacNeil

Edward MacNeil

Vice President, Finance

   

By:

Name:

Title:

 

/s/ Edward MacNeil

Edward MacNeil

Vice President, Finance



--------------------------------------------------------------------------------

GUARANTOR:     GUARANTOR: IMAX II U.S.A. INC.     IMAX (BARBADOS) HOLDING, INC.

By:

Name:

Title:

 

/s/ Kenneth Weissman

Kenneth Weissman

President and Secretary

   

By:

Name:

Title:

 

/s/ Kenneth Weissman

Kenneth Weissman

Secretary

By:

Name:

Title:

 

/s/ Edward MacNeil

Edward MacNeil

Vice President, Finance

   

By:

Name:

Title:

 

/s/ Edward MacNeil

Edward MacNeil

Vice President, Finance

 

GUARANTOR: IMAX THEATRES INTERNATIONAL LIMITED

By:

Name:

Title:

 

/s/ Kevin Glass

Kevin Glass

Director

By:

Name:

Title:

 

/s/ Giovanni Dolci

Giovanni Dolci

Director